Exhibit 10.1
EXECUTION COPY
$5,500,000,000
CREDIT AGREEMENT
dated as of August 29, 2011
among
EXPRESS SCRIPTS, INC.,
a Delaware corporation,
ARISTOTLE HOLDING, INC. (to be renamed EXPRESS SCRIPTS HOLDING COMPANY),
a Delaware corporation,
THE LENDERS LISTED HEREIN,
as Lenders,
and
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Administrative Agent
 
CREDIT SUISSE SECURITIES (USA) LLC
and
CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Arrangers and Joint Bookrunning Managers,
CITIBANK, N.A.,
as Syndication Agent,
and
BANK OF AMERICA, N.A.,
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
DEUTSCHE BANK SECURITIES INC.,
MIZUHO CORPORATE BANK, LTD.,
MORGAN STANLEY BANK, N.A.,
SUMITOMO MITSUI BANKING CORPORATION,
SUNTRUST BANK,
THE BANK OF NOVA SCOTIA,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
THE ROYAL BANK OF SCOTLAND PLC
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Arrangers and Co-Documentation Agents

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
Section 1. DEFINITIONS
    2  
1.1 Certain Defined Terms
    2  
1.2 Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement; Pro Forma Basis for Financial Covenant Calculations
    27  
1.3 Other Definitional Provisions and Rules of Construction
    28  
Section 2. AMOUNTS AND TERMS OF COMMITMENTS AND LOANS
    29  
2.1 Commitments; Making of Loans; the Register; Notes
    29  
2.2 Interest on the Loans
    35  
2.3 Fees
    40  
2.4 Repayments, Prepayments and Reductions in Commitments; General Provisions
Regarding Payments
    41  
2.5 Use of Proceeds
    46  
2.6 Special Provisions Governing Eurodollar Rate Loans
    46  
2.7 Increased Costs; Taxes; Capital Adequacy
    48  
2.8 Obligation of Lenders and Issuing Lenders to Mitigate; Replacement
    54  
2.9 Increase in Revolving Loan Commitments
    56  
Section 3. LETTERS OF CREDIT
    57  
3.1 Issuance of Letters of Credit and Lenders’ Purchase of Participations
Therein
    57  
3.2 Letter of Credit Fees
    60  
3.3 Drawings and Reimbursement of Amounts Paid Under Letters of Credit
    60  
3.4 Obligations Absolute
    63  
3.5 Indemnification; Nature of Issuing Lenders’ Duties
    64  
3.6 Increased Costs and Taxes Relating to Letters of Credit
    65  

i



--------------------------------------------------------------------------------



 



              Page  
Section 4. CONDITIONS PRECEDENT
    66  
4.1 Conditions to Effectiveness
    67  
4.2 Conditions Precedent to Term Loan Funding Date and Revolving Loan Commitment
Availability
    68  
4.3 Conditions to All Revolving Loans and Swing Line Loans
    71  
4.4 Conditions to Letters of Credit
    71  
Section 5. COMPANY’S REPRESENTATIONS AND WARRANTIES
    72  
5.1 Organization, Powers, Qualification, Good Standing, Business and
Subsidiaries
    72  
5.2 Authorization of Borrowing, Etc.
    73  
5.3 Financial Condition
    74  
5.4 No Material Adverse Change
    74  
5.5 Title to Properties; Liens
    74  
5.6 Litigation; Adverse Facts
    75  
5.7 Payment of Taxes
    75  
5.8 Performance of Agreements
    75  
5.9 Governmental Regulation
    76  
5.10 Securities Activities
    76  
5.11 Employee Benefit Plans
    76  
5.12 Environmental Protection
    77  
5.13 Employee Matters
    77  
5.14 Solvency
    77  
5.15 Disclosure
    77  
5.16 OFAC
    78  
5.17 USA Patriot Act
    78  

ii



--------------------------------------------------------------------------------



 



              Page  
Section 6. COMPANY’S AFFIRMATIVE COVENANTS
    78  
6.1 Financial Statements and Other Reports
    78  
6.2 Existence, Etc.
    82  
6.3 Payment of Taxes and Claims
    82  
6.4 Maintenance of Properties; Insurance
    83  
6.5 Inspection Rights
    83  
6.6 Compliance With Laws, Etc.
    83  
6.7 Environmental Claims and Violations of Environmental Laws
    84  
6.8 Execution of Subsidiary Guaranty by Certain Subsidiaries and Future
Subsidiaries
    84  
6.9 Separateness
    85  
Section 7. COMPANY’S NEGATIVE COVENANTS
    85  
7.1 Indebtedness
    85  
7.2 Prohibition on Liens
    86  
7.3 [Reserved]
    88  
7.4 Financial Covenants
    88  
7.5 Restriction on Fundamental Changes
    88  
7.6 Fiscal Year
    89  
7.7 Sales and Leasebacks
    89  
7.8 [Reserved]
    89  
7.9 Transactions With Shareholders and Affiliates
    89  
7.10 Conduct of Business
    90  
Section 8. EVENTS OF DEFAULT
    90  
8.1 Failure to Make Payments When Due
    90  
8.2 Default in Other Agreements
    90  

iii



--------------------------------------------------------------------------------



 



              Page  
8.3 Breach of Certain Covenants
    91  
8.4 Breach of Warranty
    91  
8.5 Other Defaults Under Loan Documents
    91  
8.6 Involuntary Bankruptcy; Appointment of Receiver, Etc.
    91  
8.7 Voluntary Bankruptcy; Appointment of Receiver, Etc.
    92  
8.8 Judgments and Attachments
    92  
8.9 Dissolution
    92  
8.10 Employee Benefit Plans
    93  
8.11 Change in Control
    93  
8.12 Invalidity of Subsidiary Guaranty; Repudiation of Obligations
    93  
Section 9. AGENTS
    94  
9.1 Appointment
    94  
9.2 Powers and Duties; General Immunity
    94  
9.3 Representations and Warranties; No Responsibility for Appraisal of
Creditworthiness
    96  
9.4 Right to Indemnity
    96  
9.5 Successor Agent and Swing Line Lender
    97  
9.6 Guarantees
    98  
Section 10. MISCELLANEOUS
    98  
10.1 Assignments and Participations in Loans and Letters of Credit
    98  
10.2 Expenses
    102  
10.3 Indemnity
    103  
10.4 Set—Off
    104  
10.5 Ratable Sharing
    104  
10.6 Amendments and Waivers
    105  

iv



--------------------------------------------------------------------------------



 



              Page  
10.7 Independence of Covenants
    107  
10.8 Notices
    107  
10.9 Survival of Representations, Warranties and Agreements
    107  
10.10 Failure or Indulgence Not Waiver; Remedies Cumulative
    108  
10.11 Marshalling; Payments Set Aside
    108  
10.12 Severability
    108  
10.13 Obligations Several; Independent Nature of Lenders’ Rights
    108  
10.14 Headings
    109  
10.15 Applicable Law
    109  
10.16 Successors and Assigns
    109  
10.17 CONSENT TO JURISDICTION AND SERVICE OF PROCESS
    109  
10.18 WAIVER OF JURY TRIAL
    110  
10.19 Confidentiality
    111  
10.20 Counterparts; Effectiveness
    111  
10.21 USA Patriot Act
    112  
10.22 Assumption and Release
    112  
SIGNATURES            
    S-1  

v



--------------------------------------------------------------------------------



 



Schedule 2.1 Commitments
Schedule 5.1 Organization, Subsidiaries and Ownership Interests
Schedule 5.6 Litigation
Schedule 7.1 Indebtedness
Schedule 7.2 Liens
Exhibit I Form of Notice of Borrowing
Exhibit II Form of Notice of Conversion/Continuation
Exhibit III Form of Notice of Request to Issue Letter of Credit
Exhibit IV-A Form of Term Note
Exhibit IV-B Form of Revolving Note
Exhibit IV-C Form of Swing Line Note
Exhibit V Form of Solvency Certificate
Exhibit VI Form of Compliance Certificate
Exhibit VII Form of Assignment Agreement
Exhibit VIII Form of Administrative Questionnaire
Exhibit IX Form of Certificate Re Non-Bank Status
Exhibit X Form of Subsidiary Guaranty

vi



--------------------------------------------------------------------------------



 



EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT
          This CREDIT AGREEMENT is dated as of August 29, 2011 and entered into
by and among EXPRESS SCRIPTS, INC., a Delaware corporation (“ESRX”), ARISTOTLE
HOLDING, INC. (to be renamed Express Scripts Holding Company), a Delaware
corporation (“Aristotle”), THE FINANCIAL INSTITUTIONS LISTED ON THE SIGNATURE
PAGES HEREOF (each individually referred to herein as a “Lender” and
collectively as “Lenders”) and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH (“Credit
Suisse”), as administrative agent (in such capacity, the “Administrative Agent”)
for the Lenders.
R E C I T A L S
          WHEREAS, pursuant to the Merger Agreement (such term and each other
capitalized term used but not defined in these Recitals having the meaning
assigned to it in Section 1), Aristotle, through a series of mergers, will
acquire all the Capital Stock of ESRX and Medco;
          WHEREAS, in connection with the Acquisition, ESRX and Aristole have
entered into the Bridge Facility Credit Agreement;
          WHEREAS, ESRX and Aristotle desire that the Lenders (a) make Term
Loans on the Term Loan Funding Date in an aggregate principal amount of
$4,000,000,000, the proceeds of which will be used, together with the proceeds
of any loans made under the Bridge Facility Credit Agreement, any Debt Offering
or Equity Offering and cash on hand at ESRX and Medco, solely (i) to pay the
cash consideration in accordance with the Merger Agreement, (ii) to repay any
indebtedness that will become due or otherwise default upon consummation of the
Acquisition (the “Refinancing”) and (iii) to pay fees and expenses related to
the Transactions and (b) make Revolving Loans at any time and from time to time
after the Term Loan Funding Date and prior to the Revolving Loan Commitment
Termination Date in an aggregate principal amount at any time outstanding not in
excess of $1,500,000,000, the proceeds of which will be used solely for ongoing
working capital needs and general corporate purposes; and
          WHEREAS, all of the Domestic Subsidiaries of Company, excluding the
Exempt Subsidiaries, will guarantee the Obligations hereunder and under the
other Loan Documents.
          NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, Aristotle, ESRX and the Lenders agree
as follows:

 



--------------------------------------------------------------------------------



 



     Section 1. DEFINITIONS
          1.1 Certain Defined Terms
          The following terms used in this Agreement shall have the following
meanings:
          “Account” means any account (as that term is defined in
Section 9-102(a)(2) of the UCC) arising from the sale or lease of goods or
rendering of services.
          “Acquisition” means Aristotle’s acquisition, by way of a series of
mergers, all of the Capital Stock of each of ESRX and Medco pursuant to the
Merger Agreement.
          “Adjusted Eurodollar Rate” means, with respect to any Eurodollar Rate
Loans for any Interest Period, an interest rate per annum equal to the product
of (a) the Eurodollar Rate in effect for such Interest Period and (b) Statutory
Reserves.
          “Administrative Agent” has the meaning assigned to that term in the
preamble to this Agreement.
          “Administrative Questionnaire” means an Administrative Questionnaire
in substantially the form of Exhibit VIII annexed hereto or such other form as
may be provided from time to time by Administrative Agent.
          “Affected Lender” has the meaning assigned to that term in subsection
2.6C.
          “Affiliate”, as applied to any Person, means any other Person directly
or indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise.
          “Agents” means, collectively, Administrative Agent and each financial
institution listed on the cover page of this Agreement.
          “Agreement” means this Credit Agreement dated as of August 29, 2011,
as it may be amended, supplemented or otherwise modified from time to time.

2



--------------------------------------------------------------------------------



 



          “Alternate Base Rate” means, for any day, a rate per annum equal to
the greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted
Eurodollar Rate that would be applicable on such date if such date were an
Interest Rate Determination Date for a Eurodollar Rate Loan with a three-month
Interest Period (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1.00%. Any change in the Alternate Base Rate due to a change
in the Prime Rate, the Federal Funds Effective Rate or the Adjusted Eurodollar
Rate shall be effective on the effective date of such change in the Prime Rate,
the Federal Funds Effective Rate or the Adjusted Eurodollar Rate, as the case
may be.
          “Alternate Base Rate Loans” means Loans bearing interest at rates
determined by reference to the Alternate Base Rate as provided in subsection
2.2A.
          “Alternate Base Rate Margin” has the meaning specified in subsection
2.2A.
          “Approved Fund” means, with respect to any Lender that is a fund that
invests in bank loans, any other fund that invests in bank loans and is managed
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
          “Aristotle” has the meaning assigned to such term in the preamble to
this Agreement.
          “Assignment Agreement” means an Assignment Agreement in substantially
the form of Exhibit VII annexed hereto or such other form as shall be approved
by Administrative Agent.
          “Attributable Debt” in respect of a Sale and Leaseback Transaction
means, as at the time of determination, the present value (discounted at the
rate of interest implicit in such transaction, determined in accordance with
GAAP) of the obligations of the lessee for net rental payments during the
remaining term of the lease included in such Sale and Leaseback Transaction
(including any period for which such lease has been extended or may, at the
option of the lessor, be extended).
          “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.
          “Borrowing” means a borrowing consisting of simultaneous Loans of the
same Type and Class made, converted or continued on the same date and, in the
case of Eurodollar Rate Loans, having the same Interest Period.

3



--------------------------------------------------------------------------------



 



          “Bridge Facility Credit Agreement” means the Credit Agreement dated as
of August 5, 2011, as amended, supplemented or otherwise modified from time to
time, among ESRX, Aristotle, the lenders and other financial institutions party
thereto and Credit Suisse AG, Cayman Islands Branch, as administrative agent.
          “Business Day” means any day excluding Saturday, Sunday and any day
which is a legal holiday under the laws of the State of New York or the State of
Missouri, or is a day on which banking institutions located in either such
jurisdiction are authorized or required by law or other governmental action to
close.
          “Capital Lease”, as applied to any Person, means any lease of any
property (whether real, personal or mixed) by that Person as lessee that, in
conformity with GAAP, is accounted for as a capital lease on the balance sheet
of that Person.
          “Capital Stock” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, and any option, warrant or other
right entitling the holder thereof to purchase or otherwise acquire any such
equity interest.
          “Certificate Re Non-Bank Status” means a certificate substantially in
the form of Exhibit IX annexed hereto delivered by a Lender to Administrative
Agent pursuant to subsection 2.7B(iii).
          “Class,” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Term Loans or Swing Line Loans and, when used in reference to any Commitment,
refers to whether such Commitment is a Revolving Loan Commitment or Term Loan
Commitment.
          “Closing Date” means August 29, 2011.
          “Commitments” means the Revolving Loan Commitments, the Term Loan
Commitments and the Swing Line Loan Commitment.
          “Company” means (a) prior to the consummation of the Aristotle Merger
(as defined in the Merger Agreement), ESRX and (b) upon consummation of the
Aristotle Merger and thereafter, Aristotle. For the avoidance of doubt, prior to
the consummation of the Aristotle Merger, ESRX shall be the borrower hereunder,
and on and after the consummation of the Aristotle Merger, pursuant to
subsection 10.22, Aristotle shall become the borrower hereunder.

4



--------------------------------------------------------------------------------



 



          “Compliance Certificate” means a certificate substantially in the form
of Exhibit VI annexed hereto delivered to Administrative Agent and Lenders by
Company pursuant to subsection 6.1(iii).
          “Consolidated EBITDA” means, for any period, the sum of the amounts
for such period of (i) Consolidated Net Income, (ii) Consolidated Interest
Expense, (iii) provisions for taxes based on income, (iv) total depreciation
expense, (v) total amortization expense, (vi) the aggregate amount of all
non-cash compensation charges incurred during such period arising from the grant
of or the issuance of stock, stock options or other equity awards, (vii) any
extraordinary or non-recurring non-cash charges for such period, (viii) fees and
expenses paid in connection with the Transactions and (ix) other non-cash items
incurred in the ordinary course of business reducing Consolidated Net Income not
in excess of 10% of Consolidated Net Worth, less other non-cash items increasing
Consolidated Net Income, all of the foregoing as determined on a consolidated
basis for Company and its Subsidiaries in conformity with GAAP, subject to
subsection 1.2B.
          “Consolidated Interest Expense” means for any period, (i) total
interest expense (including that portion attributable to Capital Leases in
accordance with GAAP and capitalized interest but excluding in any event (x) all
capitalized interest and amortization of debt discount and debt issuance costs
and (y) debt extinguishment costs) of Company and its Subsidiaries on a
consolidated basis in accordance with GAAP with respect to all outstanding
Indebtedness of Company and its Subsidiaries, and in any event including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers acceptance financing and net costs under Interest Rate
Agreements plus in the event of the consummation of a Qualified Receivables
Transaction, an amount equal to the interest (or other fees in the nature of
interest or discount accrued and paid or payable in cash for such period) on
such Qualified Receivables Transaction, but excluding, however, any amounts
referred to in subsection 2.3 actually paid to Administrative Agent and Lenders
on or before the date of determination and (ii) net of total interest income
received by Company and its Subsidiaries during such period on a consolidated
basis. For the purposes of determining Consolidated Interest Expense for the
purpose of determining compliance with the financial covenant in subsection
7.4A, Consolidated Interest Expense shall exclude write-off of issuance costs
relating to the Existing Credit Agreement or the Bridge Facility Credit
Agreement.
          “Consolidated Leverage Ratio” means the ratio of (i) Consolidated
Total Debt as of the last day of any Fiscal Quarter to (ii) Consolidated EBITDA
for the four-Fiscal Quarter period ending as of such day, subject to subsection
1.2B.
          “Consolidated Net Income” means, for any period, the net income (or
loss) of Company and its Subsidiaries on a consolidated basis for such period
taken as a single accounting period determined in conformity with GAAP; provided
that there shall be excluded (i) the income (or loss) of any Person (other than
a Subsidiary of Company) in which any other Person (other than Company or any of
its Subsidiaries) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to Company or any of its

5



--------------------------------------------------------------------------------



 



Subsidiaries by such Person during such period, (ii) the income of any
Subsidiary of Company to the extent that the declaration or payment of dividends
or similar distributions by that Subsidiary of that income is not at the time
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
that Subsidiary, (iii) any after-tax gains or losses attributable to
non-ordinary asset sales or returned surplus assets of any Pension Plan and
(iv) integration costs and expenses (including, without limitation, severance
and shut-down costs) in connection with the acquisition of all or substantially
all the Capital Stock or assets of, or a line of business from, another Person,
(x) incurred in connection with the Acquisition and (y) of up to an aggregate of
$10,000,000 for all other acquisitions.
          “Consolidated Net Worth” means, as at any date of determination, the
sum of the capital stock and additional paid-in capital plus retained earnings
(or minus accumulated deficits) of Company and its Subsidiaries on a
consolidated basis determined in conformity with GAAP, subject to subsection
1.2B.
          “Consolidated Total Debt” means, as at any date of determination, the
aggregate stated balance sheet amount of all Indebtedness of Company and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP,
excluding, to the extent included therein, (x) the face amount of any Letters of
Credit issued under this Agreement and any letters of credit issued under the
Existing Credit Agreement, in each case except to the extent of any unreimbursed
drawings thereunder and (y) obligations incurred under any derivatives
transaction entered into in the ordinary course of business pursuant to Hedge
Agreements. Notwithstanding the foregoing, solely for the purposes of
determining Consolidated Total Debt at any time prior to the consummation of the
Acquisition, the aggregate principal amount of Indebtedness issued pursuant to a
Debt Offering shall be reduced (but not below zero) by the amount of
unencumbered cash and cash equivalents on hand at the issuer of such
Indebtedness at such time.
          “Contingent Obligation”, as applied to any Person, means any direct or
indirect contingent liability of that Person (i) with respect to any
Indebtedness, lease, dividend or other obligation of another if the primary
purpose or intent thereof by the Person incurring the Contingent Obligation is
to provide assurance to the obligee of such obligation of another that such
obligation of another will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such obligation
will be protected (in whole or in part) against loss in respect thereof,
(ii) with respect to any letter of credit issued for the account of that Person
or as to which that Person is otherwise liable for reimbursement of drawings or
(iii) under Hedge Agreements. Contingent Obligations shall include (a) the
direct or indirect guaranty, endorsement (otherwise than for collection or
deposit in the ordinary course of business), co-making, discounting with
recourse or sale with recourse by such Person of the obligation of another,
(b) the obligation to make take-or-pay or similar payments if required
regardless of non-performance by any other party or parties to an agreement, and
(c) any liability of such Person for the obligation of another through any
agreement (X) to purchase, repurchase or otherwise acquire such obligation or
any security therefor, or to provide funds for the payment or discharge of such
obligation (whether in the form of loans, advances, stock purchases, capital

6



--------------------------------------------------------------------------------



 



contributions or otherwise) or (Y) to maintain the solvency or any balance sheet
item, level of income or financial condition of another if, in the case of any
agreement described under subclause (X) or (Y) of this sentence, the primary
purpose or intent thereof is as described in clause (i) of the preceding
sentence. The amount of any Contingent Obligation shall be equal to the amount
of the obligation so guaranteed or otherwise supported or, if less, the amount
to which such Contingent Obligation is specifically limited.
          “Contractual Obligation”, as applied to any Person, means any Security
issued by that Person or any material indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.
          “Credit Suisse” has the meaning assigned to such term in the preamble
to this Agreement.
          “Currency Agreement” means any foreign exchange contract, currency
swap agreement, futures contract, option contract, synthetic cap or other
similar agreement or arrangement to which Company or any of its Subsidiaries is
a party.
          “Debt Offering” has the meaning assigned to such term in the Bridge
Facility Credit Agreement.
          “Defaulting Lender” means any Lender as reasonably determined by
Administrative Agent, that has (a) failed to fund any portion of its Loans or
participations in Letters of Credit within three Business Days of the date
required to be funded by it hereunder unless such Lender notifies Administrative
Agent and Company in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (which conditions
precedent, together with the applicable default, if any, shall be specifically
identified in such writing) has not been satisfied, (b) notified Company,
Administrative Agent, Issuing Lender or any Lender in writing that it does not
intend to comply with any of its funding obligations under this Agreement or has
made a public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement (unless such writing or public
statement states that such position is based on such Lender’s determination that
a condition precedent to funding (which condition precedent, together with the
applicable default, if any, shall be specifically identified in such writing or
public statement) cannot be satisfied) or generally under other agreements in
which it commits to extend credit, (c) failed, within three Business Days after
request by Administrative Agent (which request has been made based on
Administrative Agent’s reasonable belief that such Lender may not fulfill its
funding obligation), to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by Administrative Agent and Company), (d) otherwise
failed to pay over to Administrative Agent or any other Lender any other amount
required to be paid by it hereunder

7



--------------------------------------------------------------------------------



 



within three Business Days of the date when due, unless the subject of a good
faith dispute, or (e) (i) become or is insolvent or has a parent company that
has become or is insolvent or (ii) become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee, custodian or
similar entity appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee, custodian
or similar entity appointed for it, or has taken any action in furtherance of,
or indicating its consent to, approval of or acquiescence in any such proceeding
or appointment. Notwithstanding the foregoing, no Lender shall be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in such Lender or a parent company thereof by a Governmental Authority or an
instrumentality thereof or the exercise of control over such Lender or a parent
company thereof by a Governmental Authority or an instrumentality thereof,
unless such ownership or acquisition results in or provides such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permits such
Lender (or such Governmental Authority or instrumentality thereof) to reject,
repudiate, disavow or disaffirm any contracts or agreements entered into by such
Lender.
          “Dollars” and the sign “$” mean the lawful money of the United States.
          “Domestic Subsidiary” means any Subsidiary of Company organized under
the laws of any jurisdiction within the United States of America.
          “Eligible Assignee” means (A) (i) a commercial bank organized under
the laws of the United States or any state thereof; (ii) a savings and loan
association or savings bank organized under the laws of the United States or any
state thereof; (iii) a commercial bank organized under the laws of any other
country or a political subdivision thereof; provided that (x) such bank is
acting through a branch or agency located in the United States or (y) such bank
is organized under the laws of a country that is a member of the Organization
for Economic Cooperation and Development or a political subdivision of such
country; and (iv) any other entity which is an “accredited investor” (as defined
in Regulation D under the Securities Act) which extends credit or buys loans as
one of its businesses including insurance companies, funds and lease financing
companies; and (B) any Lender and any Affiliate or Approved Fund of any Lender
or an SPV; provided that no Affiliate of Company shall be an Eligible Assignee.
          “Employee Benefit Plan” means any “employee benefit plan” as defined
in Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by Company or any of its Subsidiaries or for which Company or any of its
Subsidiaries could have any liability by reason of its relationship with an
ERISA Affiliate.
          “Environmental Claim” means any investigation, notice, notice of
violation, claim, action, suit, proceeding, demand, abatement order or other
order or directive (conditional or otherwise), in each case in writing, by any
Governmental Authority or any other Person, arising

8



--------------------------------------------------------------------------------



 



(i) pursuant to or in connection with any actual or alleged violation of any
Environmental Law, (ii) in connection with any Hazardous Materials, or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health
or safety, as relating to the environment, natural resources or the environment.
          “Environmental Laws” means any and all current or future statutes,
ordinances, orders, rules, regulations, judgments, Governmental Authorizations,
or any other binding requirements of governmental authorities relating to
(i) environmental matters, (ii) any activity, event or occurrence involving
Hazardous Materials, or (iii) occupational safety and health, industrial
hygiene, land use or, as relating to the environment, the protection of human,
plant or animal health or welfare, in any manner applicable to Company or any of
its Subsidiaries or any Facility, including the Comprehensive Environmental
Response, Compensation, and Liability Act (42 U.S.C. § 9601 et seq.), the
Hazardous Materials Transportation Act (49 U.S.C. § 1801 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Federal Water
Pollution Control Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. §
7401 et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the
Federal Insecticide, Fungicide and Rodenticide Act (7 U.S.C. § 136 et seq.), the
Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), the Oil Pollution
Act (33 U.S.C. § 2701 et seq.) and the Emergency Planning and Community
Right-to-Know Act (42 U.S.C. § 11001 et seq.), each as amended or supplemented,
any analogous present or future state or local statutes or laws, and any
regulations promulgated pursuant to any of the foregoing.
          “Equity Offering” has the meaning assigned to such term in the Bridge
Facility Credit Agreement.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor thereto.
          “ERISA Affiliate” means, as applied to any Person, (i) any corporation
which is a member of a controlled group of corporations within the meaning of
section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of Section
414(c) of the Internal Revenue Code of which that Person is a member; and
(iii) any member of an affiliated service group within the meaning of Section
414(m) or (o) of the Internal Revenue Code of which that Person, any corporation
described in clause (i) above or any trade or business described in clause
(ii) above is a member.
          “ERISA Event” means (i) a “reportable event” within the meaning of
Section 4043 of ERISA and the regulations issued thereunder with respect to any
Pension Plan (excluding those for which the provision for 30-day notice to the
PBGC has been waived by regulation); (ii) the failure to meet the minimum
funding standard of Section 412 of the Internal Revenue Code with respect to any
Pension Plan (whether or not waived in accordance with Section 412(c) of the
Internal Revenue Code) or the failure to make by its due date any required

9



--------------------------------------------------------------------------------



 



contribution to a Multiemployer Plan; (iii) the provision by the administrator
of any Pension Plan pursuant to Section 4041(a)(2) of ERISA of a notice of
intent to terminate such plan in a distress termination described in Section
4041(c) of ERISA; (iv) the withdrawal by Company, any of its Subsidiaries or any
of their respective ERISA Affiliates from any Pension Plan with two or more
contributing sponsors or the termination of any such Pension Plan, in either
case resulting in liability pursuant to Section 4063 or 4064 of ERISA; (v) the
institution by the PBGC of proceedings to terminate any Pension Plan, or the
occurrence of any event or condition which would constitute grounds under ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (vi) the imposition of liability on Company, any of its
Subsidiaries or any of their respective ERISA Affiliates pursuant to Section
4062(e) or 4069 of ERISA or by reason of the application of Section 4212(c) of
ERISA; (vii) the withdrawal of Company, any of its Subsidiaries or any of their
respective ERISA Affiliates in a complete or partial withdrawal (within the
meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer Plan that
results in liability to any of them therefor, or the receipt by Company, any of
its Subsidiaries or any of their respective ERISA Affiliates of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA, or that it definitively intends to terminate or
has terminated under Section 4041A or 4042 of ERISA; (viii) receipt from the
Internal Revenue Service of a final determination or definitive notice of the
failure of any Pension Plan (or any other Employee Benefit Plan intended to be
qualified under Section 401(a) of the Internal Revenue Code) to qualify under
Section 401(a) of the Internal Revenue Code, or of the failure of any trust
forming part of any Pension Plan to qualify for exemption from taxation under
Section 501(a) of the Internal Revenue Code; (ix) the imposition of a Lien
pursuant to Section 401(a)(29) or 412(n) of the Internal Revenue Code or
pursuant to ERISA with respect to any Pension Plan, provided that such
imposition is not otherwise a “reportable event.”; (x) a determination that any
Pension Plan is, or is expected to be, in “at risk” status (as defined in
Section 430(i)(4) of the Internal Revenue Code or Section 303(i)(4) of ERISA;
(xi) receipt of notice by Company, any of its Subsidiaries or any of their ERISA
Affiliates of a determination that a Multiemployer Plan is, or is expected to
be, in “endangered” or “critical” status (as defined in Section 432 of the
Internal Revenue Code or Section 305 of ERISA; or (xii) the occurrence of a
non-exempt “prohibited transaction” (as defined in Section 4975 of the Internal
Revenue Code or Section 406 of ERISA) with respect to which Company, any of its
Subsidiaries or any of their ERISA Affiliates is a “disqualified person” (as
defined in Section 4975 of the Internal Revenue Code) or a “party in interest”
(as defined in Section 406 of ERISA) or could otherwise be liable.
          “ESRX” has the meaning assigned to such term in the preamble to this
Agreement.
          “Eurodollar Business Day” means any day (i) excluding Saturday, Sunday
and any day that is a legal holiday under the laws of the State of New York or
is a day on which banking institutions located in such State are authorized or
required by law, or other governmental action to close and (ii) on which
commercial banks are open for international business (including dealings in
Dollar deposits) in London.

10



--------------------------------------------------------------------------------



 



          “Eurodollar Rate” shall mean, with respect to any Borrowing of
Eurodollar Rate Loans for any Interest Period, the rate per annum determined by
Administrative Agent at approximately 11:00 a.m., London time, on the date which
is two Eurodollar Business Days prior to the beginning of such Interest Period
by reference to the British Bankers’ Association Interest Settlement Rates for
deposits in Dollars (as set forth by any service selected by Administrative
Agent which has been nominated by the British Bankers’ Association as an
authorized information vendor for the purpose of displaying rates) for a period
equal to such Interest Period, provided that, to the extent that an interest
rate is not ascertainable pursuant to the foregoing provisions of this
definition, the “Eurodollar Rate” shall be the interest rate per annum
determined by Administrative Agent equal to the average of rates per annum at
which deposits in Dollars are offered for such Interest Period to Administrative
Agent by three leading banks in the London interbank market in London, England
at approximately 11:00 a.m., London time, on the date which is two Eurodollar
Business Days prior to the beginning of such Interest Period.
          “Eurodollar Rate Loans” means Loans bearing interest at rates
determined by reference to the Adjusted Eurodollar Rate as provided in
subsection 2.2A.
          “Eurodollar Rate Margin” has the meaning specified in subsection 2.2A.
          “Event of Default” means each of the events set forth in Section 8.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, and any successor statute.
          “Exempt Subsidiaries” means, collectively, Diversified NY IPA, Inc.,
Diversified Pharmaceutical Services (Puerto Rico), Inc., Econdisc Contracting
Solutions, LLC, Express Reinsurance Company, Express Scripts Insurance Company,
NPA of New York IPA, Inc., Reinsurance Subsidiary and any Subsidiaries of
Company designated by Company as “Exempt Subsidiaries” in writing to
Administrative Agent from time to time; provided, that Company may not designate
any Subsidiary as an Exempt Subsidiary if, at the time of such proposed
designation and both before and immediately after giving effect thereto, the
total assets of the Exempt Subsidiaries are equal to or greater than 30% of
Company’s consolidated total assets on such date.
          “Existing Credit Agreement” means the Credit Agreement dated as of
August 13, 2010, as amended, supplemented or otherwise modified from time to
time, among ESRX, the lenders and other financial institutions party thereto and
Credit Suisse, as administrative agent.
          “Existing Letter of Credit” has the meaning specified in subsection
3.1B(i).

11



--------------------------------------------------------------------------------



 



          “Facility” means any and all real property (including all buildings,
fixtures or other improvements located thereon) now, hereafter or heretofore
owned, leased, operated or used by Company or any of its Subsidiaries or any of
their respective predecessors or Affiliates.
          “FATCA” means Section 1471 through 1474 of the Internal Revenue Code,
as of the date of this Agreement.
          “Federal Funds Effective Rate” means, for any period, a fluctuating
interest rate equal for each day during such period to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by Administrative Agent from three Federal funds brokers
of recognized standing selected by it.
          “Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
          “Fiscal Year” means the fiscal year of Company and its Subsidiaries
ending on December 31 of each calendar year.
          “Funding and Payment Office” means (i) the office of Administrative
Agent and Swing Line Lender located at Eleven Madison Avenue, New York, New York
10010 or (ii) such other office of Administrative Agent and Swing Line Lender as
may from time to time hereafter be designated as such in a written notice
delivered by Administrative Agent and Swing Line Lender to Company and each
Lender.
          “Funding Date” means the date of the funding of a Loan.
          “GAAP” means, subject to the limitations on the application thereof
set forth in subsection 1.2, generally accepted accounting principles set forth
in opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as may be approved by a significant segment of
the accounting profession, in each case as the same are applicable to the
circumstances as of the date of determination, provided that, if Company
notifies Administrative Agent that Company requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if Administrative Agent requests an amendment to any provision hereof for
such purpose), regardless of whether any such notice is given before or after
such change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect

12



--------------------------------------------------------------------------------



 



and applied immediately before such change shall have become effective until the
earliest of (i) the withdrawal of such notice or (ii) the amendment of such
provision in accordance herewith.
          “Governmental Authority” shall mean the government of the United
States of America, any other nation or any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.
          “Governmental Authorization” means any permit, license, authorization,
plan, directive, consent order or consent decree of or from any Governmental
Authority.
          “Granting Lender” has the meaning given such term in subsection 10.1E.
          “Hazardous Materials” means (i) any chemical, material or substance at
any time defined as or included in the definition of “hazardous substances”,
“hazardous wastes”, “hazardous materials”, “extremely hazardous waste”, “acutely
hazardous waste”, “radioactive waste”, “biohazardous waste”, “pollutant”, “toxic
pollutant”, “contaminant”, “restricted hazardous waste”, “infectious waste”,
“toxic substances”, or any other term or expression intended to define, list or
classify substances by reason of properties harmful to health, safety or the
indoor or outdoor environment (including harmful properties such as
ignitability, corrosivity, reactivity, carcinogenicity, toxicity, reproductive
toxicity, “TCLP toxicity” or “EP toxicity” or words of similar import under any
applicable Environmental Laws); (ii) any oil, petroleum, petroleum fraction or
petroleum derived substance; (iii) any drilling fluids, produced waters and
other wastes associated with the exploration, development or production of crude
oil, natural gas or geothermal resources; (iv) any flammable substances or
explosives; (v) any radioactive materials; (vi) any friable asbestos-containing
materials; (vii) urea formaldehyde foam insulation; (viii) electrical equipment
which contains any oil or dielectric fluid containing polychlorinated biphenyls;
(ix) pesticides; and (x) any other chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Governmental Authority pursuant
to Environmental Laws.
          “Hedge Agreement” means an Interest Rate Agreement or a Currency
Agreement designed to hedge against fluctuations in interest rates or currency
values, respectively.
          “Incremental Assumption Agreement” means an Incremental Assumption
Agreement in form and substance reasonably satisfactory to Administrative Agent,
among Company, Administrative Agent and one or more Incremental Revolving
Lenders.
          “Incremental Revolving Loan Commitment” means any additional Revolving
Loan Commitment provided pursuant to subsection 2.9.

13



--------------------------------------------------------------------------------



 



          “Incremental Revolving Lender” means a Person providing an Incremental
Revolving Loan Commitment.
          “Indebtedness”, as applied to any Person, means (i) all indebtedness
for borrowed money, (ii) that portion of obligations with respect to Capital
Leases that is properly classified as a liability on a balance sheet in
conformity with GAAP, (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money,
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services (excluding any such obligations incurred under ERISA),
which purchase price is (a) due more than six months from the date of incurrence
of the obligation in respect thereof or (b) evidenced by a note or similar
written instrument, and (v) all indebtedness of the types described in clauses
(i) through (iv) of this definition secured by any Lien on any property or asset
owned or held by that Person regardless of whether the indebtedness secured
thereby shall have been assumed by that Person or is nonrecourse to the credit
of that Person. Obligations under Interest Rate Agreements and Currency
Agreements constitute (X) in the case of Hedge Agreements, Contingent
Obligations, and (Y) in all other cases, Investments, and in neither case
constitute Indebtedness.
          “Indemnitee” has the meaning assigned to that term in subsection 10.3.
          “Insurance Subsidiary” means each Subsidiary of Company that engages
primarily in insurance-related activities that are connected with the business
of Company or one or more of its Subsidiaries (including in connection with the
Medicare Part D prescription drug benefit program) and identified in writing by
Company to Administrative Agent as an “Insurance Subsidiary”.
          “Interest Payment Date” means (i) with respect to any Alternate Base
Rate Loan, the last Business Day of March, June, September and December of each
year, commencing on the first such day after the Term Loan Funding Date, and
(ii) with respect to any Eurodollar Rate Loan, the last day of each Interest
Period applicable to such Loan; provided that in the case of each Interest
Period of longer than three months, “Interest Payment Date” shall also include
each date that is three months, or an integral multiple thereof, after the
commencement of such Interest Period.
          “Interest Period” has the meaning assigned to that term in subsection
2.2B.
          “Interest Rate Agreement” means any interest rate swap agreement,
interest rate cap agreement, interest rate collar agreement or other similar
agreement or arrangement to which Company or any of its Subsidiaries is a party.

14



--------------------------------------------------------------------------------



 



          “Interest Rate Determination Date” means, with respect to any Interest
Period, the second Eurodollar Business Day prior to the first day of such
Interest Period.
          “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended to the date hereof and from time to time hereafter, and any successor
statute.
          “Investment” means (i) any direct or indirect purchase or other
acquisition by Company or any of its Subsidiaries of, or of a beneficial
interest in, any Securities of any other Person (other than a Person that
immediately prior to such purchase or acquisition was a Subsidiary of Company
and so long as such Person remains a Subsidiary of Company), (ii) any direct or
indirect loan, advance (other than advances to employees for moving,
entertainment and travel expenses, drawing accounts and similar expenditures in
the ordinary course of business) or capital contribution by Company or any of
its Subsidiaries to any other Person (other than Company or a Subsidiary of
Company), including all indebtedness and accounts receivable from that other
Person that are not current assets or did not arise from sales to that other
Person in the ordinary course of business, or (iii) Interest Rate Agreements or
Currency Agreements not constituting Hedge Agreements. The amount of any
Investment shall be the original cost of such Investment plus the cost of all
additions thereto, without any adjustments for increases or decreases in value,
or write-ups, write-downs or write-offs with respect to such Investment.
          “Issuing Lender” means, with respect to any Letter of Credit, subject
to subsection 3.1, any Lender having a Revolving Loan Commitment selected by
Company and reasonably acceptable to Administrative Agent, which other Lender
has agreed in its sole discretion to act as issuer of the applicable Letter of
Credit; with respect to any Letter of Credit, the term “Issuing Lender” shall
mean the Issuing Lender with respect to such Letter of Credit.
          “Joint Lead Arrangers” has the meaning assigned to that term on the
cover page of this Agreement.
          “Lender” and “Lenders” means the persons identified as “Lenders” and
listed on the signature pages of this Agreement and the Incremental Revolving
Lenders, together with their successors and permitted assigns pursuant to
subsection 10.1, and the term “Lenders” shall include Swing Line Lender unless
the context otherwise requires; provided that the term “Lenders”, when used in
the context of a particular Commitment, shall mean Lenders having that
Commitment.
          “Letter of Credit” or “Letters of Credit” means any Letter of Credit
issued or to be issued by an Issuing Lender for the account of Company pursuant
to subsection 3.1.
          “Letter of Credit Usage” means, as at any date of determination, the
sum of (i) the maximum aggregate amount which is or at any time thereafter may
become available for

15



--------------------------------------------------------------------------------



 



drawing under all Letters of Credit then outstanding plus (ii) the aggregate
amount of all drawings under Letters of Credit honored by Issuing Lenders and
not theretofore reimbursed by Company (including, without duplication, any such
reimbursement out of the proceeds of Revolving Loans pursuant to subsection
3.3B).
          “Lien” means any lien, mortgage, pledge, assignment, security
interest, charge or encumbrance of any kind (including any conditional sale or
other title retention agreement, any lease in the nature thereof, and any
agreement to give any security interest) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing.
          “Loan” or “Loans” means one or more of the Term Loans, Revolving Loans
or Swing Line Loans or any combination thereof.
          “Loan Documents” means this Agreement, the Notes, the Letters of
Credit (and any applications for, or reimbursement agreements or other documents
or certificates executed by Company in favor of an Issuing Lender relating to,
the Letters of Credit), the Subsidiary Guaranties and any Hedge Agreements
(i) in effect on the Closing Date and with a counterparty that is an Agent, a
Lender or any Affiliate of an Agent or a Lender or (ii) entered into on or after
the Closing Date with a counterparty that is an Agent, a Lender or any Affiliate
of an Agent or a Lender.
          “Loan Party” means each of Company and any of Company’s Subsidiaries
from time to time executing a Loan Document, and “Loan Parties” means all such
Persons, collectively.
          “Margin Stock” has the meaning assigned to that term in Regulation U
of the Board of Governors of the Federal Reserve System as in effect from time
to time.
          “Material Adverse Effect” means (i) a material adverse effect upon the
business, assets, financial position, operations, or results of operations of
Company and its Subsidiaries taken as a whole or (ii) the material impairment of
the ability of any Loan Party to perform, or of Administrative Agent or Lenders
to enforce, the Obligations.
          “Medco” means Medco Health Solutions, Inc., a Delaware corporation.
          “Merger Agreement” means the Agreement and Plan of Merger, dated as of
July 20, 2011, by and among ESRX, Medco, Aristotle, Aristotle Merger Sub, Inc.,
and Plato Merger Sub, Inc.

16



--------------------------------------------------------------------------------



 



          “Merger Agreement Material Adverse Effect” means, with respect to the
Specified Group, any event, change, effect, development, state of facts,
condition, circumstances or occurrence (including any development arising after
the date of the Merger Agreement in any Proceeding (as defined in the Merger
Agreement) that, individually or in the aggregate, has or would be reasonably
expected to have a material adverse effect on the business, results of
operations, assets, liabilities or financial condition of the Specified Group,
taken as a whole, except to the extent such material adverse effect results from
(A) any changes in general United States or global economic conditions, except
in the event that such changes in conditions have a greater adverse materially
disproportionate effect on the Specified Group, taken as a whole, relative to
the adverse effect such changes have on others operating in the industries in
which the Specified Group operates, (B) any changes in conditions generally
affecting any of the industries in which the Specified Group operates, except in
the event that such changes in conditions have a greater adverse materially
disproportionate effect on the Specified Group, taken as a whole, relative to
the adverse effect such changes have on others operating in such industries,
(C) any decline in the market price or trading volume of the common stock of
ESRX or Medco (it being understood that the facts or occurrences giving rise to
or contributing to such decline may be taken into account in determining whether
there has been or would be a Merger Agreement Material Adverse Effect), (D) any
regulatory, legislative or political conditions or securities, credit, financial
or other capital markets conditions, in each case in the United States or any
foreign jurisdiction, except in the event that such conditions have a greater
adverse materially disproportionate effect on the Specified Group, taken as a
whole, relative to the adverse effect such changes have on others operating in
the industries in which the Specified Group operates, (E) any failure, in and of
itself, by ESRX or Medco to meet any internal or published projections,
forecasts, estimates or predictions in respect of revenues, earnings or other
financial or operating metrics for any period (it being understood that the
facts or occurrences giving rise to or contributing to such failure may be taken
into account in determining whether there has been or would be a Merger
Agreement Material Adverse Effect), (F) the execution and delivery of the Merger
Agreement or the public announcement or pendency of the Mergers (as defined in
the Merger Agreement) or any of the other Transactions (as defined in the Merger
Agreement) contemplated by the Merger Agreement, including the impact thereof on
the relationships, contractual or otherwise, of any member of the Specified
Group with customers, suppliers or partners, (G) any change in applicable law,
regulation or GAAP (or authoritative interpretations thereof), (H) any
geopolitical conditions, the outbreak or escalation of hostilities, any acts of
war, sabotage or terrorism, or any escalation or worsening of any such acts of
war, sabotage or terrorism threatened or underway as of the date of the Merger
Agreement, except in the event that such conditions or events have a greater
adverse materially disproportionate effect on the Specified Group, taken as a
whole, relative to the adverse effect such changes have on others operating in
the industries in which the Specified Group operates or (I) any action required
to be taken pursuant to or in accordance with the Merger Agreement or taken by
ESRX at the request of Medco or by Medco at the request of ESRX.
          “Moody’s” means Moody’s Investors Service, Inc.
          “Multiemployer Plan” means any Employee Benefit Plan which is a
“multiemployer plan” as defined in Section 3(37) of ERISA.

17



--------------------------------------------------------------------------------



 



          “Non-US Lender” has the meaning assigned to that term in subsection
2.7B(iii)(a).
          “Notes” means one or more of the Term Notes, Revolving Notes or Swing
Line Note or any combination thereof.
          “Notice of Borrowing” means a notice substantially in the form of
Exhibit I annexed hereto delivered by Company to Administrative Agent pursuant
to subsection 2.1B with respect to a proposed borrowing.
          “Notice of Conversion/Continuation” means a notice substantially in
the form of Exhibit II annexed hereto delivered by Company to Administrative
Agent pursuant to subsection 2.2D with respect to a proposed conversion or
continuation of the applicable basis for determining the interest rate with
respect to the Loans specified therein.
          “Notice of Request to Issue Letter of Credit” means a notice
substantially in the form of Exhibit III annexed hereto delivered by Company to
Issuing Lender and Administrative Agent pursuant to subsection 3.1B(i) with
respect to a proposed issuance of a Letter of Credit.
          “Obligations” means all obligations, including obligations under
Interest Rate Agreements and Currency Agreements and in respect of credit cards,
purchasing cards and other treasury management services, of every nature of each
Loan Party from time to time owed to Administrative Agent, any Lender and
affiliates of Administrative Agent or any Lender or any of them under the Loan
Documents, whether for principal, interest (including any interest accruing
after the filing of any petition in bankruptcy or the commencement of any
insolvency, reorganization or like proceeding relating to Company, whether or
not a claim for post-filing or post-petition is allowed in such proceedings),
reimbursement of amounts drawn under Letters of Credit, fees, expenses,
indemnification or otherwise, whether direct or indirect, absolute or
contingent, liquidated or unliquidated, now existing or hereafter arising
hereunder or thereunder and all obligations incurred in connection with
collecting and enforcing the foregoing, together with all renewals, extensions,
modifications or refinancings thereof.
          “Officer’s Certificate” means, as applied to any Loan Party, a
certificate executed on behalf of such Loan Party by any of the following: its
chairman of the board (if an officer), chief executive officer, president, one
of its vice presidents, chief financial officer, treasurer, assistant treasurer,
controller or chief accounting officer.
          “Operating Lease” means, as applied to any Person, any lease
(including leases that may be terminated by the lessee at any time) of any
property (whether real, personal or mixed) that is not a Capital Lease other
than any such lease under which that Person is the lessor.
          “Outside Date” has the meaning specified in subsection 4.2.

18



--------------------------------------------------------------------------------



 



          “Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)).
          “PBGC” means the Pension Benefit Guaranty Corporation or any successor
thereto.
          “Pension Plan” means any Employee Benefit Plan, other than a
Multiemployer Plan, which is subject to Section 412 of the Internal Revenue Code
or Section 302 of ERISA.
          “Permitted Encumbrances” means the following types of Liens (excluding
any such Lien imposed pursuant to Section 401(a)(29) or 412(n) of the Internal
Revenue Code or by ERISA):
     (i) Liens for Taxes, assessments or governmental charges or claims the
payment of which is not, at the time, required by subsection 6.3;
     (ii) statutory Liens of landlords, statutory Liens of banks and rights of
set-off, statutory Liens of carriers, warehousemen, mechanics, repairmen,
workmen and materialmen, and other Liens imposed by law, in each case incurred
in the ordinary course of business (a) for amounts not yet overdue or (b) for
amounts that are overdue and that (in the case of any such amounts overdue for a
period in excess of 30 days) are being contested in good faith by appropriate
proceedings, so long as such reserves or other appropriate provisions, if any,
as shall be required by GAAP shall have been made for any such contested
amounts;
     (iii) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money);
     (iv) any attachment or judgment Lien not constituting an Event of Default
under subsection 8.8;
     (v) leases or subleases granted to third parties not interfering in any
material respect with the ordinary conduct of the business of Company or any of
its Subsidiaries;
     (vi) easements, rights-of-way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
Company or any of its Subsidiaries;

19



--------------------------------------------------------------------------------



 



     (vii) any (a) interest or title of a lessor or sublessor under any lease
permitted by this Agreement, (b) restriction or encumbrance that the interest or
title of such lessor or sublessor may be subject to, or (c) subordination of the
interest of the lessee or sublessee under such lease to any restriction or
encumbrance referred to in the preceding clause (b), so long as the holder of
such restriction or encumbrance agrees to recognize the rights of such lessee or
sublessee under such lease;
     (viii) Liens arising from filing UCC financing statements relating solely
to leases permitted by this Agreement;
     (ix) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;
     (x) any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;
     (xi) Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating, reciprocal easement or similar
agreements entered into in the ordinary course of business of Company and its
Subsidiaries;
     (xii) licenses of patents, trademarks and other intellectual property
rights granted by Company or any of its Subsidiaries in the ordinary course of
business and not interfering in any material respect with the ordinary conduct
of the business of Company or such Subsidiary;
     (xiii) Liens imposed by Environmental Laws to the extent not in violation
of any of the representations, warranties or covenants in respect of
Environmental Laws made by Company in this Agreement; and
     (xiv) Liens on Receivables Assets created pursuant to Permitted Receivables
Transactions.
          “Permitted Receivables Transaction” means one or more Qualified
Receivables Transactions that in the aggregate at any one time transfer rights
to receive proceeds of Receivables Assets not in excess of $1,500,000,000.
          “Person” means and includes natural persons, corporations, limited
partnerships, general partnerships, limited liability companies, limited
liability partnerships, joint stock companies, joint ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governments (whether

20



--------------------------------------------------------------------------------



 



federal, state or local, domestic or foreign, and including political
subdivisions thereof) and agencies or other administrative or regulatory bodies
thereof.
          “Potential Event of Default” means a condition or event that, after
notice or lapse of time or both, would constitute an Event of Default.
          “Prime Rate” means the rate that Credit Suisse announces from time to
time as its prime lending rate, as in effect from time to time. The Prime Rate
is a reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. Credit Suisse or any other Lender may make
commercial loans or other loans at rates of interest at, above or below the
Prime Rate.
          “Pro Rata Share” means (i) with respect to all payments, computations
and other matters relating to any Term Loan Commitment or any Term Loan of any
Lender, the percentage obtained by dividing (x) the Term Loan Exposure of that
Lender by (y) the aggregate Term Loan Exposure of all Lenders, (ii) with respect
to all payments, computations and other matters relating to the Revolving Loan
Commitment or the Revolving Loans of any Lender or any Letters of Credit issued
or participations therein purchased by any Lender or any participations in any
Swing Line Loans purchased by any Lender, the percentage obtained by dividing
(x) the Revolving Loan Exposure of that Lender by (y) the aggregate Revolving
Loan Exposure of all Lenders, and (iii) for all other purposes with respect to
each Lender, the percentage obtained by dividing (x) the sum of the Term Loan
Exposure of that Lender plus the Revolving Loan Exposure of that Lender by
(y) the sum of the aggregate Term Loan Exposure of all Lenders plus the
aggregate Revolving Loan Exposure of all Lenders, in any such case as the
applicable percentage may be adjusted by assignments permitted pursuant to
subsection 10.1. The initial Pro Rata Share of each Lender for purposes of each
of clauses (i), (ii) and (iii) of the preceding sentence is set forth opposite
the name of that Lender in Schedule 2.1 annexed hereto.
          “Qualified Receivables Transaction” means any transaction or series of
transactions that may be entered into by Company or any Subsidiary thereof
pursuant to which Company or any of its Subsidiaries may sell, convey or
otherwise transfer to:
          (a) a Receivables Entity (in the case of a transfer by Company or any
of its Subsidiaries); or
          (b) any other Person (in the case of a transfer by a Receivables
Entity), or pursuant to which Company, any of its Subsidiaries or a Receivables
Entity may grant a security interest in, Receivables Assets; provided that:
               (1) the Board of Directors of Company, its Subsidiary or such
Receivables Entity, as the case may be, shall have determined in good faith that
such Qualified

21



--------------------------------------------------------------------------------



 



Receivables Transaction is economically fair and reasonable to Company, such
Subsidiary or such Receivables Entity, as the case may be; and
               (2) the financing terms, covenants, termination events and other
provisions thereof, including any amendments or modifications thereof, shall be
market terms (as determined in good faith by the Board of Directors of Company).
          “Receivables Assets” means any Accounts (whether now existing or
arising in the future) of Company or any of its Subsidiaries and any assets
related thereto which are customarily transferred, or in respect of which
security interests are customarily granted, in connection with asset
securitization transactions involving Accounts.
          “Receivables Entity” means a Wholly Owned Subsidiary of Company (or
another Person formed for the purpose of engaging in a Qualified Receivables
Transaction with Company or any of its Subsidiaries in which Company or any or
its Subsidiaries makes an Investment and to which Company or any of its
Subsidiaries transfers Accounts and related assets) which engages in no
activities other than in connection with the purchase, sale or financing of
Accounts of Company or any of its Subsidiaries, all proceeds thereof and all
rights (contractual or other), collateral and other assets relating thereto, and
any business or activities incidental or related to such business.
          “Refinancing” has the meaning assigned to that term in the Recitals to
this Agreement.
          “Refunded Swing Line Loans” has the meaning assigned to that term in
subsection 2.1A(iii).
          “Register” has the meaning assigned to that term in subsection
2.1D(i).
          “Regulation D” means Regulation D of the Board of Governors of the
Federal Reserve System, as in effect from time to time.
          “Reimbursement Date” has the meaning assigned to that term in
subsection 3.3B.
          “Reinsurance Subsidiary” means a Subsidiary to be formed by Company
with the sole purpose of owning and conducting Company’s reinsurance business.
          “Replaced Lender” and “Replacement Lender” have the meanings assigned
to those terms in subsection 2.8B.

22



--------------------------------------------------------------------------------



 



          “Requisite Lenders” means Lenders having or holding more than 50% of
the sum of (i) the aggregate Term Loan Exposure of all Lenders plus (ii) the
aggregate Revolving Loan Exposure of all Lenders; provided that the Term Loan
Exposure and the Revolving Loan Exposure of any Defaulting Lender shall be
disregarded for purposes of determining the Requisite Lenders at any time.
          “Revolving Lender” means a Lender having Revolving Loan Exposure.
          “Revolving Loan Commitment” means, with respect to any Lender, the
commitment of such Lender to make Revolving Loans hereunder as set forth in
Schedule 2.1 annexed hereto, in the Assignment Agreement pursuant to which such
Lender assumed its Revolving Loan Commitment or in the Incremental Assumption
Agreement with respect to such Lender’s Incremental Revolving Loan Commitment,
as applicable, as the same may be (i) reduced from time to time pursuant to
subsection 2.4B, (ii) increased from time to time pursuant to subsection 2.9 and
(iii) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to subsection 10.1. The total amount of the Revolving Loan
Commitments on the Closing Date is $1,500,000,000.
          “Revolving Loan Commitment Termination Date” means August 29, 2016.
          “Revolving Loan Exposure” means, with respect to any Lender as of any
date of determination (i) prior to the termination of the Revolving Loan
Commitments, that Lender’s Revolving Loan Commitment and (ii) after the
termination of the Revolving Loan Commitments, the sum of (a) the aggregate
outstanding principal amount of the Revolving Loans of that Lender plus (b) in
the event that Lender is an Issuing Lender and without duplication from amounts
counted under (a) above, the aggregate Letter of Credit Usage in respect of all
Letters of Credit issued by that Lender (in each case net of any participations
purchased by other Lenders in such Letters of Credit or any unreimbursed
drawings thereunder) plus (c) the aggregate amount of all participations
purchased by that Lender in any outstanding Letters of Credit or any
unreimbursed drawings under any Letters of Credit without duplication from
amounts counted under (a) above plus (d) in the case of Swing Line Lender, the
aggregate outstanding principal amount of all Swing Line Loans (net of any
participations therein purchased by other Lenders) plus (e) the aggregate amount
of all participations purchased by that Lender in any outstanding Swing Line
Loans without duplication from amounts counted under (a) above.
          “Revolving Loans” means the Loans made by Lenders to Company pursuant
to subsection 2.1A(ii).
          “Revolving Notes” means (i) the promissory notes of Company issued
pursuant to subsection 2.1E(ii) on the Term Loan Funding Date and (ii) any
promissory notes issued by Company pursuant to the last sentence of subsection
10.1B(i) in connection with assignments of the Revolving Loan Commitments and
Revolving Loans of any Lenders, in each case

23



--------------------------------------------------------------------------------



 



substantially in the form of Exhibit IV-B annexed hereto, as they may be
amended, supplemented or otherwise modified from time to time.
          “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.
          “Sale and Leaseback Transaction” shall have the meaning given to such
term in subsection 7.7.
          “SEC” means the Securities and Exchange Commission.
          “Securities” means any stock, shares, partnership interests, voting
trust certificates, certificates of interest or participation in any
profit-sharing agreement or arrangement, options, warrants, bonds, debentures,
notes, or other evidences of indebtedness, secured or unsecured, convertible,
subordinated or otherwise, or in general any instruments commonly known as
“securities” or any certificates of interest, shares or participations in
temporary or interim certificates for the purchase or acquisition of, or any
right to subscribe to, purchase or acquire, any of the foregoing.
          “Securities Act” means the Securities Act of 1933, as amended from
time to time, and any successor statute.
          “Solvent” means, with respect to any Person, that as of the date of
determination (i) the then fair saleable value of the property of such Person,
including without limitation any rights of subrogation and contribution, is
(y) greater than the total amount of liabilities (including contingent
liabilities) of such Person and (z) not less than the amount that will be
required to pay the probable liabilities on such Person’s then existing debts as
they become absolute and matured considering all financing alternatives and
potential asset sales reasonably available to such Person; (ii) such Person’s
capital is not unreasonably small in relation to its business or any
contemplated or undertaken transaction; and (iii) such Person does not intend to
incur, or believe (nor should it reasonably believe) that it will incur, debts
beyond its ability to pay such debts as they become due. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.
          “Specified Group” means ESRX, Medco and their respective Subsidiaries,
taken as a whole.
          “SPV” has the meaning given such term in subsection 10.1E.

24



--------------------------------------------------------------------------------



 



          “Statutory Reserves” shall mean a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board for Eurocurrency Liabilities (as defined in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Rate Loans shall be deemed to
constitute Eurocurrency Liabilities and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D.
Statutory Reserves shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.
          “Subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company, association, joint venture or other
business entity of which more than 50% of the total voting power of shares of
stock or other ownership interests entitled (without regard to the occurrence of
any contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof.
          “Subsidiary Guarantor” means any Domestic Subsidiary of Company that
executes and delivers a counterpart of the Subsidiary Guaranty on the Term Loan
Funding Date or from time to time thereafter pursuant to subsection 6.8, but in
any event excluding the Exempt Subsidiaries.
          “Subsidiary Guaranty” means the Subsidiary Guaranty executed and
delivered by Medco and existing Domestic Subsidiaries of Company on the Term
Loan Funding Date (other than Exempt Subsidiaries and Subsidiaries of Medco) and
to be executed and delivered by Subsidiaries of Medco and additional Domestic
Subsidiaries of Company from time to time thereafter in accordance with
subsection 6.8, substantially in the form of Exhibit X annexed hereto, as such
Subsidiary Guaranty may hereafter be amended, supplemented or otherwise modified
from time to time.
          “Swing Line Lender” means Credit Suisse or any Person serving as a
successor Administrative Agent hereunder, in its capacity as Swing Line Lender
hereunder.
          “Swing Line Loan Commitment” means the commitment of Swing Line Lender
to make Swing Line Loans to Company pursuant to subsection 2.1A(iii).
          “Swing Line Loans” means the Loans made by Swing Line Lender to
Company pursuant to subsection 2.1A(iii).

25



--------------------------------------------------------------------------------



 



          “Swing Line Note” means (i) the promissory note of Company issued
pursuant to subsection 2.1E(iii) on the Term Loan Funding Date and (ii) any
promissory note issued by Company to any successor Administrative Agent and
Swing Line Lender pursuant to the last sentence of subsection 9.5B, in each case
substantially in the form of Exhibit IV-C annexed hereto, as it may be amended,
supplemented or otherwise modified from time to time.
          “Tax” or “Taxes” means any present or future tax, levy, impost, duty,
charge, fee, deduction or withholding of any nature and whatever called, by
whomsoever, on whomsoever and wherever imposed, levied, collected, withheld or
assessed; provided that “Tax on the Overall Net Income” of a Person shall be
construed as a reference to (i) a tax imposed by the jurisdiction in which that
Person is organized or in which that Person’s principal office (and, in the case
of a Lender, its lending office) is located or in which that Person (and, in the
case of a Lender, its lending office) is deemed to be doing business on all or
part of the net income, profits or gains (whether worldwide, or only insofar as
such income, profits or gains are considered to arise in or to relate to a
particular jurisdiction, or otherwise) of that Person (and, in the case of a
Lender, its lending office), (ii) any franchise taxes imposed in lieu of net
income by any jurisdiction described in (i) above, and (iii) any branch profits
taxes imposed by the United States or any similar tax imposed by any other
jurisdiction.
          “Term Borrowing” means a Borrowing comprised of Term Loans.
          “Term Lender” means a Lender having Term Loan Exposure.
          “Term Loan Commitment” means, with respect to any Lender, the
commitment of such Lender to make Term Loans hereunder as set forth in
Schedule 2.1 annexed hereto, or in the Assignment Agreement pursuant to which
such Lender assumed its Term Loan Commitment, as applicable, as the same may be
(i) reduced from time to time pursuant to subsection 2.4B and (ii) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to subsection 10.1. The total amount of the Term Loan Commitments on
the Closing Date is $4,000,000,000.
          “Term Loan Exposure” means, with respect to any Lender as of any date
of determination (i) prior to the Term Loan Funding Date, that Lender’s Term
Loan Commitment and (ii) after the Term Loan Funding Date, the outstanding
principal amount of the Term Loan of that Lender.
          “Term Loan Funding Date” means the date on which the conditions
specified in subsection 4.2 shall have been satisfied or waived and the Term
Loans hereunder are funded.
          “Term Loan Maturity Date” means August 29, 2016.

26



--------------------------------------------------------------------------------



 



          “Term Loans” means the term loans made by Lenders to Company pursuant
to subsection 2.1(A)(i).
          “Term Notes” means (i) the promissory notes of Company issued pursuant
to subsection 2.1E(i) on the Term Loan Funding Date and (ii) any promissory
notes issued by Company pursuant to the last sentence of subsection 10.1B(i) in
connection with assignments of the Term Loan Commitments or Term Loans of any
Lenders, in each case substantially in the form of Exhibit IV-A annexed hereto,
as they may be amended, supplemented or otherwise modified from time to time.
          “Total Utilization of Revolving Loan Commitments” means, as at any
date of determination, the sum of (i) the aggregate principal amount of all
outstanding Revolving Loans plus (ii) the aggregate principal amount of all
outstanding Swing Line Loans plus (iii) without duplication of amounts counted
under clause (i) or (ii) of this sentence, the Letter of Credit Usage.
          “Transactions” means, collectively, (a) the Acquisition, (b) any Debt
Offerings, (c) any Equity Offerings, (d) the execution, delivery and performance
by the Loan Parties of the Loan Documents to which they are party and the making
of the Borrowings hereunder, (e) the making of any borrowings under the Bridge
Facility Credit Agreement, (f) the Refinancing and (g) the payment of fees and
expenses incurred in connection with the foregoing.
          “Type” means, with respect to any Loan, whether such Loan is an
Alternate Base Rate Loan or a Eurodollar Rate Loan.
          “UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
          “Wholly Owned Subsidiary” shall mean a Subsidiary of which securities
(except for directors’ qualifying shares) or other ownership interests
representing 100% of the Capital Stock or 100% of the ordinary voting power or
100% of the general partnership interests are, at the time any determination is
being made, owned, controlled or held, directly or indirectly, by Company or one
or more Wholly Owned Subsidiaries.
          “Withholding Agent” means any Loan Party and Administrative Agent.
          1.2 Accounting Terms; Utilization of GAAP for Purposes of Calculations
Under Agreement; Pro Forma Basis for Financial Covenant Calculations

27



--------------------------------------------------------------------------------



 



          A. Except as otherwise expressly provided in this Agreement, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. Financial statements and other information
required to be delivered by Company to Lenders pursuant to clauses (i) and
(ii) of subsection 6.1 shall be prepared in accordance with GAAP as in effect at
the time of such preparation (and delivered together with the reconciliation
statements provided for in subsection 6.1(iv)). Notwithstanding any other
provision contained herein, all computations of amounts and ratios referred to
in this Agreement shall be made without giving effect to any election under FASB
ASC Topic 825 “Financial Instruments” (or any other financial accounting
standard having a similar result or effect) to value any Indebtedness of Company
at “fair value” as defined therein.
          B. For the purposes of determining the Consolidated Leverage Ratio for
the purpose of subsections 2.2A and 2.3A and determining compliance with the
financial covenants in subsection 7.4, in each case for any four fiscal quarter
period during which any acquisition by Company or one of its Subsidiaries of the
capital stock or assets of another Person has occurred (including the
Acquisition), the Consolidated Leverage Ratio and such other financial covenants
shall be calculated on a pro forma basis as if such acquisition had occurred as
of the first day of such period. For the purposes of determining Consolidated
Net Worth as of the last day of the most recently ended Fiscal Quarter preceding
the date on which any acquisition by Company or one of its Subsidiaries of the
Capital Stock or assets of another Person has occurred (including the
Acquisition), Consolidated Net Worth shall be calculated on a pro forma basis as
if such acquisition had occurred on the last day of the most recently ended
Fiscal Quarter.
          1.3 Other Definitional Provisions and Rules of Construction
          Any of the terms defined herein may, unless the context otherwise
requires, be used in the singular or the plural, depending on the reference.
               (i) References to “Sections,” “subsections,” “Schedules” and
“Exhibits” shall be to Sections, subsections, Schedules and Exhibits,
respectively, of this Agreement unless otherwise specifically provided.
               (ii) The use in any of the Loan Documents of the word “include”
or “including”, when following any general statement, term or matter, shall not
be construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not nonlimiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.

28



--------------------------------------------------------------------------------



 



               (iii) Any reference herein to any Person shall be construed to
include such Person’s successors and permitted assigns.
     Section 2. AMOUNTS AND TERMS OF COMMITMENTS AND LOANS
          2.1 Commitments; Making of Loans; the Register; Notes
          A. Commitments. Subject to the terms and conditions of this Agreement
and in reliance upon the representations and warranties of Company herein set
forth:
               (i) Term Loans. Each Term Lender severally agrees to make a Term
Loan to Company on the Term Loan Funding Date in an aggregate principal amount
not to exceed its Term Loan Commitment. Each Lender’s Term Loan Commitment shall
expire immediately and without further action upon the earliest to occur of
(i) 5:00 P.M. (New York City time) on the Outside Date, (ii) the consummation of
the Acquisition, (iii) the date that the Merger Agreement is terminated or
expires or pursuit of the Acquisition is abandoned and (iv) the funding of the
Term Loans on the Term Loan Funding Date. Company may make only one borrowing
under the Term Loan Commitments. Amounts borrowed under this subsection 2.1A(i)
and subsequently repaid or prepaid may not be reborrowed.
               (ii) Revolving Loans. Each Revolving Lender severally agrees, to
make Revolving Loans to Company from time to time after the Term Loan Funding
Date and prior to the Revolving Loan Commitment Termination Date in an aggregate
principal amount outstanding at any time not to exceed its Revolving Loan
Commitment. Each Revolving Lender’s Revolving Loan Commitment shall expire on
the Revolving Loan Commitment Termination Date, and all Revolving Loans and all
other amounts owed hereunder with respect to the Revolving Loans and the
Revolving Loan Commitments shall be paid in full no later than that date.
Amounts borrowed under this subsection 2.1A(ii) may be repaid and reborrowed to
but excluding the Revolving Loan Commitment Termination Date.
               Anything contained in this Agreement to the contrary
notwithstanding, the Revolving Loans and the Revolving Loan Commitments shall be
subject to the limitation that in no event shall the Total Utilization of
Revolving Loan Commitments at any time exceed the Revolving Loan Commitments
then in effect.
               (iii) Swing Line Loans. Swing Line Lender hereby agrees, subject
to the limitations set forth below with respect to the maximum amount of Swing
Line Loans permitted to be outstanding from time to time, to make a portion of
the Revolving Loan Commitments available to Company from time to time during the
period

29



--------------------------------------------------------------------------------



 



from the Term Loan Funding Date to but excluding the Revolving Loan Commitment
Termination Date by making Swing Line Loans to Company in an aggregate amount
not exceeding the amount of the Swing Line Loan Commitment, notwithstanding the
fact that such Swing Line Loans, when aggregated with Swing Line Lender’s
outstanding Revolving Loans and Swing Line Lender’s Pro Rata Share of the Letter
of Credit Usage then in effect, may exceed Swing Line Lender’s Revolving Loan
Commitment. The original amount of the Swing Line Loan Commitment is
$250,000,000; provided that any reduction of the Revolving Loan Commitments made
pursuant to subsection 2.4B(ii) which reduces the aggregate Revolving Loan
Commitments to an amount less than the then current amount of the Swing Line
Loan Commitment shall result in an automatic corresponding reduction of the
Swing Line Loan Commitment to the amount of the Revolving Loan Commitments, as
so reduced, without any further action on the part of Company, Administrative
Agent or Swing Line Lender. The Swing Line Loan Commitment shall expire on the
Revolving Loan Commitment Termination Date, and all Swing Line Loans and all
other amounts owed hereunder with respect to the Swing Line Loans shall be paid
in full no later than that date. Amounts borrowed under this subsection
2.1A(iii) may be repaid and reborrowed to but excluding the Revolving Loan
Commitment Termination Date. Anything contained in this Agreement to the
contrary notwithstanding, (x) the Swing Line Loans and the Swing Line Loan
Commitment shall be subject to the limitation that in no event shall the Total
Utilization of Revolving Loan Commitments at any time exceed the Revolving Loan
Commitments then in effect and (y) Swing Line Lender shall not be required to
make any Swing Line Loans at any time that there is a Defaulting Lender
hereunder, unless Swing Line Lender has entered into arrangements reasonably
satisfactory to it and Company to eliminate Swing Line Lender’s risk with
respect to the participation in Swing Line Loans by all such Defaulting Lenders,
including by requiring Company to cash collateralize each such Defaulting
Lender’s Pro Rata Share of each Swing Line Loan.
          With respect to any Swing Line Loans which have not been voluntarily
prepaid by Company pursuant to subsection 2.4B(i), Swing Line Lender may, at any
time in its sole and absolute discretion, deliver to Administrative Agent (with
a copy to Company), no later than 12:00 Noon (New York City time) at least one
Business Day prior to the proposed Funding Date, a notice (which shall be deemed
to be a Notice of Borrowing given by Company) requesting Revolving Lenders to
make Revolving Loans that are Alternate Base Rate Loans on such Funding Date in
an amount equal to the amount of such Swing Line Loans (the “Refunded Swing Line
Loans”) outstanding on the date such notice is given which Swing Line Lender
requests Revolving Lenders to prepay. Anything contained in this Agreement to
the contrary notwithstanding, (i) the proceeds of such Revolving Loans made by
Revolving Lenders other than Swing Line Lender shall be immediately delivered by
Administrative Agent to Swing Line Lender (and not to Company) and applied to
repay a corresponding portion of the Refunded Swing Line Loans and (ii) on the
day such Revolving Loans are made, Swing Line Lender’s Pro Rata Share of the
Refunded Swing Line Loans shall be deemed to be paid with the proceeds of a
Revolving Loan made by Swing Line Lender, and such portion of the Swing Line
Loans deemed to be so paid shall no longer be outstanding as Swing Line Loans
and shall no longer be due under the Swing Line Note of Swing Line Lender but

30



--------------------------------------------------------------------------------



 



shall instead constitute part of Swing Line Lender’s outstanding Revolving Loans
and shall be due under the Revolving Note of Swing Line Lender. Company hereby
authorizes Administrative Agent and Swing Line Lender to charge Company’s
accounts with Administrative Agent and Swing Line Lender (up to the amount
available in each such account) in order to immediately pay Swing Line Lender
the amount of the Refunded Swing Line Loans to the extent the proceeds of such
Revolving Loans made by Revolving Lenders, including the Revolving Loan deemed
to be made by Swing Line Lender, are not sufficient to repay in full the
Refunded Swing Line Loans. If any portion of any such amount paid (or deemed to
be paid) to Swing Line Lender should be recovered by or on behalf of Company
from Swing Line Lender in bankruptcy, by assignment for the benefit of creditors
or otherwise, the loss of the amount so recovered shall be ratably shared among
all Revolving Lenders in the manner contemplated by subsection 10.5.
          If for any reason (a) Revolving Loans are not made upon the request of
Swing Line Lender as provided in the immediately preceding paragraph in an
amount sufficient to repay any amounts owed to Swing Line Lender in respect of
any outstanding Swing Line Loans or (b) the Revolving Loan Commitments are
terminated at a time when any Swing Line Loans are outstanding, each Revolving
Lender shall be deemed to, and hereby agrees to, have purchased a participation
in such outstanding Swing Line Loans in an amount equal to its Pro Rata Share
(calculated, in the case of the foregoing clause (b), immediately prior to such
termination of the Revolving Loan Commitments) of the unpaid amount of such
Swing Line Loans together with accrued interest thereon. Upon one Business Day’s
notice from Swing Line Lender, each Revolving Lender shall deliver to Swing Line
Lender an amount equal to its respective participation in same day funds at the
Funding and Payment Office. In order to further evidence such participation (and
without prejudice to the effectiveness of the participation provisions set forth
above), each Revolving Lender agrees to enter into a separate participation
agreement at the request of Swing Line Lender in form and substance reasonably
satisfactory to Swing Line Lender. In the event any Revolving Lender fails to
make available to Swing Line Lender the amount of such Revolving Lender’s
participation as provided in this paragraph, Swing Line Lender shall be entitled
to recover such amount on demand from such Revolving Lender together with
interest thereon at the rate customarily used by Swing Line Lender for the
correction of errors among banks for three Business Days and thereafter at the
Alternate Base Rate. In the event Swing Line Lender receives a payment of any
amount in which other Revolving Lenders have purchased participations as
provided in this paragraph, Swing Line Lender shall promptly distribute to each
such other Revolving Lender its Pro Rata Share of such payment.
          Anything contained herein to the contrary notwithstanding, each
Revolving Lender’s obligation to make Revolving Loans for the purpose of
repaying any Refunded Swing Line Loans pursuant to the second preceding
paragraph and each Revolving Lender’s obligation to purchase a participation in
any unpaid Swing Line Loans pursuant to the immediately preceding paragraph
shall be absolute and unconditional and shall not be affected by any
circumstance, including (a) any set-off,

31



--------------------------------------------------------------------------------



 



counterclaim, recoupment, defense or other right which such Revolving Lender may
have against Swing Line Lender, Company or any other Person for any reason
whatsoever; (b) the occurrence or continuation of an Event of Default or a
Potential Event of Default; (c) any adverse change in the business, operations,
properties, assets, condition (financial or otherwise) or prospects of Company
or any of its Subsidiaries; (d) any breach of this Agreement or any other Loan
Document by any party thereto; or (e) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing; provided that such
obligations of each Revolving Lender are subject to the condition that (X) Swing
Line Lender believed in good faith that all conditions under subsections 4.2 and
4.3 to the making of the applicable Refunded Swing Line Loans or other unpaid
Swing Line Loans, as the case may be, were satisfied at the time such Refunded
Swing Line Loans or unpaid Swing Line Loans were made or (Y) the satisfaction of
any such condition not satisfied had been waived in accordance with subsection
10.6 prior to or at the time such Refunded Swing Line Loans or other unpaid
Swing Line Loans were made.
          B. Borrowing Mechanics. Revolving Loans made on any Funding Date
(other than Revolving Loans made pursuant to a request by Swing Line Lender
pursuant to subsection 2.1A(iii) for the purpose of repaying any Refunded Swing
Line Loans or Revolving Loans made pursuant to subsection 3.3B for the purpose
of reimbursing any Issuing Lender for the amount of a drawing under a Letter of
Credit issued by it) shall be in an aggregate minimum amount of $5,000,000 and
integral multiples of $1,000,000 in excess of that amount. Swing Line Loans made
on any Funding Date shall be in an aggregate minimum amount of $500,000 and
integral multiples of $100,000 in excess of that amount. Whenever Company
desires that Lenders make Term Loans or Revolving Loans it shall deliver to
Administrative Agent a Notice of Borrowing no later than 1:00 p.m. (New York
City time) at least three Eurodollar Business Days in advance of the proposed
Funding Date (in the case of a Eurodollar Rate Loan) or at least one Business
Day in advance of the proposed Funding Date (in the case of an Alternate Base
Rate Loan). Whenever Company desires that Swing Line Lender make a Swing Line
Loan, it shall deliver to Administrative Agent a Notice of Borrowing no later
than 12:00 Noon (New York City time) on the proposed Funding Date. The Notice of
Borrowing shall specify (i) the proposed Funding Date (which shall be a Business
Day), (ii) the amount and type of Loans requested, (iii) in the case of Swing
Line Loans, that such Loans shall be an Alternate Base Rate Loans, (iv) in the
case of Term Loans and Revolving Loans, whether such Loans shall be Alternate
Base Rate Loans or Eurodollar Rate Loans and (v) in the case of any Loans
requested to be made as Eurodollar Rate Loans, the initial Interest Period
requested therefor. Term Loans and Revolving Loans may be continued as or
converted into Alternate Base Rate Loans and Eurodollar Rate Loans in the manner
provided in subsection 2.2D. In lieu of delivering the above-described Notice of
Borrowing, Company may give Administrative Agent telephonic notice by the
required time of any proposed borrowing under this subsection 2.1B; provided
that such notice shall be promptly confirmed in writing by delivery of a Notice
of Borrowing to Administrative Agent on or before the applicable Funding Date.
          Neither Administrative Agent nor any Lender shall incur any liability
to Company in acting upon any telephonic notice referred to above that
Administrative Agent believes in

32



--------------------------------------------------------------------------------



 



good faith to have been given by a duly authorized officer or other person
authorized to borrow on behalf of Company or for otherwise acting in good faith
under this subsection 2.1B, and upon funding of Loans by Lenders in accordance
with this Agreement pursuant to any such telephonic notice Company shall have
effected Loans hereunder.
          Company shall notify Administrative Agent prior to the funding of any
Loans in the event that any of the matters to which Company is required to
certify in the applicable Notice of Borrowing is no longer true and correct as
of the applicable Funding Date, and the acceptance by Company of the proceeds of
any Loans shall constitute a re-certification by Company, as of the applicable
Funding Date, as to the matters to which Company is required to certify in the
applicable Notice of Borrowing.
          Except as otherwise provided in subsections 2.6B, 2.6C and 2.6G, a
Notice of Borrowing for a Eurodollar Rate Loan (or telephonic notice in lieu
thereof) shall be irrevocable on and after the related Interest Rate
Determination Date, and Company shall be bound to make a borrowing in accordance
therewith.
          C. Disbursement of Funds. All Term Loans and Revolving Loans under
this Agreement shall be made by Lenders simultaneously and proportionately to
their respective Pro Rata Shares, it being understood that no Lender shall be
responsible for any default by any other Lender in that other Lender’s
obligation to make a Loan requested hereunder nor shall the Commitment of any
Lender to make the particular type of Loan requested be increased or decreased
as a result of a default by any other Lender in that other Lender’s obligation
to make a Loan requested hereunder. Promptly after receipt by Administrative
Agent of a Notice of Borrowing pursuant to subsection 2.1B (or telephonic notice
in lieu thereof), Administrative Agent shall notify each Lender or Swing Line
Lender, as the case may be, of the proposed borrowing. Each Lender shall make
the amount of its Loan available to Administrative Agent not later than 1:00
P.M. (New York City time) on the applicable Funding Date, and Swing Line Lender
shall make the amount of its Swing Line Loan available to Administrative Agent
not later than 2:00 P.M. (New York City time) on the applicable Funding Date, in
each case in same day funds in Dollars, at the Funding and Payment Office.
Except as provided in subsection 2.1A(iii) or subsection 3.3B with respect to
Revolving Loans used to repay Refunded Swing Line Loans or to reimburse any
Issuing Lender for the amount of a drawing under a Letter of Credit issued by
it, upon satisfaction or waiver of the conditions precedent specified in
subsections 4.2 (in the case of Loans made on the Term Loan Funding Date) and
4.3 (in the case of all Revolving Loans and Swing Line Loans), Administrative
Agent shall make the proceeds of such Loans available to Company on the
applicable Funding Date by causing an amount of same day funds in Dollars equal
to the proceeds of all such Loans received by Administrative Agent from Lenders
or Swing Line Lender, as the case may be, to be credited to the account of
Company.
          Unless Administrative Agent shall have been notified by any Lender
prior to the Funding Date for any Loans that such Lender does not intend to make
available to Administrative Agent the amount of such Lender’s Loan requested on
such Funding Date, Administrative Agent may assume that such Lender has made
such amount available to

33



--------------------------------------------------------------------------------



 



Administrative Agent on such Funding Date and Administrative Agent may, in its
sole discretion, but shall not be obligated to, make available to Company a
corresponding amount on such Funding Date. If such corresponding amount is not
in fact made available to Administrative Agent by such Lender, Administrative
Agent shall be entitled to recover such corresponding amount on demand from such
Lender together with interest thereon, for each day from such Funding Date until
the date such amount is paid to Administrative Agent, at the customary rate set
by Administrative Agent for the correction of errors among banks for three
Business Days and thereafter at the Alternate Base Rate. If such Lender does not
pay such corresponding amount within three Business Days after such amount
should have been made available, Administrative Agent shall promptly notify
Company and Company shall immediately pay such corresponding amount to
Administrative Agent together with interest thereon, for each day from such
Funding Date until the date such amount is paid to Administrative Agent, at the
rate payable under this Agreement for Alternate Base Rate Loans. Nothing in this
subsection 2.1C shall be deemed to relieve any Lender from its obligation to
fulfill its Commitments hereunder or to prejudice any rights that Company may
have against any Lender as a result of any default by such Lender hereunder.
     D. The Register.
          (i) Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of Company, shall maintain, at its address referred to in
subsection 10.8, a register for the recordation of the names and addresses of
Lenders and the Commitments and Loans of each Lender from time to time (the
“Register”). The Register shall be available for inspection by Company or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.
          (ii) Administrative Agent shall record in the Register the Term Loan
Commitment and the Term Loan of each Term Lender, the Revolving Loan Commitment
and the Revolving Loans from time to time of each Revolving Lender, the Swing
Line Loan Commitment and the Swing Line Loans from time to time of Swing Line
Lender and each repayment or prepayment in respect of the principal amount of
the Term Loan of each Term Lender, the Revolving Loans of each Revolving Lender
or the Swing Line Loans of Swing Line Lender. Any such recordation shall be
conclusive and binding on Company and each Lender, absent manifest error;
provided that failure to make any such recordation, or any error in such
recordation, shall not affect any Lender’s Commitments or Company’s Obligations
in respect of any applicable Loans.
          (iii) Each Lender shall record on its internal records (including any
Notes held by such Lender) the amount of the Term Loan and each Revolving Loan
made by it and each payment in respect thereof. Any such recordation shall be
conclusive and binding on Company, absent manifest error; provided that failure
to make any such recordation, or any error in such recordation, shall not affect
any Lender’s Commitments or Company’s Obligations in respect of any applicable
Loans; and

34



--------------------------------------------------------------------------------



 



provided, further, that in the event of any inconsistency between the Register
and any Lender’s records, the recordations in the Register shall govern.
               (iv) Company, Administrative Agent and Lenders shall deem and
treat the Persons listed as Lenders in the Register as the holders and owners of
the corresponding Commitments and Loans listed therein for all purposes hereof,
and no assignment or transfer of any such Commitment or Loan shall be effective,
in each case unless and until an Assignment Agreement effecting the assignment
or transfer thereof shall have been accepted by Administrative Agent and
recorded in the Register as provided in subsection 10.1B(ii). Prior to such
recordation, all amounts owed with respect to the applicable Commitment or Loan
shall be owed to the Lender listed in the Register as the owner thereof, and any
request, authority or consent of any Person who, at the time of making such
request or giving such authority or consent, is listed in the Register as a
Lender shall be conclusive and binding on any subsequent holder, assignee or
transferee of the corresponding Commitments or Loans.
               (v) Company hereby designates Credit Suisse to serve as Company’s
agent solely for purposes of maintaining the Register as provided in this
subsection 2.1D, and Company hereby agrees that, to the extent Credit Suisse
serves in such capacity, Credit Suisse and its officers, directors, employees,
agents and affiliates shall constitute Indemnitees for all purposes under
subsection 10.3.
          E. Notes. At the request of any Lender, Company shall execute and
deliver to that Lender (or to Administrative Agent for that Lender) each of the
following, as appropriate: (i) a Term Note substantially in the form of
Exhibit IV-A annexed hereto to evidence that Lender’s Term Loan, in the
principal amount of that Lender’s Term Loan and with other appropriate
insertions, (ii) a Revolving Note substantially in the form of Exhibit IV-B
annexed hereto to evidence that Lender’s Revolving Loans, in the principal
amount of that Lender’s Revolving Loan Commitment and with other appropriate
insertions, and (iii) a Swing Line Note substantially in the form of
Exhibit IV-C annexed hereto to evidence that Lender’s Swing Line Loans, in the
principal amount of the Swing Line Loan Commitment and with other appropriate
insertions. In the event a Lender requests such Notes at least 3 Business Days
prior to the Term Loan Funding Date, Company shall execute and deliver the Notes
on such date.
          2.2 Interest on the Loans
          A. Rate of Interest. Subject to the provisions of subsections 2.6 and
2.7, each Term Loan and each Revolving Loan shall bear interest on the unpaid
principal amount thereof from the date made through maturity (whether by
acceleration or otherwise) at a rate determined by reference to the Alternate
Base Rate or the Adjusted Eurodollar Rate. Subject to the provisions of
subsection 2.7, each Swing Line Loan shall bear interest on the unpaid principal
amount thereof from the date made through maturity (whether by acceleration or
otherwise) at a rate determined by reference to the Alternate Base Rate. The
applicable basis for determining

35



--------------------------------------------------------------------------------



 



the rate of interest with respect to any Term Loans or any Revolving Loan shall
be selected by Company initially at the time a Notice of Borrowing is given with
respect to such Loans pursuant to subsection 2.1B, and the basis for determining
the interest rate with respect to any Term Loans or any Revolving Loan may be
changed from time to time pursuant to subsection 2.2D. If on any day a Term Loan
or Revolving Loan is outstanding with respect to which notice has not been
delivered to Administrative Agent in accordance with the terms of this Agreement
specifying the applicable basis for determining the rate of interest, then for
that day that Loan shall bear interest determined by reference to the Alternate
Base Rate. Subject to the provisions of subsections 2.2E and 2.7, the Term Loans
and the Revolving Loans shall bear interest through maturity as follows:
               (i) if an Alternate Base Rate Loan, then at the sum of the
Alternate Base Rate and the applicable Alternate Base Rate Margin set forth in
the table below opposite the Consolidated Leverage Ratio for the four-Fiscal
Quarter period ending on the date for which the applicable Compliance
Certificate has been delivered pursuant to subsection 6.1(iii):

                      APPLICABLE     APPLICABLE       ALTERNATE BASE    
ALTERNATE BASE       RATE MARGIN     RATE MARGIN       (PER ANNUM),     (PER
ANNUM), TERM   CONSOLIDATED LEVERAGE RATIO   REVOLVING LOANS     LOANS     | |
Level 1 Greater than or equal to 2.0x
    0.550 %     0.750 %
Level 2 Greater than or equal to 1.0x but less than 2.0x
    0.325 %     0.500 %
Level 3 Less than 1.0x
    0.100 %     0.250 %

               (ii) if a Eurodollar Rate Loan, then at the sum of the Adjusted
Eurodollar Rate and the applicable Eurodollar Rate Margin set forth in the table
below opposite the Consolidated Leverage Ratio for the four-Fiscal Quarter
period ending on the date for which the applicable Compliance Certificate has
been delivered pursuant to subsection 6.1(iii):

                      APPLICABLE     APPLICABLE       EURODOLLAR     EURODOLLAR
      RATE MARGIN     RATE MARGIN       (PER ANNUM),     (PER ANNUM), TERM  
CONSOLIDATED LEVERAGE RATIO   REVOLVING LOANS     LOANS    
Level 1 Greater than or equal to 2.0x
    1.550 %     1.750 %
Level 2 Greater than or equal to 1.0x but less than 2.0x
    1.325 %     1.500 %
Level 3 Less than 1.0x
    1.100 %     1.250 %

               Upon delivery of the Compliance Certificate by Company to
Administrative Agent pursuant to subsection 6.1(iii), the applicable Alternate
Base Rate Margin and Eurodollar Rate Margin shall automatically be adjusted in
accordance with such Compliance Certificate,

36



--------------------------------------------------------------------------------



 



such adjustment to become effective on the next succeeding Business Day
following receipt by Administrative Agent of such Compliance Certificate;
provided, that if at any time a Compliance Certificate is not delivered at the
time required pursuant to subsection 6.1(iii), from the time such Compliance
Certificate was required to be delivered until delivery of such Compliance
Certificate, such applicable Alternate Base Rate Margin and Eurodollar Rate
Margin shall be the maximum percentage amount until such Compliance Certificate
is delivered.
               Subject to the provisions of subsections 2.2E and 2.7, any Swing
Line Loans provided to Company shall bear interest through maturity at the rate
then applicable to Revolving Loans pursuant to subsection 2.2A(i).
               B. Interest Periods. In connection with each Eurodollar Rate
Loan, Company may, pursuant to the applicable Notice of Borrowing or Notice of
Conversion/Continuation, as the case may be, select an interest period (each an
“Interest Period”) to be applicable to such Loan, which Interest Period shall
be, at Company’s option, a one, two, three or six month period or, if deposits
in the interbank Eurodollar market are available to all Lenders for such period
(as determined by each Lender), a nine or twelve month period or such shorter
period as may be requested by Company; provided that:
               (i) the initial Interest Period for any Eurodollar Rate Loan
shall commence on the Funding Date in respect of such Loan, in the case of a
Loan initially made as a Eurodollar Rate Loan, or on the date specified in the
applicable Notice of Conversion/Continuation, in the case of a Loan converted to
a Eurodollar Rate Loan;
               (ii) in the case of immediately successive Interest Periods
applicable to a Eurodollar Rate Loan continued as such pursuant to a Notice of
Conversion/Continuation, each successive Interest Period shall commence on the
day on which the next preceding Interest Period expires;
               (iii) if an Interest Period would otherwise expire on a day that
is not a Business Day, such Interest Period shall expire on the next succeeding
Business Day; provided that, if any Interest Period would otherwise expire on a
day that is not a Business Day but is a day of the month after which no further
Business Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day;
               (iv) any Interest Period that begins on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall, subject to
clause (v) of this subsection 2.2B, end on the last Business Day of a calendar
month;

37



--------------------------------------------------------------------------------



 



               (v) no Interest Period with respect to any portion of the Term
Loans shall extend beyond the Term Loan Maturity Date, and no Interest Period
with respect to any portion of the Revolving Loans shall extend beyond the
Revolving Loan Commitment Termination Date;
               (vi) no Interest Period with respect to any portion of the Term
Loans shall extend beyond a date on which Company is required to make a
scheduled payment of principal of such Term Loans unless the sum of (a) the
aggregate principal amount of Term Loans of the type to be repaid that are
Alternate Base Rate Loans plus (b) the aggregate principal amount of Term Loans
of the type to be repaid that are Eurodollar Rate Loans with Interest Periods
expiring on or before such date equals or exceeds the principal amount required
to be paid on the Term Loans of such type on such date;
               (vii) there shall be no more than ten Interest Periods
outstanding at any time; and
               (viii) in the event Company fails to specify an Interest Period
for any Eurodollar Rate Loan in the applicable Notice of Borrowing or Notice of
Conversion/Continuation, Company shall be deemed to have selected an Interest
Period of one month.
          C. Interest Payments. Subject to the provisions of subsection 2.2E,
interest on each Loan shall be payable in arrears on and to each Interest
Payment Date applicable to that Loan, upon any prepayment of that Loan (to the
extent accrued on the amount being prepaid) and at maturity (including final
maturity); provided that in the event any Swing Line Loans or any Revolving
Loans that are Alternate Base Rate Loans are prepaid pursuant to subsection
2.4B(i), interest accrued on such Swing Line Loans or Revolving Loans through
the date of such prepayment shall be payable on the next succeeding Interest
Payment Date applicable to Alternate Base Rate Loans (or, if earlier, at final
maturity).
          D. Conversion or Continuation. Subject to the provisions of subsection
2.6, Company shall have the option (i) to convert at any time all or any part of
its outstanding Term Loans or Revolving Loans equal to $5,000,000 and integral
multiples of $1,000,000 in excess of that amount from Loans bearing interest at
a rate determined by reference to one basis to Loans bearing interest at a rate
determined by reference to an alternative basis or (ii) upon the expiration of
any Interest Period applicable to a Eurodollar Rate Loan, to continue all or any
portion of such Loan equal to $5,000,000 and integral multiples of $1,000,000 in
excess of that amount as a Eurodollar Rate Loan; provided, however, that a
Eurodollar Rate Loan may only be converted into a Alternate Base Rate Loan on
the expiration date of an Interest Period applicable thereto.

38



--------------------------------------------------------------------------------



 



          Company shall deliver a Notice of Conversion/Continuation to
Administrative Agent no later than 1:00 p.m. (New York City time) at least one
Business Day in advance of the proposed conversion date (in the case of a
conversion to an Alternate Base Rate Loan) and at least three Eurodollar
Business Days in advance of the proposed conversion/continuation date (in the
case of a conversion to, or a continuation of, a Eurodollar Rate Loan). A Notice
of Conversion/Continuation shall specify (i) the proposed
conversion/continuation date (which shall be a Business Day), (ii) the amount
and type of the Loan to be converted/continued, (iii) the nature of the proposed
conversion/continuation, (iv) in the case of a conversion to, or a continuation
of, a Eurodollar Rate Loan, the requested Interest Period, and (v) in the case
of a conversion to, or a continuation of, a Eurodollar Rate Loan, that no
Potential Event of Default or Event of Default has occurred and is continuing.
In lieu of delivering the above-described Notice of Conversion/Continuation,
Company may give Administrative Agent telephonic notice by the required time of
any proposed conversion/continuation under this subsection 2.2D; provided that
such notice shall be promptly confirmed in writing by delivery of a Notice of
Conversion/Continuation to Administrative Agent on or before the proposed
conversion/continuation date. Upon receipt of written or telephonic notice of
any proposed conversion/continuation under this subsection 2.2D, Administrative
Agent shall promptly notify each Lender.
          Neither Administrative Agent nor any Lender shall incur any liability
to Company in acting upon any telephonic notice referred to above that
Administrative Agent believes in good faith to have been given by a duly
authorized officer or other person authorized to act on behalf of Company or for
otherwise acting in good faith under this subsection 2.2D, and upon conversion
or continuation of the applicable basis for determining the interest rate with
respect to any Loans in accordance with this Agreement pursuant to any such
telephonic notice Company shall have effected a conversion or continuation, as
the case may be, hereunder.
          Except as otherwise provided in subsections 2.6B, 2.6C and 2.6G, a
Notice of Conversion/Continuation for conversion to, or continuation of, a
Eurodollar Rate Loan (or telephonic notice in lieu thereof) shall be irrevocable
and Company shall be bound to effect a conversion or continuation in accordance
therewith.
          E. Default Rate. In the event that the outstanding principal amount of
any Loan, any interest or any fees or other amounts due and payable hereunder
are not paid when due, such overdue amounts shall thereafter bear interest
(including post-petition interest in any proceeding under the Bankruptcy Code or
other applicable bankruptcy laws) payable upon demand at a rate that is 2% per
annum in excess of the interest rate otherwise payable under this Agreement with
respect to the applicable Loans (or, in the case of any such fees and other
amounts, at a rate which is 2% per annum, in excess of the interest rate
otherwise payable under this Agreement for Term Loans that are Alternate Base
Rate Loans); provided that, in the case of Eurodollar Rate Loans, upon the
expiration of the Interest Period in effect at the time any such increase in
interest rate is effective such Eurodollar Rate Loans shall thereupon become
Alternate Base Rate Loans and shall thereafter bear interest payable upon demand
at a rate which is 2% per annum in excess of the interest rate otherwise payable
under this Agreement for

39



--------------------------------------------------------------------------------



 



Alternate Base Rate Loans. Payment or acceptance of the increased rates of
interest provided for in this subsection 2.2E is not a permitted alternative to
timely payment and shall not constitute a waiver of any Event of Default or
otherwise prejudice or limit any rights or remedies of Administrative Agent or
any Lender.
          F. Computation of Interest. Interest on the Loans shall be computed on
the basis of (i) in the case of Eurodollar Rate Loans a 360-day year or (ii) in
the case of Alternate Base Rate Loans, a 365 or 366-day year, unless the
interest rate on such Alternate Base Rate Loans is based on the Federal Funds
Rate or the Adjusted Eurodollar Rate, in which case the calculation will be on
the basis of a 360-day year, in each case for the actual number of days elapsed
in the period during which it accrues. In computing interest on any Loan, the
date of the making of such Loan or the first day of an Interest Period
applicable to such Loan or, with respect to an Alternate Base Rate Loan being
converted from a Eurodollar Rate Loan the date of conversion of such Eurodollar
Rate Loan to such Alternate Base Rate Loan, as the case may be, shall be
included, and the date of payment of such Loan or the expiration date of an
Interest Period applicable to such Loan or, with respect to an Alternate Base
Rate Loan being converted to a Eurodollar Rate Loan, the date of conversion of
such Base Rate Loan to such Eurodollar Rate Loan, as the case may be, shall be
excluded; provided that if a Loan is repaid on the same day on which it is made,
one day’s interest shall be paid on that Loan.
          2.3 Fees
          A. Facility Fees. Company agrees to pay to Administrative Agent, for
distribution to each Revolving Lender in proportion to that Revolving Lender’s
Pro Rata Share, facility fees for the period from and including the Closing Date
to and excluding the Revolving Loan Commitment Termination Date equal to the
daily amount (whether used or unused) of the Revolving Loan Commitments
multiplied by the percentage per annum determined by reference to the applicable
percentage as set forth in the table below opposite the Consolidated Leverage
Ratio for the four-Fiscal Quarter period ending on the date for which the
applicable Compliance Certificate has been delivered pursuant to subsection
6.1(iii), such facility fees to be calculated on the basis of a 360 day year and
the actual number of days elapsed and to be payable quarterly in arrears on the
last Business Day of March, June, September and December of each year,
commencing on September 30, 2011, and on the Revolving Loan Commitment
Termination Date:

              FACILITY FEE       APPLICABLE       PERCENTAGE   CONSOLIDATED
LEVERAGE RATIO   (PER ANNUM)    
Level 1 Greater than or equal to 2.0x
    0.200 %
Level 2 Greater than or equal to 1.0x but less than 2.0x
    0.175 %
Level 3 Less than 1.0x
    0.150 %

Upon delivery of the Compliance Certificate by Company to Administrative Agent
pursuant to subsection 6.1(iii), the applicable facility fee percentage shall
automatically be adjusted in accordance with such Compliance Certificate, such
adjustment to become effective on the next

40



--------------------------------------------------------------------------------



 



succeeding Business Day following receipt by Administrative Agent of such
Compliance Certificate; provided, that if at any time a Compliance Certificate
is not delivered at the time required pursuant to subsection 6.1(iii), from the
time such Compliance Certificate was required to be delivered until delivery of
such Compliance Certificate, such applicable facility fee percentage shall be
the maximum percentage amount until such Compliance Certificate is delivered.
Notwithstanding the foregoing, if any Revolving Loan Exposure remains
outstanding following any expiration or termination of the Revolving Loan
Commitments, the facility fees shall continue to accrue on such Revolving Loan
Exposure for so long as such Revolving Loan Exposure remains outstanding and
shall be payable on demand. In addition, the facility fees otherwise payable to
any Defaulting Lender in respect of the unfunded portion of such Defaulting
Lender’s Revolving Loan Commitment (i.e., the portion thereof not utilized by
the making of Revolving Loans or the actual purchase of participations in Swing
Line Loans and Letter of Credit drawings) shall not be payable for so long as,
and with respect to the period during which, such Lender is a Defaulting Lender.
          B. Ticking Fees. Company agrees to pay to Administrative Agent, for
distribution to each Term Lender (other than a Defaulting Lender, for so long as
such Term Lender is a Defaulting Lender) in proportion to that Term Lender’s Pro
Rata Share, ticking fees for the period from and including the Closing Date to
but excluding the Term Loan Funding Date or earlier termination in full of the
Term Loan Commitments equal to the daily aggregate amount of the Term Loan
Commitments during such period multiplied by a percentage per annum equal to
0.20%, such ticking fees to be calculated on the basis of a 360-day year and the
actual number of days elapsed and to be payable quarterly in arrears on the last
Business Day of March, June, September and December of each year, commencing on
September 30, 2011, and upon the termination of the Term Loan Commitments
(including on the Term Loan Funding Date).
          C. Upfront Fees. Company agrees to pay to Administrative Agent, for
the account of and for distribution to each Lender in proportion to that
Lender’s applicable Pro Rata Share, the upfront fees with respect to such
Lender’s Commitments separately agreed to by Company and Joint Lead Arrangers,
due and payable on and subject to the occurrence of the Term Loan Funding Date.
          D. Other Fees. Company agrees to pay to an Agent such other fees in
the amounts and at the times separately agreed upon between Company and such
Agent and the Joint Lead Arrangers.
          2.4 Repayments, Prepayments and Reductions in Commitments; General
Provisions Regarding Payments

41



--------------------------------------------------------------------------------



 



          A. Scheduled Payments of Term Loans
          Company shall make principal payments on the Term Loans in
installments on the dates (or, if any such date shall not be a Business Day, on
the preceding Business Day) and in the amounts set forth below:
Scheduled Repayment
of Term Loans

          Date   Amount Repaid  
December 31, 2011
  $ 100,000,000  
March 31, 2012
  $ 100,000,000  
June 30, 2012
  $ 100,000,000  
September 30, 2012
  $ 100,000,000  
December 31, 2012
  $ 150,000,000  
March 31, 2013
  $ 150,000,000  
June 30, 2013
  $ 150,000,000  
September 30, 2013
  $ 150,000,000  
December 31, 2013
  $ 150,000,000  
March 31, 2014
  $ 150,000,000  
June 30, 2014
  $ 150,000,000  
September 30, 2014
  $ 150,000,000  
December 31, 2014
  $ 200,000,000  
March 31, 2015
  $ 200,000,000  
June 30, 2015
  $ 200,000,000  
September 30, 2015
  $ 200,000,000  
December 31, 2015
  $ 400,000,000  
March 31, 2016
  $ 400,000,000  
June 30, 2016
  $ 400,000,000  
Term Loan Maturity Date
  $ 400,000,000  

; provided that (i) the scheduled installments of principal of the Term Loans
set forth above shall be reduced in connection with any voluntary prepayments of
the Term Loans in accordance with subsection 2.4B(iii) and (ii) to the extent
any installments would fall due prior to the Term Loan Funding Date, the
remaining installments will be increased pro rata by the aggregate amount of all
such installments falling due before the Term Loan Funding Date. The Term Loans
and all other amounts owed hereunder with respect to the Term Loans shall be
paid in full no later than the Term Loan Maturity Date, and the final
installment payable by Company in respect of the Term Loans on such date shall
be in an amount, if such amount is different from that specified above,
sufficient to repay all amounts owing by Company under this Agreement with
respect to the Term Loans.
          B. Prepayments and Unscheduled Reductions in Commitments.
               (i) Voluntary Prepayments. Company may, upon written or
telephonic notice to Administrative Agent on or prior to 12:00 Noon (New York
City time) on the date of prepayment, which notice, if telephonic, shall be
promptly confirmed in writing, at any time and from time to time prepay any
Swing Line Loan on any

42



--------------------------------------------------------------------------------



 



Business Day in whole or in part in an aggregate minimum amount of $500,000 and
integral multiples of $100,000 in excess of that amount. Company may, upon not
less than one Business Day’s prior written or telephonic notice, in the case of
Alternate Base Rate Loans, and three Business Days’ prior written or telephonic
notice, in the case of Eurodollar Rate Loans, in each case given to
Administrative Agent by 12:00 Noon (New York City time) on the date required
and, if given by telephone, promptly confirmed in writing to Administrative
Agent (which written or telephonic notice Administrative Agent will promptly
transmit by telefacsimile or telephone to each Lender), at any time and from
time to time prepay any Term Loans or Revolving Loans on any Business Day in
whole or in part in an aggregate minimum amount of $1,000,000 and integral
multiples of $500,000 in excess of that amount without premium or penalty;
provided, however, that Company shall pay any amounts payable pursuant to
subsection 2.6D in connection with any such prepayment other than at the
expiration of an Interest Period. Notice of prepayment having been given as
aforesaid, the principal amount of the Loans specified in such notice shall
become due and payable on the prepayment date specified therein. Any such
voluntary prepayment shall be applied as specified in subsection 2.4B(iii).
               (ii) Voluntary Termination or Reduction of Commitments. Company
may, upon not less than one Business Day’s prior written or telephonic notice
confirmed in writing to Administrative Agent (which written or telephonic notice
Administrative Agent will promptly transmit by telefacsimile or telephonic
notice confirmed in writing to each Lender), at any time and from time to time
terminate in whole or permanently reduce in part, without premium or penalty,
(a) the Term Loan Commitments or (b) the Revolving Loan Commitments in an amount
up to the amount by which the Revolving Loan Commitments exceed the Total
Utilization of Revolving Loan Commitments at the time of such proposed
termination or reduction after giving effect to any prepayments of the Revolving
Loans and Swing Line Loans made on the effective date thereof; provided that, in
each case, any such partial reduction of the Commitments shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $500,000 in
excess of that amount. Company’s notice to Administrative Agent shall designate
the date (which shall be a Business Day) of such termination or reduction and
the amount of any partial reduction, and such termination or reduction of the
Term Loan Commitments or the Revolving Loan Commitments shall be effective on
the date specified in Company’s notice and shall reduce (a) the Term Loan
Commitment of each Term Lender or (b) the Revolving Loan Commitment of each
Revolving Lender, in each case proportionately to such Lender’s Pro Rata Share.
               (iii) Application of Prepayments and Reductions of Commitments.
               (a) Application of Voluntary Prepayments by Type of Loans and
Maturity. Any voluntary prepayments pursuant to subsection 2.4B(i) shall be
applied as specified by Company in the applicable notice of prepayment. In the
event Company fails to specify the Loans to which prepayment shall be applied,
such prepayment shall be

43



--------------------------------------------------------------------------------



 



applied first, to outstanding Swing Line Loans to the full extent thereof,
second to outstanding Revolving Loans to the full extent thereof and third to
outstanding Term Loans. Any voluntary prepayments of the Term Loans pursuant to
subsection 2.4B(i) shall be applied to reduce the scheduled installments of
principal of the Term Loans set forth in subsection 2.4A, as specified by
Company or, if no such order is specified, in direct order of maturity.
               (b) Application of Prepayments to Alternate Base Rate Loans and
Eurodollar Rate Loans. Considering Term Loans and Revolving Loans being prepaid
separately, any prepayment thereof shall be applied first to Alternate Base Rate
Loans to the full extent thereof before application to Eurodollar Rate Loans, in
each case in a manner which minimizes the amount of any payments required to be
made by Company pursuant to subsection 2.6D.
          C. General Provisions Regarding Payments.
               (i) Manner and Time of Payment. All payments by Company of
principal, interest, fees and other Obligations hereunder and under the Notes
shall be made in Dollars in same day funds, without defense, setoff or
counterclaim, free of any restriction or condition, and delivered to
Administrative Agent not later than 12:00 Noon (New York City time) on the date
due at the Funding and Payment Office for the account of Lenders; funds received
by Administrative Agent after that time on such due date shall be deemed to have
been paid by Company on the next succeeding Business Day.
               (ii) Application of Payments to Principal and Interest. Except as
provided in subsection 2.2C, all payments in respect of the principal amount of
any Loan shall include payment of accrued interest on the principal amount being
repaid or prepaid, and all such payments (and, in any event, any payments in
respect of any Loan on a date when interest is due and payable with respect to
such Loan) shall be applied to the payment of interest before application to
principal.
               (iii) Apportionment of Payments. Except as provided above with
respect to the ticking fees and facility fees of Defaulting Lenders, aggregate
principal, interest and fee payments in respect of Term Loans, Revolving Loans,
Term Loan Commitments and Revolving Loan Commitments shall be apportioned among
all outstanding Loans or Commitments to which such payments relate, in each case
proportionately to Lenders’ respective Pro Rata Shares. Administrative Agent
shall promptly distribute to each Lender, at its primary address set forth below
its name on the appropriate signature page hereof or at such other address as
such Lender may request, its Pro Rata Share of all such payments received by
Administrative Agent when received by Administrative Agent and the fees of such
Lender when received by Administrative Agent pursuant to subsection 2.3.
Notwithstanding the foregoing provisions of this subsection 2.4C(iii), if,
pursuant to the provisions of subsection 2.6C, any Notice of

44



--------------------------------------------------------------------------------



 



Conversion/Continuation is withdrawn as to any Affected Lender or if any
Affected Lender makes Alternate Base Rate Loans in lieu of its Pro Rata Share of
any Eurodollar Rate Loans, Administrative Agent shall give effect thereto in
apportioning payments received thereafter.
               (iv) Payments on Business Days. Except as otherwise expressly
provided herein, whenever any payment to be made hereunder shall be stated to be
due on a day that is not a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall be included in the
computation of the payment of interest hereunder or of the fees hereunder, as
the case may be.
               (v) Notation of Payment. Each Lender agrees that before disposing
of any Note held by it, or any part thereof (other than by granting
participations therein), that Lender will make a notation thereon of all Loans
evidenced by that Note and all principal payments previously made thereon and of
the date to which interest thereon has been paid; provided that the failure to
make (or any error in the making of) a notation of any Loan made under such Note
shall not limit or otherwise affect the obligations of Company hereunder or
under such Note with respect to any Loan or any payments of principal or
interest on such Note.
          D. Payments Under Subsidiary Guaranty. All payments received by
Administrative Agent under the Subsidiary Guaranty shall be applied promptly
from time to time by Administrative Agent in the following order of priority:
               (i) to the payment of the costs and expenses of any collection or
other realization under the Subsidiary Guaranty, including reasonable
compensation to Administrative Agent and its agents and counsel, and all
expenses, liabilities and advances made or incurred by Administrative Agent in
connection therewith, all in accordance with the terms of this Agreement and the
Subsidiary Guaranty;
               (ii) thereafter, to the extent of any excess such payments, to
the payment of all other Guarantied Obligations (as defined in the Subsidiary
Guaranty) for the ratable benefit of the holders thereof;
               (iii) thereafter, to the extent of any excess such payments, to
the payment of cash collateral for Letters of Credit for the ratable benefit of
the Issuing Lenders thereof and holders of participations therein; and
               (iv) thereafter, to the extent of any excess such payments, to
the payment to the applicable Subsidiary Guarantor or to whosoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct.

45



--------------------------------------------------------------------------------



 



          2.5 Use of Proceeds
          A. Term Loans. The proceeds of the Term Loans made on the Term Loan
Funding Date shall be used solely to finance, in part, the Acquisition and the
Refinancing and to pay fees and expenses in connection with the Transactions.
          B. Revolving Loans; Swing Line Loans. Revolving Loans and any Swing
Line Loans shall be used for working capital requirements and general corporate
purposes, which may include the making of intercompany loans to any of Company’s
Wholly Owned Subsidiaries and for making acquisitions.
          C. Letters of Credit. The issuance of Letters of Credit will be
requested solely for general corporate purposes.
          D. Margin Regulations. No portion of the proceeds of any borrowing
under this Agreement shall be used by Company or any of its Subsidiaries in any
manner that might cause the borrowing or the application of such proceeds to
violate Regulation U, Regulation T or Regulation X of the Board of Governors of
the Federal Reserve System or any other regulation of such Board or to violate
the Exchange Act, in each case as in effect on the date or dates of such
borrowing and such use of proceeds.
          2.6 Special Provisions Governing Eurodollar Rate Loans
          Notwithstanding any other provision of this Agreement to the contrary,
the following provisions shall govern with respect to Eurodollar Rate Loans as
to the matters covered:
          A. Determination of Applicable Interest Rate. As soon as practicable
after 11:00 A.M. (London time) on each Interest Rate Determination Date,
Administrative Agent shall determine (which determination shall, absent manifest
error, be final, conclusive and binding upon all parties) the interest rate that
shall apply to the Eurodollar Rate Loans for which an interest rate is then
being determined for the applicable Interest Period and shall promptly give
notice thereof (in writing or by telephone confirmed in writing) to Company and
each Lender.
          B. Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any Eurodollar Rate Loans, that by reason of
circumstances affecting the interbank Eurodollar market adequate and fair means
do not exist for ascertaining the interest rate applicable to such Loans on the
basis provided for in the definition of Adjusted Eurodollar Rate, Administrative
Agent shall on such date give notice (by telefacsimile or by telephone confirmed
in writing) to

46



--------------------------------------------------------------------------------



 



Company and each Lender of such determination, whereupon (i) no Loans may be
made as, or converted to, Eurodollar Rate Loans until such time as
Administrative Agent notifies Company and Lenders that the circumstances giving
rise to such notice no longer exist and (ii) any Notice of Borrowing or Notice
of Conversion/Continuation given by Company with respect to the Loans in respect
of which such determination was made shall be deemed to be rescinded by Company.
          C. Illegality of Eurodollar Rate Loans. In the event that on any date
any Lender shall have determined (which determination shall be final and
conclusive and binding upon all parties hereto but shall be made only after
consultation with Administrative Agent) that the making, maintaining or
continuation of its Eurodollar Rate Loans has become unlawful as a result of
compliance by such Lender in good faith with any law, treaty, governmental rule,
regulation, guideline or order which came into effect after the Closing Date (or
would conflict with any such treaty, governmental rule, regulation, guideline or
order not having the force of law even though the failure to comply therewith
would not be unlawful), then, and in any such event, such Lender shall be an
“Affected Lender” and it shall on that day give notice (by telefacsimile or by
telephone confirmed in writing) to Company and Administrative Agent of such
determination (which notice Administrative Agent shall promptly transmit to each
other Lender). Thereafter (a) the obligation of the Affected Lender to make
Loans as, or to convert Loans to, Eurodollar Rate Loans shall be suspended until
such notice shall be withdrawn by the Affected Lender, (b) to the extent such
determination by the Affected Lender relates to a Eurodollar Rate Loan then
being requested by Company pursuant to a Notice of Borrowing or a Notice of
Conversion/Continuation, the Affected Lender shall make such Loan as (or convert
such Loan to, as the case may be) an Alternate Base Rate Loan, (c) the Affected
Lender’s obligation to maintain its outstanding Eurodollar Rate Loans (the
“Affected Loans”) shall be terminated at the earlier to occur of the expiration
of the Interest Period then in effect with respect to the Affected Loans or when
required by law, and (d) the Affected Loans shall automatically convert into
Alternate Base Rate Loans on the date of such termination. Notwithstanding the
foregoing, to the extent a determination by an Affected Lender as described
above relates to a Eurodollar Rate Loan then being requested by Company pursuant
to a Notice of Borrowing or a Notice of Conversion/Continuation, Company shall
have the option, subject to the provisions of subsection 2.6D, to rescind such
Notice of Borrowing or Notice of Conversion/Continuation as to all Lenders by
giving notice (by telefacsimile or by telephone confirmed in writing) to
Administrative Agent of such rescission on the date on which the Affected Lender
gives notice of its determination as described above (which notice of rescission
Administrative Agent shall promptly transmit to each other Lender). Except as
provided in the immediately preceding sentence, nothing in this subsection 2.6C
shall affect the obligation of any Lender other than an Affected Lender to make
or maintain Loans as, or to convert Loans to, Eurodollar Rate Loans in
accordance with the terms of this Agreement.
          D. Compensation for Breakage or Non-Commencement of Interest Periods.
Company shall compensate each Lender, upon written request by that Lender (which
request shall set forth in reasonable detail the basis for requesting such
amounts), for all reasonable losses, expenses and liabilities (including any
interest paid by that Lender to lenders of funds borrowed by it to make or carry
its Eurodollar Rate Loans and any loss, expense or liability

47



--------------------------------------------------------------------------------



 



sustained by that Lender in connection with the liquidation or re-employment of
such funds, but excluding loss of profit) which that Lender may sustain: (i) if
for any reason (other than a default by that Lender) a borrowing of any
Eurodollar Rate Loan does not occur on a date specified therefor in a Notice of
Borrowing or a telephonic request for borrowing, or a conversion to or
continuation of any Eurodollar Rate Loan does not occur on a date specified
therefor in a Notice of Conversion/Continuation or a telephonic request for
conversion or continuation, (ii) if any prepayment (including any prepayment
pursuant to subsection 2.4B(i) or by virtue of the replacement of any Lender
pursuant to subsection 2.8B or 10.6B) or other principal payment or any
conversion of any of its Eurodollar Rate Loans occurs on a date prior to the
last day of an Interest Period applicable to that Loan, (iii) if any prepayment
of any of its Eurodollar Rate Loans is not made on any date specified in a
notice of prepayment given by Company, or (iv) as a consequence of any other
default by Company in the repayment of its Eurodollar Rate Loans when required
by the terms of this Agreement.
          E. Booking of Eurodollar Rate Loans. Any Lender may make, carry or
transfer Eurodollar Rate Loans at, to, or for the account of any of its branch
offices or the office of an Affiliate of that Lender; provided, that such
making, carrying or transferring Eurodollar Rate Loans does not result in any
costs or Taxes to Company pursuant to subsection 2.7.
          F. Assumptions Concerning Funding of Eurodollar Rate Loans.
Calculation of all amounts payable to a Lender under this subsection 2.6 and
under subsection 2.7A shall be made as though that Lender had actually funded
each of its relevant Eurodollar Rate Loans through the purchase of a Eurodollar
deposit bearing interest at the rate obtained pursuant to the definition of
Eurodollar Rate in an amount equal to the amount of such Eurodollar Rate Loan
and having a maturity comparable to the relevant Interest Period and through the
transfer of such Eurodollar deposit from an offshore office of that Lender to a
domestic office of that Lender in the United States of America; provided,
however, that each Lender may fund each of its Eurodollar Rate Loans in any
manner it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this subsection 2.6 and under
subsection 2.7A.
          G. Eurodollar Rate Loans After Default. After the occurrence of and
during the continuation of a Potential Event of Default or an Event of Default
if notified by Administrative Agent or the Requisite Lenders, (i) Company may
not elect to have a Loan be made or maintained as, or converted to, a Eurodollar
Rate Loan after the expiration of any Interest Period then in effect for that
Loan and (ii) subject to the provisions of subsection 2.6D, any Notice of
Borrowing of Eurodollar Loans or Notice of Conversion/Continuation which would
result in Eurodollar Loans being outstanding given by Company with respect to a
requested borrowing or conversion/continuation that has not yet occurred shall
be deemed to be rescinded by Company.
          2.7 Increased Costs; Taxes; Capital Adequacy

48



--------------------------------------------------------------------------------



 



          A. Compensation for Increased Costs and Taxes. Subject to the
provisions of subsection 2.7B (which shall be controlling with respect to the
matters covered thereby), in the event that any Lender shall determine (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto) that any law, treaty or governmental rule, regulation
or order, or any change therein or in the interpretation, administration or
application thereof (including the introduction of any new law, treaty or
governmental rule, regulation or order), or any determination of a Governmental
Authority, in each case that becomes effective after the date hereof (and, for
purposes of this Agreement, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, guidelines or directives in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, are deemed
to have gone into effect and adopted after the date hereof), or compliance by
such Lender with any guideline, request or directive issued or made after the
date hereof by any Governmental Authority (whether or not having the force of
law):
               (i) subjects such Lender (or its applicable lending office) to
any additional Tax (other than any Tax on the Overall Net Income of such Lender)
with respect to this Agreement or any of its obligations hereunder or any
payments to such Lender (or its applicable lending office) of principal,
interest, fees or any other amount payable hereunder;
               (ii) imposes, modifies or holds applicable any reserve (including
any marginal, emergency, supplemental, special or other reserve), special
deposit, compulsory loan, FDIC insurance or similar requirement against assets
held by, or deposits or other liabilities in or for the account of, or advances
or loans by, or other credit extended by, or any other acquisition of funds by,
any office of such Lender (other than any such reserve or other requirements
with respect to Eurodollar Rate Loans that are reflected in the definition of
Adjusted Eurodollar Rate); or
               (iii) imposes any other condition (other than with respect to a
Tax matter) on or affecting such Lender (or its applicable lending office) or
its obligations hereunder or the interbank Eurodollar market; and the result of
any of the foregoing is to increase the cost to such Lender of agreeing to make,
making or maintaining Loans hereunder or to reduce any amount received or
receivable by such Lender (or its applicable lending office) with respect
thereto; then, in any such case, Company shall promptly pay to such Lender, upon
receipt of the statement referred to in the next sentence, such additional
amount or amounts (in the form of an increased rate of, or a different method of
calculating, interest or otherwise as such Lender in its sole discretion shall
determine) as may be necessary to compensate such Lender for any such increased
cost or reduction in amounts received or receivable hereunder; provided that
Company shall not be required to compensate a Lender pursuant to this subsection
for any increased cost or reduction incurred more than 180 days prior to the
date that such Lender notifies Company of such change giving rise to such
increased cost or reduction

49



--------------------------------------------------------------------------------



 



and of such Lender’s intention to claim compensation therefor; provided,
further, that, if such change giving rise to such increased cost or reduction is
retroactive, then the 180 day period referred to above shall be extended to
include the period of retroactive effect thereof. Such Lender shall deliver to
Company (with a copy to Administrative Agent) a written statement, setting forth
in reasonable detail the basis for calculating the additional amounts owed to
such Lender under this subsection 2.7A, which statement shall be conclusive and
binding upon all parties hereto absent manifest error.
          B. Withholding of Taxes.
               (i) Payments to Be Free and Clear. All sums payable by Company
under this Agreement and the other Loan Documents shall (except to the extent
required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax (other than a Tax on the Overall Net Income
of any Lender or a Tax measured by or imposed as a result of the extent and
nature of a Lender’s activities, assets, liabilities, leverage, other exposures
to risk or other similar factors) imposed, levied, collected, withheld or
assessed by or within the United States of America or any political subdivision
in or of the United States of America or any other jurisdiction from or to which
a payment is made by or on behalf of Company or by any federation or
organization of which the United States of America or any such jurisdiction is a
member at the time of payment.
               (ii) Grossing-Up of Payments. If Company or any other Person is
required by law to make any deduction or withholding on account of any such Tax
from any sum paid or payable by Company to Administrative Agent or any Lender
under any of the Loan Documents:
               (a) Company shall notify Administrative Agent of any such
requirement or any change in any such requirement as soon as Company becomes
aware of it;
               (b) Company shall pay any such Tax before the date on which
penalties attach thereto, such payment to be made (if the liability to pay is
imposed on Company) for its own account or (if that liability is imposed on
Administrative Agent or such Lender, as the case may be) on behalf of and in the
name of Administrative Agent or such Lender;
               (c) the sum payable by Company in respect of which the relevant
deduction, withholding or payment is required shall be increased to the extent
necessary to ensure that, after the making of that deduction, withholding or
payment, Administrative Agent or such Lender, as the case may be, receives on
the due date a net

50



--------------------------------------------------------------------------------



 



sum equal to what it would have received had no such deduction, withholding or
payment been required or made; and
               (d) within 30 days after paying any sum from which it is required
by law to make any deduction or withholding, and within 30 days after the due
date of payment of any Tax which it is required by clause (b) above to pay,
Company shall deliver to Administrative Agent evidence satisfactory to the other
affected parties of such deduction, withholding or payment and of the remittance
thereof to the relevant taxing or other authority;
provided that no such additional amount shall be required to be paid to any
Lender under clause (c) above except to the extent that any change in any law,
treaty or governmental rule, regulation or order, or any change therein or in
the interpretation, administration or application thereof (including the
introduction of any new law, treaty or governmental rule, regulation or order),
or any determination of a Governmental Authority, in each case that becomes
effective after the date hereof (in the case of each Lender listed on the
signature pages hereof) or after the date of the Assignment Agreement pursuant
to which such Lender became a Lender (in the case of each other Lender)
affecting any such requirement for a deduction, withholding or payment as is
mentioned therein shall result in an increase in the rate of such deduction,
withholding or payment from that in effect at the date of this Agreement or at
the date of such Assignment Agreement, as the case may be, in respect of
payments to such Lender. With respect to FATCA, any regulations or official
interpretations issued after the date hereof (in the case of each Lender listed
on the signature pages hereof) or after the date of the Assignment Agreement
pursuant to which such Lender became a Lender (in the case of each other Lender)
shall be considered as law in effect on such date, as the case may be.
               (iii) Evidence of Exemption From Withholding Tax.
               (a) Each Lender that is not a United States person as defined in
Section 7701(a)(30) of the Internal Revenue Code (for purposes of this
subsection 2.7B(iii), a “Non-US Lender”) shall deliver to Administrative Agent
for transmission to Company, on or prior to the Closing Date (in the case of
each Lender listed on the signature pages hereof) or on or prior to the date of
the Assignment Agreement pursuant to which it becomes a Lender (in the case of
each other Lender), and at such other times as may be necessary in the
determination of Company or Administrative Agent (each in the reasonable
exercise of its discretion), (1) two original copies of Internal Revenue Service
Form W-8BEN, Form W-8ECI or Form W-8IMY, as the case may be (or any successor
forms), properly completed and duly executed by such Lender, together with any
other certificate or statement of exemption required under the Internal Revenue
Code or the regulations issued thereunder to establish that such Lender is not
subject to deduction or withholding of United States federal income tax with
respect to any payments to such Lender of principal, interest, fees or other
amounts payable under any of the Loan Documents or (2) if such Lender is not a
“bank” or other Person described in Section 881(c)(3) of the Internal Revenue
Code, a Certificate re Non-Bank Status

51



--------------------------------------------------------------------------------



 



together with two original copies of Internal Revenue Service Form W-8BEN or
W-8IMY (or any successor form), properly completed and duly executed by such
Lender, together with any other certificates or statements of exemption
requested by Company required under the Internal Revenue Code or the regulations
issued thereunder to establish that such Lender is not subject to deduction or
withholding of United States federal income tax with respect to any payments to
such Lender of interest payable under any of the Loan Documents. Each Lender
that is a “United States person” within the meaning of Section 7701(a)(30) of
the Internal Revenue Code shall deliver to Administrative Agent for transmission
to Company, on or prior to the Closing Date (in the case of each Lender listed
on the signature pages hereof) or on or prior to the date of the Assignment
Agreement pursuant to which it becomes a Lender (in the case of each other
Lender), and at such other times as it may be necessary in the determination of
Company or Administrative Agent (each in the reasonable exercise of its
discretion), two copies of executed originals of Internal Revenue Service Form
W-9 or such other documentation or information prescribed by applicable laws or
reasonably requested by Company or Administrative Agent as will enable Company
or Administrative Agent, as the case may be, to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
               (b) Each Lender required to deliver any forms, certificates or
other evidence with respect to United States federal income tax withholding
matters pursuant to subsection 2.7B(iii)(a) hereby agrees, from time to time
after the initial delivery by such Lender of such forms, certificates or other
evidence, whenever a lapse in time or change in circumstances renders such
forms, certificates or other evidence obsolete or inaccurate in any material
respect, that such Lender shall promptly (1) deliver to Administrative Agent for
transmission to Company two new original copies of Internal Revenue Service Form
W-8BEN, W-8ECI or W-8IMY, as the case may be, or a Certificate re Non-Bank
Status and two original copies of Internal Revenue Service Form W-8BEN or
W-8IMY, as the case may be, properly completed and duly executed by such Lender,
together with any other certificates or statements of exemption requested by
Company required in order to confirm or establish that such Lender is not
subject to deduction or withholding of United States federal income tax with
respect to payments to such Lender under the Loan Documents or (2) notify
Administrative Agent and Company of its inability to deliver any such forms,
certificates or other evidence.
               (c) Company shall not be required to pay any additional amount to
any Lender under clause (c) of subsection 2.7B(ii) if such Lender shall have
failed to satisfy the requirements of clause (a), (b)(1) or (d) of this
subsection 2.7B(iii); provided that if such Lender shall have satisfied the
requirements of subsection 2.7B(iii)(a) on the Closing Date (in the case of each
Lender listed on the signature pages hereof) or on the date of the Assignment
Agreement pursuant to which it became a Lender (in the case of each other
Lender), nothing in this subsection 2.7B(iii)(c) shall relieve Company of its
obligation to pay any additional amounts pursuant to clause (c) of subsection
2.7B(ii) in the event that, as a result of any change in any applicable law,
treaty or governmental rule, regulation or order, or any change in the
interpretation,

52



--------------------------------------------------------------------------------



 



administration or application thereof, such Lender is no longer properly
entitled to deliver forms, certificates or other evidence at a subsequent date
establishing the fact that such Lender is not subject to withholding as
described in subsection 2.7B(iii)(a).
               (d) If a payment made to a Lender under this Agreement would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Withholding Agent, at the time or
times prescribed by law and at such time or times reasonably requested by the
Withholding Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by the Withholding Agent as may be
necessary for the Withholding Agent to comply with its obligations under FATCA,
to determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment. For
purposes of this subsection 2.7B(iii)(d), FATCA shall include any regulations or
official interpretations thereof.
          C. Capital Adequacy Adjustment. If any Lender shall have determined
that the adoption, effectiveness, phase-in or applicability after the date
hereof of any law, rule or regulation (or any provision thereof) regarding
capital adequacy, or any change therein or in the interpretation or
administration thereof by any Governmental Authority charged with the
interpretation or administration thereof, or compliance by any Lender (or its
applicable lending office) with any guideline, request or directive regarding
capital adequacy (whether or not having the force of law) of any such
Governmental Authority has or would have the effect of reducing the rate of
return on the capital of such Lender or any corporation controlling such Lender
as a consequence of, or with reference to, such Lender’s Loans or Commitments or
Letters of Credit or participations therein or other obligations hereunder with
respect to the Loans or the Letters of Credit to a level below that which such
Lender or such controlling corporation could have achieved but for such
adoption, effectiveness, phase-in, applicability, change or compliance (taking
into consideration the policies of such Lender or such controlling corporation
with regard to capital adequacy), then from time to time, within five Business
Days after receipt by Company from such Lender of the statement referred to in
the next sentence, Company shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such controlling corporation on an
after-tax basis for such reduction; provided that Company shall not be required
to compensate a Lender pursuant to this subsection for any reduction incurred
more than 180 days prior to the date that such Lender notifies Company of such
change giving rise to such reduction and of such Lender’s intention to claim
compensation therefor; provided, further, that, if such change giving rise to
such reduction is retroactive, then the 180 day period referred to above shall
be extended to include the period of retroactive effect thereof. Such Lender
shall deliver to Company (with a copy to Administrative Agent) a written
statement, setting forth in reasonable detail the basis of the calculation of
such additional amounts, which statement shall be conclusive and binding upon
all parties hereto absent manifest error.

53



--------------------------------------------------------------------------------



 



          D. Refund and Contest. If Administrative Agent or any Lender receives
a refund with respect to Tax deducted, withheld or paid by Company and with
respect to which Company has been required to and has paid an additional amount
under this subsection 2.7, which in the good faith judgment of such Lender is
allocable to such deduction, withholding or payment, it shall promptly pay such
refund, together with any other amount paid by Company in connection with such
refunded Tax and any interest paid by the relevant Governmental Authority with
respect to such refund, to Company, net of all unreimbursed out-of-pocket
expenses of such Lender incurred in obtaining such refund, provided, however,
that Company agrees to promptly return such refund to Administrative Agent or
the applicable Lender, as the case may be, if it receives notice from
Administrative Agent or applicable Lender that such Administrative Agent or
Lender is required to repay such refund. Each of Administrative Agent and such
Lender agrees that it will contest such Tax or liabilities paid by Company if
Administrative Agent or such Lender determines, in its sole discretion, that it
would not be materially disadvantaged or prejudiced as a result of such contest.
          2.8 Obligation of Lenders and Issuing Lenders to Mitigate; Replacement
          A. Mitigation. Each Lender and Issuing Lender agrees that, as promptly
as practicable after the officer of such Lender or Issuing Lender responsible
for administering the Loans or Letters of Credit of such Lender or Issuing
Lender, as the case may be, becomes aware of the occurrence of an event or the
existence of a condition that would cause such Lender to become an Affected
Lender or that would entitle such Lender or Issuing Lender to receive payments
under subsection 2.7 or subsection 3.6, it will, to the extent not inconsistent
with the internal policies of such Lender or Issuing Lender and any applicable
legal or regulatory restrictions, use reasonable efforts (i) to make, issue,
fund or maintain the Commitments of such Lender or the affected Loans or Letters
of Credit of such Lender or Issuing Lender through another lending or letter of
credit office of such Lender or Issuing Lender, or (ii) take such other measures
as such Lender or Issuing Lender may deem reasonable, which may include
assignment of its rights and obligations hereunder to another of its offices,
branches or affiliates, if as a result thereof the circumstances which would
cause such Lender to be an Affected Lender would cease to exist or the
additional amounts which would otherwise be required to be paid to such Lender
or Issuing Lender pursuant to subsection 2.7 or subsection 3.6 would be
materially reduced and if, as determined by such Lender or Issuing Lender in its
sole discretion, the making, issuing, funding or maintaining of such Commitments
or Loans or Letters of Credit through such other lending or letter of credit
office or in accordance with such other measures, including assignment, as the
case may be, would not otherwise materially adversely affect such Commitments or
Loans or Letters of Credit or the interests of such Lender or Issuing Lender;
provided that such Lender or Issuing Lender will not be obligated to utilize
such other lending or letter of credit office pursuant to this subsection 2.8
unless Company agrees to pay all reasonable incremental expenses incurred by
such Lender or Issuing Lender as a result of utilizing such other lending or
letter of credit office as described in clause (i) above. A certificate as to
the amount of any such expenses payable by Company pursuant to this subsection
2.8 (setting forth in reasonable detail the basis for requesting such amount)
submitted by such Lender or Issuing Lender to Company (with a copy to
Administrative Agent) shall be conclusive absent manifest error.

54



--------------------------------------------------------------------------------



 



          B. Replacement. In the event of (a) a refusal by a Lender to consent
to a proposed change, waiver, discharge or termination with respect to this
Agreement which has been approved by Requisite Lenders (but requires consent of
all Lenders) as provided in subsection 10.6, (b) any Lender becomes an Affected
Lender or requests compensation under subsection 2.7A, 2.7C or 3.6, (c) Company
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to subsection 2.7B, or (d) any
Lender becomes a Defaulting Lender, then Company may, at its sole expense and
effort, replace such Lender (a “Replaced Lender”) with one or more Eligible
Assignees (collectively, the “Replacement Lender”) reasonably acceptable to
Administrative Agent, provided that (i) at the time of any replacement pursuant
to this subsection 2.8 the Replacement Lender shall enter into one or more
Assignment Agreements pursuant to subsection 10.1B (and with all fees payable
pursuant to such subsection 10.1B to be paid by the Replacement Lender) pursuant
to which the Replacement Lender shall acquire all of the outstanding Loans and
Commitments of, and in each case participations in Letters of Credit and Swing
Line Loans by, the Replaced Lender and, in connection therewith, shall pay to
(x) the Replaced Lender in respect thereof an amount equal to the sum of (A) an
amount equal to the principal of, and all accrued interest on, all outstanding
Loans of the Replaced Lender, (B) an amount equal to all unpaid drawings with
respect to Letters of Credit that have been funded by (and not reimbursed to)
such Replaced Lender, together with all then unpaid interest with respect
thereto at such time, and (C) an amount equal to all accrued, but theretofore
unpaid, fees owing to the Replaced Lender with respect thereto, (y) the
appropriate Issuing Lender an amount equal to such Replaced Lender’s Pro Rata
Share of any unpaid drawings with respect to Letters of Credit (which at such
time remains an unpaid drawing) issued by it to the extent such amount was not
theretofore funded by such Replaced Lender and (z) Swing Line Lender an amount
equal to such Replaced Lender’s Pro Rata Share of any Refunded Swing Line Loans
to the extent such amount was not theretofore funded by such Replaced Lender and
(ii) all obligations (including without limitation all such amounts, if any,
owing under subsection 2.6D) of Company owing to the Replaced Lender (other than
those specifically described in clause (i) above in respect of which the
assignment purchase price has been, or is concurrently being, paid), shall be
paid in full to such Replaced Lender concurrently with such replacement. Upon
the execution of the respective Assignment Agreements and the acceptance thereof
by Administrative Agent pursuant to subsection 10.1B, the payment of amounts
referred to in clauses (i) and (ii) above and, if so requested by the
Replacement Lender, delivery to the Replacement Lender of the appropriate Note
or Notes executed by Company, the Replacement Lender shall become a Lender
hereunder and the Replaced Lender shall cease to constitute a Lender hereunder
except with respect to indemnification provisions under this Agreement which by
the terms of this Agreement survive the termination of this Agreement, which
indemnification provisions shall survive as to such Replaced Lender.
Notwithstanding anything to the contrary contained above, no Issuing Lender may
be replaced hereunder at any time while it has Letters of Credit outstanding
hereunder unless arrangements satisfactory to such Issuing Lender (including the
furnishing of a standby Letter of Credit in form and substance, and issued by an
issuer satisfactory to such Issuing Lender or the furnishing of cash collateral
in amounts and pursuant to arrangements satisfactory to such Issuing Lender)
have been made with respect to such outstanding Letters of Credit. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling Company to require such assignment and delegation cease to apply.

55



--------------------------------------------------------------------------------



 



          2.9 Increase in Revolving Loan Commitments
          A. Company may, by written notice to Administrative Agent from time to
time, request Incremental Revolving Loan Commitments in an aggregate amount not
to exceed $500,000,000 from one or more Incremental Revolving Lenders (which may
include any existing Lender) willing to provide such Incremental Revolving Loan
Commitments in their own discretion; provided that each Incremental Revolving
Lender (other than any existing Lender or Affiliate of such Lender or an
Approved Fund) shall be subject to the approval of Administrative Agent (not to
be unreasonably withheld or delayed). Such notice shall set forth (i) the amount
of the Incremental Revolving Loan Commitments being requested and (ii) the date
on which such Incremental Revolving Loan Commitments are requested to become
effective.
          B. Company and each Incremental Revolving Lender shall execute and
deliver to Administrative Agent an Incremental Assumption Agreement and such
other documentation as Administrative Agent shall reasonably specify to evidence
the Incremental Revolving Loan Commitment of such Incremental Revolving Lender.
Each Incremental Revolving Loan Commitment shall be on the same terms as the
Revolving Loan Commitments.
          C. Each of the parties hereto hereby agrees that, upon the
effectiveness of any Incremental Assumption Agreement, this Agreement shall be
deemed amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Incremental Revolving Loan Commitments evidenced
thereby as provided for in subsection 10.6. Any such deemed amendment may be
memorialized in writing by Administrative Agent with Company’s consent (not to
be unreasonably withheld) and furnished to the other parties hereto.
          D. Notwithstanding the foregoing, no Incremental Revolving Loan
Commitment shall become effective under this subsection 2.9 unless (i) on the
date of such effectiveness, the conditions set forth in subsection 4.3B shall be
satisfied and Administrative Agent shall have received a certificate to that
effect dated such date and executed by a responsible officer of Company and
(ii) Administrative Agent shall have received customary legal opinions, board
resolutions and other customary closing certificates and documentation as
required by the relevant Incremental Assumption Agreement and, to the extent
required by Administrative Agent, consistent with those delivered on the Term
Loan Funding Date under subsection 4.2.
          E. Each of the parties hereto hereby agrees that Administrative Agent
may take any and all action as may be reasonably necessary to ensure that, after
giving effect to any increase pursuant to this subsection 2.9, the outstanding
Revolving Loans (if any) are held by the Lenders in accordance with their new
Pro Rata Shares. This may be accomplished at the discretion of Administrative
Agent, following consultation with Company, (i) by requiring the outstanding
Revolving Loans to be prepaid with the proceeds of new Revolving Loans, (ii) by
causing non-increasing Lenders to assign portions of their outstanding Revolving
Loans to new or increasing Lenders or (iii) by a combination of the foregoing.
Any prepayment or assignment

56



--------------------------------------------------------------------------------



 



described in this paragraph (E) shall be subject to subsection 2.6D, but shall
otherwise be without premium or penalty.
     Section 3. LETTERS OF CREDIT
          3.1 Issuance of Letters of Credit and Lenders’ Purchase of
Participations Therein
          A. Letters of Credit. In addition to Company requesting that Revolving
Lenders make Revolving Loans pursuant to subsection 2.1A(ii) and that Swing Line
Lender make Swing Line Loans pursuant to subsection 2.1A(iii), Company may
request, in accordance with the provisions of this subsection 3.1, from time to
time during the period from the Term Loan Funding Date to but excluding the date
that is 30 days prior to the Revolving Loan Commitment Termination Date, that
one or more Revolving Lenders issue Letters of Credit for the account of
Company. Subject to the terms and conditions of this Agreement and in reliance
upon the representations and warranties of Company herein set forth, any one or
more Revolving Lenders may, but (except as provided in subsection 3.1B(ii))
shall not be obligated to, issue such Letters of Credit in accordance with the
provisions of this subsection 3.1; provided that such Letters of Credit shall be
issued on a sight basis only and Company shall not request that any Revolving
Lender issue (and no Revolving Lender shall issue):
               (i) any Letter of Credit if, after giving effect to such
issuance, the Total Utilization of Revolving Loan Commitments would exceed the
Revolving Loan Commitments then in effect;
               (ii) any Letter of Credit if, after giving effect to such
issuance, the Letter of Credit Usage would exceed $250,000,000;
               (iii) any Letter of Credit denominated in a currency other than
Dollars; or
               (iv) any Letter of Credit having an expiration date later than
the earlier of (a) the date that is five Business Days prior to the Revolving
Loan Commitment Termination Date and (b) the date which is one year from the
date of issuance of such Letter of Credit;
provided that the immediately preceding clause (b) shall not prevent any Issuing
Lender from agreeing that a Letter of Credit will automatically be extended for
one or more successive periods not to exceed one year each unless such Issuing
Lender elects not to extend for any such additional period; and provided,
further, that such Issuing Lender shall elect not to extend such Letter of
Credit if it has knowledge that an Event of Default or Potential Event of
Default has

57



--------------------------------------------------------------------------------



 



occurred and is continuing (and has not been waived in accordance with
subsection 10.6) at the time such Issuing Lender must elect whether or not to
allow such extension.
          B. Mechanics of Issuance.
               (i) Notice of Issuance. Whenever Company desires the issuance of
a Letter of Credit, it shall deliver to the proposed Issuing Lender and
Administrative Agent a Notice of Request to Issue Letter of Credit in the form
of Exhibit III annexed hereto no later than 12:00 Noon (New York City time) at
least three Business Days or in each case such shorter period as may be agreed
to by the proposed Issuing Lender in any particular instance, in advance of the
proposed date of issuance. The Notice of Request to Issue Letter of Credit shall
specify (a) the proposed date of issuance (which shall be a Business Day),
(b) the face amount of the Letter of Credit, (c) the expiration date of the
Letter of Credit, (d) the name and address of the beneficiary and (e) either the
verbatim text of the proposed Letter of Credit or the proposed terms and
conditions thereof, including a precise description of any documents to be
presented by the beneficiary which, if presented by the beneficiary prior to the
expiration date of the Letter of Credit, would require the Issuing Lender to
make payment under the Letter of Credit; provided that the Issuing Lender, in
its reasonable discretion, may require changes in the text of the proposed
Letter of Credit or any such documents.
          Company shall notify the applicable Issuing Lender (and Administrative
Agent, if Administrative Agent is not such Issuing Lender) prior to the issuance
of any Letter of Credit in the event that any of the matters to which Company is
required to certify in the applicable Notice of Request to Issue Letter of
Credit is no longer true and correct as of the proposed date of issuance of such
Letter of Credit, and upon the issuance of any Letter of Credit Company shall be
deemed to have re-certified, as of the date of such issuance, as to the matters
to which Company is required to certify in the applicable Notice of Request to
Issue Letter of Credit.
          All Letters of Credit (as defined in the Existing Credit Agreement)
issued by a Person that is a Revolving Lender hereunder and outstanding on the
Term Loan Funding Date (each, an “Existing Letter of Credit”) shall be deemed
issued under and pursuant to this subsection 3.1B(i) as of the Term Loan Funding
Date and shall be treated as Letters of Credit for all purposes under this
Agreement from and after such date.
               (ii) Determination of Issuing Lender. Upon receipt by a proposed
Issuing Lender and Administrative Agent of a Notice of Request to Issue Letter
of Credit pursuant to subsection 3.1B(i) requesting the issuance of a Letter of
Credit, any Revolving Lender so requested to issue such Letter of Credit shall
promptly notify Company and Administrative Agent whether or not, in its sole
discretion, it has elected to issue such Letter of Credit, and any such
Revolving Lender which so elects to issue such Letter of Credit shall be the
Issuing Lender with respect thereto. In the event that the proposed Issuing
Lender selected by Company with respect to any Letter of Credit shall

58



--------------------------------------------------------------------------------



 



have declined to issue such Letter of Credit, Administrative Agent shall be
obligated to issue such Letter of Credit and shall be the Issuing Lender with
respect thereto; provided that Administrative Agent shall only be obligated to
issue standby Letters of Credit and notwithstanding the fact that the Letter of
Credit Usage with respect to such Letter of Credit and with respect to all other
Letters of Credit issued by Administrative Agent, when aggregated with
Administrative Agent’s outstanding Revolving Loans and Swing Line Loans, may
exceed Administrative Agent’s Revolving Loan Commitment then in effect, but not
in excess of the amount set forth in subsection 3.1A(ii). Notwithstanding
anything to the contrary contained in this Section 3 or elsewhere in this
Agreement, in the event that a Revolving Lender is a Defaulting Lender,
Administrative Agent shall not be required to issue any Letter of Credit unless
Administrative Agent has entered into arrangements reasonably satisfactory to it
and Company to eliminate its risk with respect to the participation in Letters
of Credit by all such Defaulting Lenders, including by requiring Company to cash
collateralize each such Defaulting Lender’s Pro Rata Share of each Letter of
Credit issued by Administrative Agent.
               (iii) Issuance of Letter of Credit. Upon satisfaction or waiver
(in accordance with subsection 10.6) of the conditions set forth in subsection
4.4, the Issuing Lender shall issue the requested Letter of Credit in accordance
with the Issuing Lender’s standard operating procedures.
               (iv) Notification to Revolving Lenders. Upon the issuance of any
Letter of Credit the applicable Issuing Lender shall promptly notify
Administrative Agent and each other Revolving Lender of such issuance, which
notice shall be accompanied by a copy of such Letter of Credit. Promptly after
receipt of such notice (or, if Administrative Agent is the Issuing Lender,
together with such notice), Administrative Agent shall notify each Revolving
Lender of the amount of such Revolving Lender’s respective participation in such
Letter of Credit, determined in accordance with subsection 3.1C.
               (v) Reports to Revolving Lenders. Within 5 days after the end of
each calendar quarter ending after the Term Loan Funding Date, so long as any
Letter of Credit shall have been outstanding during such calendar quarter, each
Issuing Lender shall deliver to Administrative Agent a report setting forth for
such calendar quarter the daily aggregate amount available to be drawn under the
Letters of Credit issued by such Issuing Lender that were outstanding during
such calendar quarter.
          C. Revolving Lenders’ Purchase of Participations in Letters of Credit.
Immediately upon the issuance of each Letter of Credit, each Revolving Lender
shall be deemed to, and hereby agrees to, have irrevocably purchased from the
Issuing Lender a participation in such Letter of Credit and any drawings honored
thereunder in an amount equal to such Revolving Lender’s Pro Rata Share of the
maximum amount which is or at any time may become available to be drawn
thereunder.

59



--------------------------------------------------------------------------------



 



          3.2 Letter of Credit Fees
          Company agrees to pay the following amounts with respect to Letters of
Credit issued hereunder:
               (i) with respect to each Letter of Credit, (a) a fronting fee,
payable directly to the applicable Issuing Lender for its own account, in a
percentage per annum to be agreed upon with the applicable Issuing Lender (or,
in the case of an Existing Letter of Credit, the percentage per annum previously
agreed upon with respect thereto under the Existing Credit Agreement, unless
otherwise agreed by Company and the applicable Issuing Lender) of the daily
amount available to be drawn under such Letter of Credit and (b) a letter of
credit fee, payable to Administrative Agent for the account of Revolving Lenders
(other than Defaulting Lenders), equal to the applicable Eurodollar Rate Margin
for Revolving Loans per annum of the daily amount available to be drawn under
such Letter of Credit, each such fronting fee and letter of credit fee to be
payable in arrears on and to (but excluding) the last Business Day of March,
June, September and December of each year and upon the termination of the
Revolving Loan Commitments and computed on the basis of a 360-day year for the
actual number of days elapsed;
               (ii) with respect to the issuance, amendment or transfer of each
Letter of Credit and each payment of a drawing made thereunder (without
duplication of the fees payable under clauses (i)(a) and (i)(b) above),
documentary and processing charges payable directly to the applicable Issuing
Lender for its own account in accordance with such Issuing Lender’s standard
schedule for such charges in effect at the time of such issuance, amendment,
transfer or payment, as the case may be.
          For purposes of calculating any fees payable under clause (i) of this
subsection 3.2, the daily amount available to be drawn under any Letter of
Credit shall be determined as of the close of business on any date of
determination. Promptly upon receipt by Administrative Agent of any amount
described in clause (i)(b) of this subsection 3.2, Administrative Agent shall
distribute to each Revolving Lender its Pro Rata Share of such amount.
          3.3 Drawings and Reimbursement of Amounts Paid Under Letters of Credit
          A. Responsibility of Issuing Lender With Respect to Drawings. In
determining whether to honor any drawing under any Letter of Credit by the
beneficiary thereof, the Issuing Lender shall be responsible only to examine the
documents delivered under such Letter of Credit with reasonable care so as to
ascertain whether they appear on their face to be in accordance with the terms
and conditions of such Letter of Credit.

60



--------------------------------------------------------------------------------



 



          B. Reimbursement by Company of Amounts Paid Under Letters of Credit.
In the event an Issuing Lender has determined to honor a drawing under a Letter
of Credit issued by it, such Issuing Lender shall immediately notify Company and
Administrative Agent, and Company shall reimburse such Issuing Lender on or
before the Business Day immediately following the date on which such drawing is
honored (the “Reimbursement Date”) in an amount in Dollars and in same day funds
equal to the amount of such honored drawing; provided that, anything contained
in this Agreement to the contrary notwithstanding, (i) unless Company shall have
notified Administrative Agent and such Issuing Lender prior to 12:00 Noon (New
York City time) on the Business Day following the date such drawing is honored
that Company intends to reimburse such Issuing Lender for the amount of such
honored drawing with funds other than the proceeds of Revolving Loans, Company
shall be deemed to have given a timely Notice of Borrowing to Administrative
Agent requesting Revolving Lenders to make Revolving Loans that are Alternate
Base Rate Loans on the Reimbursement Date in an amount in Dollars equal to the
amount of such honored drawing and (ii) subject to satisfaction or waiver of the
conditions specified in subsection 4.3B, Revolving Lenders shall, on the
Reimbursement Date, make Revolving Loans that are Alternate Base Rate Loans in
the amount of such honored drawing, the proceeds of which shall be applied
directly by Administrative Agent to reimburse such Issuing Lender for the amount
of such honored drawing; and provided, further that if for any reason proceeds
of Revolving Loans are not received by such Issuing Lender on the Reimbursement
Date in an amount equal to the amount of such honored drawing, Company shall
reimburse such Issuing Lender, on demand, in an amount in same day funds equal
to the excess of the amount of such honored drawing over the aggregate amount of
such Revolving Loans, if any, which are so received. Nothing in this subsection
3.3B shall be deemed to relieve any Revolving Lender from its obligation to make
Revolving Loans on the terms and conditions set forth in this Agreement, and
Company shall retain any and all rights it may have against any Revolving Lender
resulting from the failure of such Revolving Lender to make such Revolving Loans
under this subsection 3.3B.
          C. Payment by Revolving Lenders of Unreimbursed Amounts Paid Under
Letters of Credit.
               (i) Payment by Revolving Lenders. In the event that Company shall
fail for any reason to reimburse any Issuing Lender as provided in subsection
3.3B in an amount equal to the amount of any drawing honored by such Issuing
Lender under a Letter of Credit issued by it, such Issuing Lender shall promptly
notify Administrative Agent, who shall notify each other Revolving Lender of the
unreimbursed amount of such honored drawing and of such other Revolving Lender’s
respective participation therein based on such Revolving Lender’s Pro Rata
Share. Each Revolving Lender shall make available to such Issuing Lender an
amount equal to its respective participation, in Dollars and in same day funds,
at the office of such Issuing Lender specified in such notice, not later than
12:00 Noon (New York City time) on the first business day (under the laws of the
jurisdiction in which such office of such Issuing Lender is located) after the
date notified by such Issuing Lender. In the event that any Revolving Lender
fails to make available to such Issuing Lender on such business day the amount
of such Revolving Lender’s participation in such Letter of Credit as provided in
this subsection

61



--------------------------------------------------------------------------------



 



3.3C, such Issuing Lender shall be entitled to recover such amount on demand
from such Revolving Lender together with interest thereon at the rate
customarily used by such Issuing Lender for the correction of errors among banks
for three Business Days and thereafter at the Alternate Base Rate. Nothing in
this subsection 3.3C shall be deemed to prejudice the right of any Revolving
Lender to recover from any Issuing Lender any amounts made available by such
Revolving Lender to such Issuing Lender pursuant to this subsection 3.3C in the
event that it is determined by the final judgment of a court of competent
jurisdiction that the payment with respect to a Letter of Credit by such Issuing
Lender in respect of which payment was made by such Revolving Lender constituted
gross negligence or willful misconduct on the part of such Issuing Lender.
               (ii) Distribution to Revolving Lenders of Reimbursements Received
From Company. In the event any Issuing Lender shall have been reimbursed by
other Revolving Lenders pursuant to subsection 3.3C(i) for all or any portion of
any drawing honored by such Issuing Lender under a Letter of Credit issued by
it, such Issuing Lender shall distribute to Administrative Agent, who shall
distribute to each other Revolving Lender which has paid all amounts payable by
it under subsection 3.3C(i) with respect to such honored drawing such other
Revolving Lender’s Pro Rata Share of all payments subsequently received by such
Issuing Lender from Company in reimbursement of such honored drawing when such
payments are received. Any such distribution shall be made to a Revolving Lender
at its primary address set forth below its name on the appropriate signature
page hereof or at such other address as such Revolving Lender may request.
          D. Interest on Amounts Paid Under Letters of Credit.
               (i) Payment of Interest by Company. Company agrees to pay to each
Issuing Lender, with respect to drawings honored under any Letters of Credit
issued by it, interest on the amount paid by such Issuing Lender in respect of
each such honored drawing from the date such drawing is honored to but excluding
the date such amount is reimbursed by Company (including any such reimbursement
out of the proceeds of Revolving Loans pursuant to subsection 3.3B) at a rate
equal to (a) for the period from the date such drawing is honored to but
excluding the Reimbursement Date, the rate then in effect under this Agreement
with respect to Revolving Loans that are Alternate Base Rate Loans and (b)
thereafter, a rate which is 2% per annum in excess of the rate of interest
otherwise payable under this Agreement with respect to Revolving Loans that are
Alternate Base Rate Loans. Interest payable pursuant to this subsection 3.3D(i)
shall be computed on the basis of a 365 or 366 day year for the actual number of
days elapsed in the period during which it accrues and shall be payable on
demand or, if no demand is made, on the date on which the related drawing under
a Letter of Credit is reimbursed in full.
               (ii) Distribution of Interest Payments by Issuing Lender.
Promptly upon receipt by any Issuing Lender of any payment of interest pursuant
to

62



--------------------------------------------------------------------------------



 



subsection 3.3D(i) with respect to a drawing honored under a Letter of Credit
issued by it, (a) such Issuing Lender shall distribute to Administrative Agent,
who shall distribute each other Revolving Lender, out of the interest received
by such Issuing Lender in respect of the period from the date such drawing is
honored to but excluding the date on which such Issuing Lender is reimbursed for
the amount of such drawing (including any such reimbursement out of the proceeds
of Revolving Loans pursuant to subsection 3.3B), the amount that such other
Revolving Lender would have been entitled to receive in respect of the letter of
credit fee that would have been payable in respect of such Letter of Credit for
such period pursuant to subsection 3.2 if no drawing had been honored under such
Letter of Credit and (b) in the event such Issuing Lender shall have been
reimbursed by other Revolving Lenders pursuant to subsection 3.3C(i) for all or
any portion of such honored drawing, such Issuing Lender shall distribute to
Administrative Agent, who shall distribute to each other Revolving Lender which
has paid all amounts payable by it under subsection 3.3C(i) with respect to such
honored drawing such other Revolving Lender’s Pro Rata Share of any interest
received by such Issuing Lender in respect of that portion of such honored
drawing so reimbursed by other Revolving Lenders for the period from the date on
which such Issuing Lender was so reimbursed by other Revolving Lenders to but
excluding the date on which such portion of such honored drawing is reimbursed
by Company. Any such distribution shall be made to a Revolving Lender at its
primary address set forth below its name on the appropriate signature page
hereof or at such other address as such Revolving Lender may request.
          3.4 Obligations Absolute
          The obligation of Company to reimburse each Issuing Lender for
drawings honored under the Letters of Credit issued by it and to repay any
Revolving Loans made by Revolving Lenders pursuant to subsection 3.3B and the
obligations of Revolving Lenders under subsection 3.3C(i) shall be unconditional
and irrevocable and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances including any of the following circumstances:
               (i) any lack of validity or enforceability of any Letter of
Credit;
               (ii) the existence of any claim, set-off, defense or other right
which Company or any Revolving Lender may have at any time against a beneficiary
or any transferee of any Letter of Credit (or any Persons for whom any such
transferee may be acting), any Issuing Lender or other Revolving Lender or any
other Person or, in the case of a Revolving Lender, against Company, whether in
connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between Company or
one of its Subsidiaries and the beneficiary for which any Letter of Credit was
procured);

63



--------------------------------------------------------------------------------



 



               (iii) any draft or other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;
               (iv) payment by the applicable Issuing Lender under any Letter of
Credit against presentation of a draft or other document which does not
substantially comply with the terms of such Letter of Credit;
               (v) any adverse change in the business, operations, properties,
assets, condition (financial or otherwise) or prospects of Company or any of its
Subsidiaries;
               (vi) any breach of this Agreement or any other Loan Document by
any party thereto;
               (vii) any other circumstance or happening whatsoever, whether or
not similar to any of the foregoing; or
               (viii) the fact that an Event of Default or a Potential Event of
Default shall have occurred and be continuing;
provided, in each case, that payment by the applicable Issuing Lender under the
applicable Letter of Credit shall not have constituted gross negligence or
willful misconduct of such Issuing Lender under the circumstances in question
(as determined by a final judgment of a court of competent jurisdiction).
          3.5 Indemnification; Nature of Issuing Lenders’ Duties
          A. Indemnification. In addition to amounts payable as provided in
subsection 3.6, Company hereby agrees to protect, indemnify, pay and save
harmless each Issuing Lender from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
fees, expenses and disbursements of counsel and allocated costs of internal
counsel) which such Issuing Lender may incur or be subject to as a consequence,
direct or indirect, of (i) the issuance of any Letter of Credit by such Issuing
Lender, other than as a result of (a) the gross negligence or willful misconduct
of such Issuing Lender as determined by a final judgment of a court of competent
jurisdiction or (b) subject to the following clause (ii), the wrongful dishonor
by such Issuing Lender of a proper demand for payment made under any Letter of
Credit issued by it or (ii) the failure of such Issuing Lender to honor a
drawing under any such Letter of Credit as a result of any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
government or Governmental Authority (all such acts or omissions herein called
“Governmental Acts”). Each Revolving Lender, in proportion to its Pro

64



--------------------------------------------------------------------------------



 



Rata Share, severally agrees to indemnify the Issuing Lender to the extent not
reimbursed by Company in accordance with this Section 3.5A.
          B. Nature of Issuing Lenders’ Duties. As between Company and any
Issuing Lender, Company assumes all risks of the acts and omissions of, or
misuse of the Letters of Credit issued by such Issuing Lender by, the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, such Issuing Lender shall not be responsible for: (i) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for and issuance of
any such Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any such Letter of Credit to comply fully with any conditions required in order
to draw upon such Letter of Credit; (iv) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of such Issuing Lender, including any Governmental Acts, and none of the
above shall affect or impair, or prevent the vesting of, any of such Issuing
Lender’s rights or powers hereunder.
          In furtherance and extension and not in limitation of the specific
provisions set forth in the first paragraph of this subsection 3.5B, any action
taken or omitted by any Issuing Lender under or in connection with the Letters
of Credit issued by it or any documents and certificates delivered thereunder,
if taken or omitted in good faith, shall not put such Issuing Lender under any
resulting liability to Company, except for liability arising solely out of the
gross negligence or willful misconduct of such Issuing Lender, as determined by
a final judgment of a court of competent jurisdiction.
          3.6 Increased Costs and Taxes Relating to Letters of Credit
          Subject to the provisions of subsection 2.7B (which shall be
controlling with respect to the matters covered thereby), in the event that any
Issuing Lender or Revolving Lender shall determine (which determination shall,
absent manifest error, be final and conclusive and binding upon all parties
hereto) that any law, treaty or governmental rule, regulation or order, or any
change therein or in the interpretation, administration or application thereof
(including the introduction of any new law, treaty or governmental rule,
regulation or order), or any determination of a Governmental Authority, in each
case that becomes effective after the date hereof (and, for purposes of this
Agreement, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, guidelines or directives in connection therewith and (y) all
requests, rules, guidelines or directives promulgated by the Bank for
International

65



--------------------------------------------------------------------------------



 



Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, are deemed to have gone into effect and adopted
after the date hereof), or compliance by any Issuing Lender or Revolving Lender
with any guideline, request or directive issued or made after the date hereof by
any Governmental Authority (whether or not having the force of law):
               (i) subjects such Issuing Lender or Revolving Lender (or its
applicable lending or letter of credit office) to any additional Tax (other than
any Tax on the overall net income of such Issuing Lender or Revolving Lender)
with respect to the issuing or maintaining of any Letters of Credit or the
purchasing or maintaining of any participations therein or any other obligations
under this Section 3, whether directly or by such being imposed on or suffered
by any particular Issuing Lender;
               (ii) imposes, modifies or holds applicable any reserve (including
any marginal, emergency, supplemental, special or other reserve), special
deposit, compulsory loan, FDIC insurance or similar requirement in respect of
any Letters of Credit issued by any Issuing Lender or participations therein
purchased by any Revolving Lender; or
               (iii) imposes any other condition (other than with respect to a
Tax matter) on or affecting such Issuing Lender or Revolving Lender (or its
applicable lending or letter of credit office) regarding this Section 3 or any
Letter of Credit or any participation therein; and the result of any of the
foregoing is to increase the cost to such Issuing Lender or Revolving Lender of
agreeing to issue, issuing or maintaining any Letter of Credit or agreeing to
purchase, purchasing or maintaining any participation therein or to reduce any
amount received or receivable by such Issuing Lender or Revolving Lender (or its
applicable lending or letter of credit office) with respect thereto; then, in
any case, Company shall promptly pay to such Issuing Lender or Revolving Lender,
upon receipt of the statement referred to in the next sentence, such additional
amount or amounts as may be necessary to compensate such Issuing Lender or
Revolving Lender for any such increased cost or reduction in amounts received or
receivable hereunder; provided that Company shall not be required to compensate
a Lender pursuant to this subsection for any increased cost or reduction
incurred more than 180 days prior to the date that such Lender notifies Company
of such change giving rise to such increased cost or reduction and of such
Lender’s intention to claim compensation therefor; provided further that, if
such change giving rise to such increased cost or reduction is retroactive, then
the 180 day period referred to above shall be extended to include the period of
retroactive effect thereof. Such Issuing Lender or Revolving Lender shall
deliver to Company (with a copy to Administrative Agent) a written statement,
setting forth in reasonable detail the basis for calculating the additional
amounts owed to such Issuing Lender or Revolving Lender under this subsection
3.6, which statement shall be conclusive and binding upon all parties hereto
absent manifest error.
     Section 4. CONDITIONS PRECEDENT

66



--------------------------------------------------------------------------------



 



          The obligations of Lenders to make Loans and the issuance of Letters
of Credit hereunder are subject to the satisfaction of the following conditions.
          4.1 Conditions to Effectiveness
          The effectiveness of this Agreement is subject to the satisfaction of
each of the following conditions:
          A. Loan Documents. On or before the Closing Date, ESRX and Aristotle
shall deliver to Administrative Agent the following with respect to ESRX or
Aristotle, as the case may be, each, unless otherwise noted, dated the Closing
Date:
               (i) Certified copies of the Certificate or Articles of
Incorporation (or equivalent organizational documents) of such Person, together
with a good standing certificate from the Secretary of State of its jurisdiction
of organization and, to the extent generally available, a certificate or other
evidence of good standing as to payment of any applicable franchise or similar
taxes from the appropriate taxing authority of such jurisdiction, each dated a
recent date prior to the Closing Date;
               (ii) Copies of the Bylaws (or equivalent organizational
documents) of such Person, certified as of the Closing Date by such Person’s
secretary or an assistant secretary or an equivalent officer;
               (iii) Resolutions of the Board of Directors or managing member of
such Person approving and authorizing the execution, delivery and performance of
the Loan Documents to which it is a party, certified as of the Closing Date by
the secretary or an assistant secretary of such Person as being in full force
and effect without modification or amendment;
               (iv) Signature and incumbency certificates of the officers of
such Person executing the Loan Documents to which it is a party; and
               (v) Executed originals of this Agreement.
          B. No Material Adverse Effect. Since December 31, 2010, no event or
events, adverse condition or change in or affecting Company that, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect shall have occurred.

67



--------------------------------------------------------------------------------



 



          C. Opinions of Counsel. Administrative Agent shall have received
originally executed copies of one or more favorable written opinions of (A) a
deputy general counsel or general counsel of Company and (B) Skadden, Arps,
Slate, Meagher & Flom LLP, special New York counsel for ESRX and Aristotle, each
in form and substance reasonably satisfactory to Administrative Agent and its
counsel and the Lenders, dated as of the Closing Date and setting forth
substantially the matters as Administrative Agent acting on behalf of Lenders
may reasonably request.
          D. Fees and Expenses. Company shall have paid to Administrative Agent,
for distribution (as appropriate) to Agents and Lenders, all fees payable by
Company on or prior to the Closing Date, the expenses referred to in subsection
10.2 for which invoices have been received prior to the Closing Date and any
other amounts due to Agents and Lenders on or before the Closing Date.
          E. Representations and Warranties; Performance of Agreements. Company
shall have delivered to Administrative Agent an Officer’s Certificate, in form
and substance reasonably satisfactory to Administrative Agent, to the effect
that the representations and warranties in Section 5 hereof are true, correct
and complete in all material respects on and as of the Closing Date to the same
extent as though made on and as of that date (or, to the extent such
representations and warranties specifically relate to an earlier date, that such
representations and warranties were true, correct and complete in all material
respects on and as of such earlier date) and that Company shall have performed
in all material respects all agreements and satisfied all conditions which this
Agreement provides shall be performed or satisfied by it on or before the
Closing Date except as otherwise disclosed to and agreed to in writing by
Administrative Agent.
          F. Know Your Customer and Anti-Money Laundering Rules. The Lenders
shall have received all documentation and other information required by bank
regulatory authorities and requested by the Lenders at least 3 Business Days in
advance of the Closing Date under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the Patriot
Act.
          4.2 Conditions Precedent to Term Loan Funding Date and Revolving Loan
Commitment Availability
          The obligations of Lenders to make Loans on the Term Loan Funding Date
(which date shall in no event be later than April 20, 2012, as such date may be
extended on up to two occasions for up to an additional six months in total in
accordance with Section 7.1(b)(ii) of the Merger Agreement (the “Outside
Date”)), and the availability of the Revolving Loan Commitments, are subject to
the following conditions precedent:
          A. Closing Date. The Closing Date shall have occurred.

68



--------------------------------------------------------------------------------



 



          B. No Merger Agreement Material Adverse Effect. Since December 31,
2010, there shall not have occurred any change, event, circumstance or
development that, individually or in the aggregate, has had, or would reasonably
be expected to have a Merger Agreement Material Adverse Effect on the Specified
Group.
          C. Loan Documents. On or before the Funding Date, Company shall have
caused each Loan Party to deliver to Administrative Agent each of the documents
referred to in subsection 4.1A with respect to such Loan Party as well as
Subsidiary Guaranties executed and delivered by Medco, ESRX and the existing
Domestic Subsidiaries of Company on the Term Loan Funding Date (other than
Subsidiaries of Medco and Exempt Subsidiaries).
          D. Termination of Existing Credit Agreement. On or prior to the Term
Loan Funding Date, Company shall have terminated the commitments under the
Existing Credit Agreement and paid to the administrative agent under the
Existing Credit Agreement all amounts outstanding or due and payable with
respect thereto and repaid all revolving loan amounts outstanding thereunder and
all guarantees thereof shall have been released, and Administrative Agent shall
have received reasonably satisfactory evidence thereof.
          E. Opinions of Counsel to Loan Parties. Administrative Agent shall
have received originally executed copies of one or more favorable written
opinions of (A) a deputy general counsel or general counsel of Company and
(B) Skadden, Arps, Slate, Meagher & Flom LLP, special New York counsel for Loan
Parties, each dated as of the Term Loan Funding Date and substantially
consistent in form and scope (but covering all the Loan Parties and the
Transactions to occur on the Term Loan Funding Date) with the opinions delivered
pursuant to subsection 4.1C.
          F. Payment of Fees and Expenses. Company shall have paid to
Administrative Agent, for distribution (as appropriate) to Agents and Lenders,
all fees payable by Company on or prior to the Term Loan Funding Date, the
expenses referred to in subsection 10.2 for which invoices have been received
prior to the Term Loan Funding Date and any other amounts due to Agents and
Lenders on or before the Term Loan Funding Date.
          G. Delivery of Notice. Administrative Agent shall have received before
the Term Loan Funding Date, in accordance with the provisions of subsection
2.1B, an executed Notice of Borrowing, signed by the chief financial officer or
the treasurer or controller of Company or by any officer of Company designated
by any of the above-described officers on behalf of Company.
          H. Consummation of the Transactions. The Acquisition and the other
Transactions shall be consummated on the Term Loan Funding Date simultaneously
with the funding of the Loans in accordance with the terms of the Merger
Agreement. The Merger Agreement shall not have been amended in any respect that
is material and adverse to the

69



--------------------------------------------------------------------------------



 



Lenders without the Joint Lead Arrangers’ prior written consent (such consent
not to be unreasonably withheld or delayed).
          I. Historical Financial Information. Company shall have delivered to
Administrative Agent financial statements of ESRX and Medco consisting of (a) if
the Term Loan Funding Date shall occur on or after March 31, 2012, consolidated
audited balance sheets and related statements of income, stockholders’ equity
and cash flows of each of ESRX and Medco as of the end of and for the 2011
fiscal year and (b) consolidated unaudited balance sheets and related statements
of, income stockholders’ equity and cash flows as of the end of and for each
quarterly period ended after the Closing Date and at least 45 days prior to the
Term Loan Funding Date.
          J. Pro Forma Financial Information. Company shall have delivered to
the Joint Lead Arrangers financial statements consisting of a pro forma
consolidated balance sheet and related pro forma consolidated statements of
income of Company as of and for the twelve-month period ending on the last day
of the most recently completed four-Fiscal Quarter period for which financial
statements have been delivered pursuant to subsection 4.2I, prepared after
giving effect to the Transactions as if the Transactions had occurred as of such
date (in the case of such balance sheet) or at the beginning of such period (in
the case of such other financial statements).
          K. Solvency. Administrative Agent shall have received a certificate in
substantially the form of Exhibit V annexed hereto from the chief financial
officer of Company certifying that Company and its Subsidiaries, on a
consolidated basis after giving effect to the Transactions and the other
transactions contemplated hereby, are Solvent.
          L. Representations and Warranties.
               (i) The representations and warranties contained in subsections
5.1A, 5.2A, 5.2B, 5.2D, 5.9, 5.10 and 5.14 shall be true, correct and complete
in all material respects on and as of the Term Loan Funding Date to the same
extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true, correct and
complete in all material respects on and as of such earlier date; and
               (ii) Such of the representations and warranties made by or on
behalf of Medco and its Subsidiaries in the Merger Agreement as are material to
the interests of the Lenders, but only to the extent that ESRX (or any of its
Affiliates) has the right to terminate its obligations under the Merger
Agreement as a result of a breach of such representations in the Merger
Agreement or the right not to elect to consummate the Acquisition, shall be true
and correct in all material respects.

70



--------------------------------------------------------------------------------



 



          M. No Default. No event shall have occurred and be continuing or would
result from the consummation of the borrowing contemplated by the Notice of
Borrowing that would constitute an Event of Default pursuant to subsection 8.1,
8.2, 8.6 or 8.7.
          4.3 Conditions to All Revolving Loans and Swing Line Loans
          The obligations of Lenders to make Revolving Loans and Swing Line
Loans on each Funding Date are subject to the following further conditions
precedent:
          A. Administrative Agent shall have received before that Funding Date,
in accordance with the provisions of subsection 2.1B, an executed Notice of
Borrowing, in each case signed by the chief financial officer or the treasurer
or controller of Company or by any officer of Company designated by any of the
above-described officers on behalf of Company in a writing delivered to
Administrative Agent.
          B. As of that Funding Date:
               (i) The representations and warranties contained herein and in
the other Loan Documents shall be true, correct and complete in all material
respects (other than those representations and warranties contained in
subsections 5.4 and 5.6) on and as of that Funding Date to the same extent as
though made on and as of that date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true, correct and complete in all
material respects on and as of such earlier date; and
               (ii) No event shall have occurred and be continuing or would
result from the consummation of the borrowing contemplated by such Notice of
Borrowing that would constitute an Event of Default or a Potential Event of
Default.
          4.4 Conditions to Letters of Credit
          The issuance of any Letter of Credit hereunder (whether or not the
applicable Issuing Lender is obligated to issue such Letter of Credit) is
subject to the following conditions precedent:
          A. On or before the date of issuance of the initial Letter of Credit
pursuant to this Agreement, the Term Loan Funding Date shall have occurred.

71



--------------------------------------------------------------------------------



 



          B. On or before the date of issuance of such Letter of Credit,
Administrative Agent shall have received, in accordance with the provisions of
subsection 3.1B(i), an executed Notice of Request to Issue Letter of Credit, in
each case signed by the chief financial officer or the treasurer or controller
of Company or by any officer of Company designated by any of the above-described
officers on behalf of Company in a writing delivered to Administrative Agent,
together with all other information specified in subsection 3.1B(i).
          C. On the date of issuance of such Letter of Credit, all conditions
precedent described in subsection 4.3B shall be satisfied to the same extent as
if the issuance of such Letter of Credit were the making of a Loan and the date
of issuance of such Letter of Credit were a Funding Date.
     Section 5. COMPANY’S REPRESENTATIONS AND WARRANTIES
          In order to induce Lenders to enter into this Agreement and to make
the Loans, to induce Issuing Lenders to issue Letters of Credit and to induce
other Lenders to purchase participations therein, Company represents and
warrants to each Lender, on the date of this Agreement, on each Funding Date
(other than, in the case of Funding Dates occurring after the Term Loan Funding
Date, subsections 5.4 and 5.6) and on the date of issuance of each Letter of
Credit (other than, in the case of Funding Dates occurring after the Term Loan
Funding Date, subsections 5.4 and 5.6), that the following statements are true,
correct and complete:
          5.1 Organization, Powers, Qualification, Good Standing, Business and
Subsidiaries
          A. Organization and Powers. Each Loan Party is duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
as specified in Schedule 5.1 annexed hereto. Each Loan Party has all requisite
corporate or other power and authority to own and operate its properties, to
carry on its business as now conducted and as proposed to be conducted, to enter
into the Loan Documents to which it is a party and to carry out the transactions
contemplated thereby.
          B. Qualification and Good Standing. Each Loan Party is qualified to do
business and in good standing in every jurisdiction where its assets are located
and wherever necessary to carry out its business and operations, except in
jurisdictions where the failure to be so qualified or in good standing has not
had and could not reasonably be expected to have a Material Adverse Effect.
          C. Conduct of Business. Company and its Subsidiaries are engaged only
in the businesses permitted to be engaged in pursuant to subsection 7.10.

72



--------------------------------------------------------------------------------



 



          D. Subsidiaries. All of the Subsidiaries of Company are identified in
Schedule 5.1 annexed hereto, as said Schedule 5.1 may be supplemented from time
to time pursuant to the provisions of subsection 6.1(xi). The capital stock or
other interests of each of the Subsidiaries of Company identified in
Schedule 5.1 annexed hereto (as so supplemented) are duly authorized, validly
issued, fully paid and nonassessable and free and clear of all liens except
liens created by the Loan Documents and liens permitted thereunder and none of
such capital stock constitutes Margin Stock. Each of the Subsidiaries of Company
identified in Schedule 5.1 annexed hereto (as so supplemented) is duly
organized, validly existing and in good standing under the laws of its
respective jurisdiction of organization set forth therein, has all requisite
corporate or other power and authority to own and operate its properties and to
carry on its business as now conducted and as proposed to be conducted and is
qualified to do business and in good standing in every jurisdiction where its
assets are located and wherever necessary to carry out its business and
operations, in each case except where failure to be so qualified or in good
standing or a lack of such corporate or other power and authority has not had
and is not reasonably expected to have a Material Adverse Effect. Schedule 5.1
annexed hereto (as so supplemented) correctly sets forth the ownership interest
of Company and each of its Subsidiaries in each of the Subsidiaries of Company
identified therein.
          5.2 Authorization of Borrowing, Etc.
          A. Authorization of Borrowing. The execution, delivery and performance
of the Loan Documents have been duly authorized by all necessary corporate or
other equivalent action on the part of each Loan Party that is a party thereto.
          B. No Conflict. The execution, delivery and performance by Loan
Parties of the Loan Documents and the consummation of the transactions
contemplated by the Loan Documents do not and will not (i) violate the
Certificate or Articles of Incorporation or Bylaws (or other organizational
documents) of Company or any of its Subsidiaries, (ii) violate any provision of
any law or any governmental rule or regulation applicable to Company or any of
its Subsidiaries, or any order, judgment or decree of any court or other agency
of government binding on Company or any of its Subsidiaries, (iii) conflict
with, result in a breach of or constitute (with due notice or lapse of time or
both) a default under any Contractual Obligation of Company or any of its
Subsidiaries, (iv) result in or require the creation or imposition of any Lien
upon any of the properties or assets of Company or any of its Subsidiaries, or
(v) require any approval of stockholders or any approval or consent of any
Person under any Contractual Obligation of Company or any of its Subsidiaries,
except for such approvals or consents which will be obtained on or before the
Term Loan Funding Date and disclosed in writing to Lenders, which in the case of
clauses (ii), (iii) and (v), individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.
          C. Governmental Consents. The execution, delivery and performance by
Loan Parties of the Loan Documents and the consummation of the transactions
contemplated by the Loan Documents do not and will not require any registration
with, consent or approval of, or notice to, or other action to, with or by, any
Governmental Authority, except such as have been

73



--------------------------------------------------------------------------------



 



obtained or made and are in full force and effect and except as have not
resulted, and would not reasonably be expected to result, in a Material Adverse
Effect.
          D. Binding Obligation. This Agreement has been duly executed and
delivered by each of ESRX and Aristotle, and each other Loan Document has been
or will be duly executed and delivered by each Loan Party that is to be a party
thereto and is or, when executed, will be the legally valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its respective terms, subject to (i) the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally and (ii) general equitable
principles (whether considered in a proceeding in equity or at law) and (iii) an
implied covenant of good faith and fair dealing.
          5.3 Financial Condition
          Company has heretofore delivered to Lenders, at Lenders’ request,
(i) the audited financial statements (including balance sheets and statements of
operations, stockholders’ equity and cash flows) of Company and its Subsidiaries
for the fiscal year ended December 31, 2010 and (ii) the unaudited financial
statements (including balance sheets and statements of operations, stockholders’
equity and cash flows) of Company and its Subsidiaries for the fiscal quarters
ending at least 45 days prior to the Closing Date. All such statements were
prepared in conformity with GAAP and fairly present, in all material respects,
the financial position (on a consolidated basis) of the entities described in
such financial statements as at the date thereof and the results of operations
and cash flows (on a consolidated basis) of the entities described therein for
the period then ended. Company does not (and will not immediately following the
Closing Date) have any Contingent Obligation, contingent liability or liability
for Taxes, long-term lease or unusual forward or long-term commitment that is
not reflected in the foregoing financial statements or the notes thereto other
than those incurred in the ordinary course of business or otherwise that
individually or in the aggregate have not had and would not reasonably be
expected to have a Material Adverse Effect.
          5.4 No Material Adverse Change
          Since December 31, 2010, no event or events, adverse condition or
change that, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect has occurred.
          5.5 Title to Properties; Liens
          Company and its Subsidiaries have (i) good title to (in the case of
fee interests in real property), (ii) valid leasehold interests in (in the case
of leasehold interests in real or personal property), or (iii) good title to (in
the case of all other personal property), all of their

74



--------------------------------------------------------------------------------



 



respective properties and assets necessary or useful for the conduct of their
business, in each case except for assets disposed of since the date of the most
recent financial statements received by Administrative Agent in the ordinary
course of business or as otherwise permitted under subsection 7.5 and except
where failure to have such title would not, individually or in the aggregate,
have a Material Adverse Effect. Except as permitted by this Agreement, all such
properties and assets are free and clear of Liens.
          5.6 Litigation; Adverse Facts
          Except as set forth on Schedule 5.6, there are no actions, suits,
proceedings, arbitrations or governmental investigations (whether or not
purportedly on behalf of Company or any of its Subsidiaries) at law or in
equity, or before or by any Governmental Authority (including any Environmental
Claims) that are pending or, to the knowledge of Company, threatened against or
affecting Company or any of its Subsidiaries or any property, license or
registration of Company or any of its Subsidiaries and that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect. Neither Company nor any of its Subsidiaries (i) is in violation of any
applicable laws (including those involving the licensing or registration
relating to the pharmaceutical and healthcare services provided by Company and
its Subsidiaries and Environmental Laws) that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect, or (ii) is
subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any Governmental Authority, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.
          5.7 Payment of Taxes
          Except to the extent permitted by subsection 6.3, (i) all Tax returns
and reports of Company and its Subsidiaries required to be filed by any of them
have been timely filed, and (ii) all Taxes shown on such Tax returns to be due
and payable and all assessments, fees and other governmental charges upon
Company and its Subsidiaries and upon their respective properties, assets,
income, businesses and franchises which are due and payable have been paid when
due and payable, except for Taxes that are being contested in good faith by
appropriate proceedings for which Company or relevant Subsidiary, as applicable,
has set aside on its books adequate reserves in accordance with GAAP, and in
either case, to the extent that the failure to do so would not reasonably be
expected to result in a Material Adverse Effect. Company knows of no proposed
material Tax assessment against Company or any of its Subsidiaries which is not
being actively contested by Company or such Subsidiary in good faith and by
appropriate proceedings; provided that reserves or other appropriate provisions,
if any, as shall be required in conformity with GAAP shall have been made or
provided therefor.
          5.8 Performance of Agreements

75



--------------------------------------------------------------------------------



 



          Neither Company nor any of its Subsidiaries is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any of its Contractual Obligations, and no condition
exists that, with the giving of notice or the lapse of time or both, would
constitute such a default, except where the consequences, direct or indirect, of
such default or defaults, if any, could not reasonably be expected to have a
Material Adverse Effect.
          5.9 Governmental Regulation
          Neither Company nor any of its Subsidiaries is an “investment company”
under the Investment Company Act of 1940.
          5.10 Securities Activities
          Neither Company nor any of its Subsidiaries is engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock.
          5.11 Employee Benefit Plans
          A. Except as would not reasonably be expected to result in a Material
Adverse Effect, Company and each of its Subsidiaries are in compliance with all
applicable provisions and requirements of ERISA and the regulations and
published interpretations thereunder with respect to each Employee Benefit Plan
sponsored by any of them and have performed all their respective obligations
under each Employee Benefit Plan sponsored by any of them.
          B. No ERISA Event that would reasonably be expected to result in a
Material Adverse Effect has occurred or is reasonably expected to occur.
          C. As of the most recent valuation date for any Pension Plan, the
amount of unfunded benefit liabilities (as defined in Section 4001(a)(18) of
ERISA), individually or in the aggregate for all Pension Plans (excluding for
purposes of such computation any Pension Plans with respect to which assets
exceed benefit liabilities), which if amortized over ten years, would not
reasonably be expected, after considering the financial condition of all
relevant ERISA Affiliates who could have liability in respect of such
liabilities, to result in a Material Adverse Effect.
          D. For each Multiemployer Plan as of the most recent valuation date
for which an actuarial report has been received, the potential liability of
Company, its Subsidiaries

76



--------------------------------------------------------------------------------



 



and their respective ERISA Affiliates for a complete withdrawal from such
Multiemployer Plan (within the meaning of Section 4203 of ERISA), when
aggregated with such potential liability for a complete withdrawal from all
Multiemployer Plans, based on information available pursuant to Section 4221(e)
of ERISA, would not reasonably be expected to result in a Material Adverse
Effect.
          5.12 Environmental Protection
          No event or condition has occurred or is occurring with respect to
Company or any of its Subsidiaries relating to any Environmental Law, that
individually or in the aggregate has had or could reasonably be expected to have
a Material Adverse Effect.
          5.13 Employee Matters
          There is no strike or work stoppage in existence or threatened
involving Company or any of its Subsidiaries that could reasonably be expected
to have a Material Adverse Effect.
          5.14 Solvency
          Company and its Subsidiaries, on a consolidated basis, are and, upon
the incurrence of any Obligations by Company or any of its Subsidiaries on any
date on which this representation is made, will be Solvent.
          5.15 Disclosure
          No representation or warranty of Company or any of its Subsidiaries
contained in any Loan Document or in any other document, certificate or written
statement furnished to Lenders by or on behalf of Company or any of its
Subsidiaries for use in connection with the transactions contemplated by this
Agreement, taken as a whole, contains any untrue statement of a material fact or
omits to state a material fact (known to Company in the case of any document not
furnished by it) necessary in order to make the statements contained herein or
therein not misleading in light of the circumstances in which the same were
made; provided, that no representation is made as to projections or pro forma
financial information except as set forth in the next sentence. Any projections
and pro forma financial information contained in such materials are based upon
good faith estimates and assumptions believed by Company to be reasonable at the
time made, it being recognized by Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ from the projected
results.

77



--------------------------------------------------------------------------------



 



          5.16 OFAC
          Neither Company nor any of its Subsidiaries (i) is a person whose
property or interest in property is blocked or subject to blocking pursuant to
Section 1 of Executive Order 13224 of September 23, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)), (ii) engages in any dealings or
transactions prohibited by Section 2 of such executive order, or is otherwise
associated with any such person in any manner violative of Section 2, or
(iii) is a person on the list of Specially Designated Nationals and Blocked
Persons or subject to the limitations or prohibitions under any other U.S.
Department of Treasury’s Office of Foreign Assets Control regulation or
executive order.
          5.17 USA Patriot Act
          Company and each of its Subsidiaries is in compliance in all material
respects with (i) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the Patriot Act. No part of the
proceeds of the Loans will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.
     Section 6. COMPANY’S AFFIRMATIVE COVENANTS
          Company covenants and agrees that, so long as any of the Commitments
hereunder shall remain in effect and until payment in full of all of the Loans
and other Obligations and the cancellation or expiration of all Letters of
Credit, unless Requisite Lenders shall otherwise give prior written consent,
Company shall perform, and shall cause each of its Subsidiaries to perform, all
covenants in this Section 6.
          6.1 Financial Statements and Other Reports
          Company will maintain, and cause each of its Subsidiaries to maintain,
a system of accounting established and administered in accordance with sound
business practices to permit preparation of financial statements in conformity
with GAAP. Company will deliver to Administrative Agent and Lenders:
               (i) Quarterly Financial: as soon as available and in any event
within 45 days after the end of each Fiscal Quarter, the consolidated balance
sheets of

78



--------------------------------------------------------------------------------



 



Company and its Subsidiaries as at the end of such Fiscal Quarter and the
related consolidated statements of operations, changes in stockholders’ equity
and cash flows of Company and its Subsidiaries for such Fiscal Quarter and for
the period from the beginning of the then current Fiscal Year to the end of such
Fiscal Quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding periods of the previous Fiscal Year, all in
reasonable detail and certified by the chief financial officer of Company that
they fairly present, in all material respects, the financial condition of
Company and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated, subject to changes
resulting from audit and normal year-end adjustments;
               (ii) Year-End Financial: as soon as available and in any event
within 90 days after the end of each Fiscal Year, the consolidated balance
sheets of Company and its Subsidiaries as at the end of such Fiscal Year and the
related consolidated statements of operations, changes in stockholders’ equity
and cash flows of Company and its Subsidiaries for such Fiscal Year, setting
forth in each case in comparative form the corresponding figures for the
previous Fiscal Year, with a report thereon of PricewaterhouseCoopers LLP or
other independent certified public accountants of recognized national standing
selected by Company and satisfactory to Administrative Agent, which report shall
be un-qualified, shall express no doubts about the ability of Company and its
Subsidiaries to continue as a going concern, and shall state that such
consolidated financial statements fairly present, in all material respects, the
consolidated financial position of Company and its Subsidiaries as at the dates
indicated and the results of their operations and their cash flows for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except as otherwise disclosed in such financial statements) and
that the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards;
               (iii) Officer’s and Compliance Certificates: together with each
delivery of the consolidated financial statements of Company and its
Subsidiaries pursuant to subdivisions (i) and (ii) above, (a) an Officer’s
Certificate of Company stating that the signer has reviewed the terms of this
Agreement and has made, or caused to be made under his/her supervision, a review
in reasonable detail of the transactions and condition of Company and its
Subsidiaries during the accounting period covered by such financial statements
and that such review has not disclosed the existence during or at the end of
such accounting period, and that the signer does not have knowledge of the
existence as at the date of such Officer’s Certificate, of any condition or
event that constitutes an Event of Default or Potential Event of Default, or, if
any such condition or event existed or exists, specifying the nature and period
of existence thereof and what action Company has taken, is taking and proposes
to take with respect thereto; and (b) a Compliance Certificate demonstrating in
reasonable detail compliance during and at the end of the applicable accounting
periods with the restrictions contained in Section 7;

79



--------------------------------------------------------------------------------



 



               (iv) Reconciliation Statements: if, as a result of any change in
accounting principles and policies from those used in the preparation of the
audited financial statements most recently delivered pursuant to subsection 5.3
or this subsection 6.1, the consolidated financial statements of Company and its
Subsidiaries delivered pursuant to subdivisions (i) or (ii) of this subsection
6.1 will differ in any material respect from the consolidated financial
statements that would have been delivered pursuant to such subdivisions had no
such change in accounting principles and policies been made, then together with
the first delivery of financial statements pursuant to subdivision (i) or
(ii) of this subsection 6.1 following such change, a written statement of the
chief accounting officer or chief financial officer of Company setting forth the
differences (including any differences that would affect any calculations
relating to the financial covenants set forth in subsection 7.4) which would
have resulted if such financial statements had been prepared without giving
effect to such change;
               (v) Accountants’ Certification: together with each delivery of
consolidated financial statements of Company and its Subsidiaries pursuant to
subdivision (ii) above, a written statement by the independent certified public
accountants giving the report thereon stating whether, in connection with their
audit examination, any condition or event that constitutes an Event of Default
or Potential Event of Default has come to their attention and, if such a
condition or event has come to their attention, specifying the nature and period
of existence thereof; provided that such accountants shall not be liable by
reason of any failure to obtain knowledge of any such Event of Default or
Potential Event of Default that would not be disclosed in the course of their
audit examination;
               (vi) SEC Filings and Press Releases: promptly upon their becoming
available, copies of (a) all financial statements, reports, notices and proxy
statements sent or made available generally by Company to its security holders
or by any Subsidiary of Company to its security holders other than Company or
another Subsidiary of Company, (b) all regular and periodic reports and all
registration statements (other than on Form S-8 or a similar form) and
prospectuses, if any, filed by Company or any of its Subsidiaries with any
securities exchange or with the SEC or any governmental or private regulatory
authority (other than filings in the ordinary course of business to maintain
Company’s licenses and permits), and (c) all press releases and other statements
made available generally by Company or any of its Subsidiaries to the public
concerning material developments in the business of Company or any of its
Subsidiaries; provided that such financial statements, reports, press releases
and other documents shall be deemed delivered if delivered electronically to
Administrative Agent;
               (vii) Events of Default, Etc.: promptly upon any officer of
Company obtaining knowledge (a) of any condition or event that constitutes an
Event of Default or Potential Event of Default or (b) of the occurrence of any
event or change that has caused or evidences, either in any case or in the
aggregate, (x) on or prior to the Term Loan Funding Date, a Material Adverse
Effect or a Merger Agreement Material Adverse

80



--------------------------------------------------------------------------------



 



Effect or (y) after the Term Loan Funding Date, a Material Adverse Effect, an
Officer’s Certificate specifying the nature and period of existence of such
condition, event or change, or specifying the notice given or action taken by
any such Person and the nature of such claimed Event of Default, Potential Event
of Default, event or condition, and what action Company has taken, is taking and
proposes to take with respect thereto;
               (viii) Litigation or Other Proceedings: promptly upon any officer
of Company obtaining knowledge of (a) the institution of any action, suit,
proceeding (whether administrative, judicial or otherwise), governmental
investigation or arbitration against or affecting Company or any of its
Subsidiaries or any property, license or registration of Company or any of its
Subsidiaries (collectively, “Proceedings”) not previously disclosed in writing
by Company to Lenders or (b) any material development in any Proceeding that, in
any case:
               (1) could reasonably be expected to have (x) on or prior to the
Term Loan Funding Date, a Material Adverse Effect or a Merger Agreement Material
Adverse Effect or (y) after the Term Loan Funding Date, a Material Adverse
Effect; or
               (2) seeks to enjoin or otherwise prevent the consummation of, or
to recover any damages or obtain relief as a result of, the transactions
contemplated hereby; written notice thereof together with such other information
as may be reasonably available to Company to enable Lenders and their counsel to
evaluate such matters;
               (ix) ERISA Events: promptly upon Company becoming aware of the
occurrence of or forthcoming occurrence of any ERISA Event that would reasonably
be expected to result in (x) on or prior to the Term Loan Funding Date, a
Material Adverse Effect or a Merger Agreement Material Adverse Effect or
(y) after the Term Loan Funding Date, a Material Adverse Effect, a written
notice specifying the nature thereof, what action Company, any of its
Subsidiaries or, to the knowledge of Company, any of their respective ERISA
Affiliates, has taken, is taking or proposes to take with respect thereto and,
when known by Company, any action taken or threatened by the Internal Revenue
Service, the Department of Labor or the PBGC with respect thereto;
               (x) ERISA Notices: with reasonable promptness, copies of (a) all
notices received by Company, any of its Subsidiaries or, to the knowledge of
Company, any of their respective ERISA Affiliates, from a Multiemployer Plan
sponsor concerning an ERISA Event that would reasonably be expected to result in
(x) on or prior to the Term Loan Funding Date, a Material Adverse Effect or a
Merger Agreement Material Adverse Effect or (y) after the Term Loan Funding
Date, a Material Adverse Effect; and (b) such other documents or governmental
reports or filings reasonably available to Company or any of its Subsidiaries
relating to any Pension Plan as Administrative Agent shall reasonably request;

81



--------------------------------------------------------------------------------



 



               (xi) New Subsidiaries: promptly upon any Person becoming a
Subsidiary of Company, a written notice setting forth with respect to such
Person (a) the date on which such Person became a Subsidiary of Company and
(b) all of the data required to be set forth in Schedule 5.1 annexed hereto with
respect to all Subsidiaries of Company (it being understood that such written
notice shall be deemed to supplement Schedule 5.1 annexed hereto for all
purposes of this Agreement);
               (xii) Licensing, Registration and Accreditation: with reasonable
promptness, information regarding proceedings regarding any licensing,
registration or accreditation of Company or a Subsidiary by or with any
governmental body or the Joint Commission Accreditation of Healthcare
Organizations, if failure to obtain or maintain such license, registration or
accreditation could reasonably be expected to have a Material Adverse Effect;
and
               (xiii) Other Information: with reasonable promptness, such other
information and data with respect to Company or any of its Subsidiaries as from
time to time may be reasonably requested by any Lender (including, without
limitation, all documents and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the Patriot Act).
          Information required to be delivered pursuant to subsections 6.1(i),
6.1(ii) and 6.1(vi) shall be deemed to have been delivered if such information,
or one or more annual, quarterly or other periodic reports containing such
information (or hyperlinks to such information), shall have been posted by
Administrative Agent on an IntraLinks or similar site to which the Lenders have
been granted access.
          6.2 Existence, Etc.
          Except as permitted under subsection 7.5, Company will, and will cause
each of its Subsidiaries to, at all times preserve and keep in full force and
effect its existence and all rights and franchises material to its business,
except where the failure to do so would not have a Material Adverse Effect.
          6.3 Payment of Taxes and Claims
          Company will, and will cause each of its Subsidiaries to, pay all
material Taxes, assessments and other governmental charges imposed upon it or
any of its properties or assets or in respect of any of its income, businesses
or franchises before any penalty accrues thereon, and all material claims
(including claims for labor, services, materials and supplies) for sums that
have become due and payable and that by law have or may become a Lien upon any
of its

82



--------------------------------------------------------------------------------



 



properties or assets, prior to the time when any penalty or fine shall be
incurred with respect thereto; provided that no such charge or claim need be
paid if it is being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted, so long as such reserve or other
appropriate provision, if any, as shall be required in conformity with GAAP
shall have been made therefor.
          6.4 Maintenance of Properties; Insurance
          A. Maintenance of Properties. Company will, and will cause each of its
Subsidiaries to, maintain or cause to be maintained in good repair, working
order and condition, ordinary wear and tear excepted, all material properties
necessary in the business of Company and its Subsidiaries and from time to time
will make or cause to be made all appropriate repairs, renewals and replacements
thereof, except for failures that could not reasonably be expected to result in
a Material Adverse Effect.
          B. Insurance. Company will maintain or cause to be maintained, with
financially sound and reputable insurers, such public liability insurance, third
party property damage insurance, business interruption insurance and casualty
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of Company and its Subsidiaries as may
customarily be carried or maintained under similar circumstances by companies of
established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self-insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for
companies similarly situated in the industry.
          6.5 Inspection Rights
          Company shall, and shall cause each of its Subsidiaries to, permit any
authorized representatives designated by Administrative Agent (on its behalf or
on behalf of any Lender), or if an Event of Default has occurred and is
continuing, the Lenders, to visit and inspect any of the properties of Company
or of any of its Subsidiaries, to inspect, copy and take extracts from its and
their financial and accounting records, and to discuss its and their affairs,
finances and accounts with its and their officers and independent public
accountants (provided that Company may, if it so chooses, be present at or
participate in any such discussion), all upon reasonable notice and at such
reasonable times during normal business hours and as often as may reasonably be
requested (but no more than once annually if no Event of Default or Potential
Event of Default shall exist).
          6.6 Compliance With Laws, Etc.
          Company shall comply and operate in compliance, and shall cause each
of its Subsidiaries to comply and to operate in compliance, with the
requirements of all applicable laws,

83



--------------------------------------------------------------------------------



 



rules, regulations and orders of any Governmental Authority (including those
involving licensing or registration relating to the pharmaceutical and
healthcare services provided by Company and its Subsidiaries, ERISA, and
Environmental Laws) at all times, noncompliance with which could reasonably be
expected to cause, individually or in the aggregate, a Material Adverse Effect.
          6.7 Environmental Claims and Violations of Environmental Laws
          Except as could not reasonably be expected to cause, individually or
in the aggregate, a Material Adverse Effect, Company shall promptly take, and
shall use best efforts to cause each of its Subsidiaries promptly to take, any
and all actions necessary to (i) cure any violation of applicable Environmental
Laws by Company or its Subsidiaries and (ii) make an appropriate response to any
Environmental Claim against Company or any of its Subsidiaries and discharge any
obligations it may have to any Person thereunder.
          6.8 Execution of Subsidiary Guaranty by Certain Subsidiaries and
Future Subsidiaries
          A. Execution of Subsidiary Guaranty. In the event that any Person
becomes a Domestic Subsidiary of Company after the Term Loan Funding Date (other
than an Exempt Subsidiary) or Company wishes an Exempt Subsidiary to be removed
from such category, Company will promptly notify Agents of that fact and cause
such Subsidiary to execute and deliver to Administrative Agent a counterpart of
the Subsidiary Guaranty. Without limiting the foregoing, Company shall promptly
(and, in any event, within 60 days) following the Acquisition cause the Domestic
Subsidiaries of Medco (other than any Exempt Subsidiary) to execute and deliver
to Administrative Agent a counterpart of the Subsidiary Guaranty.
          B. Subsidiary Charter Documents, Legal Opinions, Etc. Substantially
concurrent with the execution and delivery by a Subsidiary of the Subsidiary
Guaranty described under subsection 6.8A, Company shall deliver to
Administrative Agent, together with such Loan Documents, (i) certified copies of
such Subsidiary’s Certificate or Articles of Incorporation (or similar
organizational document), together with a good standing certificate from the
Secretary of State of the jurisdiction of its incorporation and, to the extent
generally available, a certificate or other evidence of good standing as to
payment of any applicable franchise or similar taxes from the appropriate taxing
authority of such jurisdiction, each to be dated a recent date prior to their
delivery to Administrative Agent, (ii) a copy of such Subsidiary’s Bylaws (or
similar organizational document), certified by its secretary or an assistant
secretary or an equivalent officer as of a recent date prior to their delivery
to Administrative Agent, (iii) a certificate executed by the secretary or an
assistant secretary or an equivalent officer of such Subsidiary as to (a) the
fact that the attached resolutions of the Board of Directors or managing member
of such Subsidiary approving and authorizing the execution, delivery and
performance of the Subsidiary Guaranty are in full force and effect and have not
been modified or amended and (b) the incumbency and signatures of the officers
of such Subsidiary executing the Subsidiary Guaranty, and (iv) if requested by
Administrative Agent, a favorable opinion of counsel to such

84



--------------------------------------------------------------------------------



 



Subsidiary, in form and substance reasonably satisfactory to Administrative
Agent and its counsel, as to (a) the due organization and good standing of such
Subsidiary, (b) the due authorization, execution and delivery by such Subsidiary
of such Loan Documents, (c) the enforceability of such Loan Documents against
such Subsidiary, (d) such other matters as Administrative Agent may reasonably
request, all of the foregoing to be reasonably satisfactory in form and
substance to Administrative Agent and its counsel.
          6.9 Separateness
          Each of Company and its Subsidiaries covenants and agrees with each
Lender that so long as this Agreement shall remain in effect and until the
Commitments have been terminated and the principal of and interest on each Loan,
all fees and all other expenses or amounts payable under any Loan Document shall
have been paid in full and all Letters of Credit have been canceled or have
expired and all amounts drawn thereunder have been reimbursed in full, unless
the Requisite Lenders shall otherwise consent in writing, Company will satisfy,
and cause each of its Subsidiaries to satisfy, customary corporate or limited
liability company formalities, including the maintenance of corporate and
business records.
     Section 7. COMPANY’S NEGATIVE COVENANTS
          Company covenants and agrees that, so long as any of the Commitments
hereunder shall remain in effect and until payment in full of all of the Loans
and other Obligations and the cancellation or expiration of all Letters of
Credit, unless Requisite Lenders shall otherwise give prior written consent,
Company shall perform, and shall cause each of its Subsidiaries to perform, all
covenants in this Section 7.
          7.1 Indebtedness
          Company shall not permit its Subsidiaries which are not Subsidiary
Guarantors to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to, any
Indebtedness in excess of an aggregate amount equal to 15% of Consolidated Net
Worth of Company as of the last day of the most recently ended Fiscal Quarter
for all such non-Subsidiary Guarantors, except for:
          (i) Indebtedness existing on the date hereof and set forth in
Schedule 7.1 and any refinancing, extension or renewals thereof to the extent
the principal amount of such Indebtedness is not increased (except by an amount
equal to the unpaid accrued interest and premium thereon or other amounts paid,
and fees and expenses incurred, in connection with such refinancing, extension
or renewal), and neither the final maturity nor the weighted average life to
maturity of such Indebtedness is decreased;

85



--------------------------------------------------------------------------------



 



          (ii) Indebtedness under intercompany loans made to any such Subsidiary
by Company or any Subsidiary;
          (iii) Indebtedness up to an aggregate of $1.5 billion incurred in
connection with a Permitted Receivables Transaction;
          (iv) Indebtedness which may be deemed to exist with respect to Hedge
Agreements;
          (v) Indebtedness that may exist in respect of deposits or payments
made by customers or clients of such Subsidiaries;
          (vi) Indebtedness owed in respect of any netting services, overdrafts
and related liabilities arising from treasury, depository and cash management
services or in connection with any automated clearing-house transfers of funds;
          (vii) Indebtedness up to an aggregate of $200,000,000 incurred in
connection with or as a component of the purchase price of any property or that
was existing on any property or any Person acquired by such Subsidiary at the
time of acquisition thereof and assumed in connection with such acquisition
(other than Indebtedness issued in connection with, or in anticipation of, such
acquisitions), and any refinancing, extension or renewals thereof to the extent
the principal amount of such Indebtedness is not increased (except by an amount
equal to the unpaid accrued interest and premium thereon or other amounts paid,
and fees and expenses incurred, in connection with such refinancing, extension
or renewal), and neither the final maturity nor the weighted average life to
maturity of such Indebtedness is decreased; and
          (viii) Indebtedness incurred in connection with any Debt Offering that
reduces the term loan commitments under the Bridge Facility Credit Agreement;
provided that each issuer or guarantor of such Indebtedness becomes a Loan Party
on or prior to the Term Loan Funding Date.
          7.2 Prohibition on Liens
          Company shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, create, incur, assume or permit to exist any Lien on or
with respect to any property or asset of any kind (including any document or
instrument in respect of goods or accounts receivable) of Company or any of its
Subsidiaries, whether now owned or hereafter acquired, or any income or profits
therefrom, or file, or cause or cooperate with any other Person in filing any
financing statement or other similar notice of any Lien with respect to any such
property, asset, income or profits under the UCC of any State or under any
similar recording or notice statute, except:

86



--------------------------------------------------------------------------------



 



               (i) Permitted Encumbrances;
               (ii) Liens described in Schedule 7.2 annexed hereto; provided,
that such Liens shall secure only those obligations it secures on the date
hereof and extensions, renewals, and replacement thereof that do not increase
the outstanding principal amount thereof;
               (iii) Any Lien existing on any property or asset prior to the
acquisition thereof by Company or any Subsidiary or existing on any property or
asset of any Person that becomes a Subsidiary after the date hereof prior to the
time such Person becomes a Subsidiary, provided that (A) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, (B) such Lien shall not apply to any other
property or assets of Company or any Subsidiary and (C) such Lien shall secure
only those obligations that it secures on the date of such acquisition or the
date such Person becomes a Subsidiary, as the case may be, and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;
               (iv) Liens on fixed or capital assets acquired, constructed or
improved by Company or any Subsidiary, provided that (A) such security interests
secure Indebtedness incurred by Company or any Subsidiary Guarantor or otherwise
permitted by subsection 7.1, (B) such security interests and the Indebtedness
secured thereby are incurred prior to or within 180 days after such acquisition
or the completion of such construction or improvement, (C) the Indebtedness
secured thereby does not exceed 80% (100% of the Indebtedness if in the form of
a Capital Lease) of the cost of acquiring, constructing or improving such fixed
or capital assets and (D) such security interests shall not apply to any other
property or assets of Company or any Subsidiary;
               (v) deposits securing liabilities to insurance carriers under
insurance or self-insurance arrangements and regulatory restrictions imposed on
Insurance Subsidiaries;
               (vi) Liens arising in connection with Sale and Leaseback
Transactions permitted by subsection 7.7;
               (vii) Liens on any deposits, advances, contractual payments,
including implantation allowances, or escrows made or paid by Company or any
Subsidiary to or with customers or clients in the ordinary course of business;
               (viii) Liens of any Subsidiary in favor of Company or any
Subsidiary Guarantor;

87



--------------------------------------------------------------------------------



 



               (ix) Liens incidental to the conduct of its business or the
ownership of its assets which were not incurred in connection with the borrowing
of money, and which do no in the aggregate materially detract from the value of
its assets or materially impair the use thereof in the operation of its
business; and
               (x) Other Liens securing Indebtedness in an aggregate amount not
to exceed 15% of Consolidated Net Worth of Company and its Subsidiaries as of
the last day of the most recent Fiscal Quarter.
          7.3 [Reserved]
          7.4 Financial Covenants
          A. Minimum Interest Coverage Ratio. Company shall not permit the ratio
of (i) Consolidated EBITDA minus (to the extent included therein) interest
income to (ii) Consolidated Interest Expense at the end of the four Fiscal
Quarter period ending on the last day of any Fiscal Quarter to be less than
3.5:1.0.
          B. Maximum Leverage Ratio. Company shall not permit the Consolidated
Leverage Ratio as of the last day of any Fiscal Quarter to exceed 3.5:1.0.
          7.5 Restriction on Fundamental Changes
          Company shall not, and shall not permit any of its Subsidiaries to,
enter into any transaction of merger or consolidation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
lease or sublease (as lessor or sublessor), transfer or otherwise dispose of, in
one transaction or a series of transactions, all or substantially all of the
business, property or assets, whether now owned or hereafter acquired, of
Company and its Subsidiaries, taken as a whole, except:
               (i) so long as no Potential Event of Default or Event of Default
then exists or would exist immediately after giving effect thereto or would
result therefrom and subject to subsection 8.11, (A) Company and any Subsidiary
may merge with any other Person, provided that Company or such Subsidiary, as
the case may be, is the survivor of such merger or (B) if Company or such
Subsidiary is not the survivor of such merger, the survivor assumes all the
obligations of Company or such Subsidiary, as the case may be, under the Loan
Documents to which such Person is a party; provided that it is understood and
agreed that notwithstanding the foregoing, and whether or not a Potential Event
of Default or Event of Default then exists or would exist immediately after
giving effect thereto, ESRX, Aristotle and their respective Subsidiaries may

88



--------------------------------------------------------------------------------



 



consummate the Mergers (as defined in the Merger Agreement), including, without
limitation, the Aristotle Merger (as defined in the Merger Agreement);
               (ii) any Subsidiary may sell, transfer, lease or otherwise
dispose of all or substantially all of its assets to Company or to another
Subsidiary; and
               (iii) any Subsidiary may liquidate or dissolve if Company
determines in good faith that such liquidation or dissolution is in the best
interests of Company and is not materially disadvantageous to the Lenders.
          7.6 Fiscal Year
          Company shall not change its Fiscal Year-end from December 31.
          7.7 Sales and Leasebacks
          Company shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, become or remain liable as lessee or as a guarantor or
other surety with respect to any lease, whether an Operating Lease or a Capital
Lease, of any property (whether real, personal or mixed), whether now owned or
hereafter acquired, (i) which Company or any of its Subsidiaries has sold or
transferred or is to sell or transfer to any other Person (other than Company or
any of its Subsidiaries) or (ii) which Company or any of its Subsidiaries
intends to use for substantially the same purpose as any other property which
has been or is to be sold or transferred by Company or any of its Subsidiaries
to any Person (other than Company or any of its Subsidiaries) in connection with
such lease (any such transaction, a “Sale and Leaseback Transaction”) other than
any Sale and Leaseback Transaction if the Attributable Debt outstanding with
respect thereto, and with respect to all other Sale and Leaseback Transactions
consummated after the Closing Date, shall not exceed 10% of Consolidated Net
Worth of Company and its Subsidiaries as of the last day of the most recent
Fiscal Quarter.
          7.8 [Reserved]
          7.9 Transactions With Shareholders and Affiliates
          Company shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, enter into or permit to exist any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any holder of 10% or more of any class of equity Securities of
Company or with any Affiliate of Company or of any such holder, on terms that
are less favorable to Company or that Subsidiary, as the case may be, than those
that might be obtained at the time from Persons who are not such a holder or
Affiliate; provided

89



--------------------------------------------------------------------------------



 



that the foregoing restriction shall not apply to (i) any transaction between
Company and any of its Wholly Owned Subsidiaries or between any of its Wholly
Owned Subsidiaries, (ii) reasonable and customary fees paid to members of the
Boards of Directors of Company and its Subsidiaries, (iii) transactions with
Receivables Entities pursuant to a Permitted Receivables Transaction, (iv) any
issuance of securities, or other payments, awards or grants in cash, securities
or otherwise pursuant to, or the funding of, employment arrangements, stock
options and other benefit plans, (v) loans or advances to employees, officers,
consultants or directors of Company or any Subsidiary, (vi) the payment of fees
and indemnities to directors, officers and employees of Company and its
Subsidiaries in the ordinary course of business and (vii) any agreements with
employees and directors entered into by Company or any of its Subsidiaries in
the ordinary course of business.
          7.10 Conduct of Business
          From and after the Closing Date, Company shall not, and shall not
permit any of its Subsidiaries to, engage in any business other than (i) the
businesses engaged in by Company and its Subsidiaries on the Closing Date and
similar or related businesses or businesses ancillary thereto and (ii) such
other lines of business as may be consented to by Requisite Lenders.
     Section 8. EVENTS OF DEFAULT
          If any of the following conditions or events (“Events of Default”)
shall occur:
          8.1 Failure to Make Payments When Due
          Failure by Company to pay any installment of principal of any Loan
when due, whether at stated maturity, a date fixed for the prepayment thereof,
by acceleration or otherwise; failure by Company to pay when due any amount
payable to an Issuing Lender in reimbursement of any drawing under a Letter of
Credit; or failure by Company to pay any interest on any Loan or any fee or any
other amount due under this Agreement within five days after the date due; or
          8.2 Default in Other Agreements
               (i) Failure of Company or any of its Subsidiaries to pay when due
any principal of or interest on or any other amount payable in respect of one or
more items of Indebtedness (other than Indebtedness referred to in subsection
8.1) or Contingent Obligations in an individual principal amount of $100,000,000
or more or with an aggregate principal amount of $100,000,000 or more, in each
case beyond the end of any grace period provided therefor; or (ii) breach or
default by Company or any of its Subsidiaries with respect to any other term of
(a) one or more items of Indebtedness or Contingent Obligations in the
individual or aggregate principal amounts referred to in

90



--------------------------------------------------------------------------------



 



clause (i) above or (b) any loan agreement, mortgage, indenture or other
agreement relating to such item(s) of Indebtedness or Contingent Obligation(s),
if the effect of such breach or default is to cause, or to permit the holder or
holders of that Indebtedness or Contingent Obligation(s) (or a trustee on behalf
of such holder or holders) to cause, that Indebtedness or Contingent
Obligation(s) to become or be declared due and payable prior to its stated
maturity or the stated maturity of any underlying obligation, as the case may be
(upon the giving or receiving of notice, lapse of time, both, or otherwise); or
          8.3 Breach of Certain Covenants
          Failure of Company to perform or comply with any term or condition
contained in subsections 2.5, 6.1(vii)(a) or 6.2 (with respect to Company’s
corporate existence) or Section 7 of this Agreement; or
          8.4 Breach of Warranty
          Any representation, warranty, certification or other statement made by
Company or any of its Subsidiaries in any Loan Document or in any statement or
certificate at any time given by Company or any of its Subsidiaries in writing
pursuant hereto or thereto or in connection herewith or therewith shall be false
in any material respect on the date as of which made; or
          8.5 Other Defaults Under Loan Documents
          Any Loan Party shall default in the performance of or compliance with
any term contained in this Agreement or any of the other Loan Documents, other
than any such term referred to in any other subsection of this Section 8, and
such default shall not have been remedied or waived within 30 days after the
earlier of (i) an officer of Company or such Loan Party becoming aware of such
default or (ii) receipt by Company and such Loan Party of notice from
Administrative Agent or any Lender of such default; or
          8.6 Involuntary Bankruptcy; Appointment of Receiver, Etc.
               (i) A court having jurisdiction in the premises shall enter a
decree or order for relief in respect of Company or any of its Subsidiaries in
an involuntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, which decree
or order is not vacated, discharged or stayed within 60 days of the entry
thereof; or any other similar relief shall be granted under any applicable
federal or state law; or (ii) an involuntary case shall be commenced against
Company or any of its Subsidiaries under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in

91



--------------------------------------------------------------------------------



 



effect; or a decree or order of a court having jurisdiction in the premises for
the appointment of a receiver, liquidator, sequestrator, trustee, custodian or
other officer having similar powers over Company or any of its Subsidiaries, or
over all or a substantial part of its property, shall have been entered; or
there shall have occurred the involuntary appointment of an interim receiver,
trustee or other custodian of Company or any of its Subsidiaries for all or a
substantial part of its property; or a warrant of attachment, execution or
similar process shall have been issued against any substantial part of the
property of Company or any of its Subsidiaries, and any such event described in
this clause (ii) shall continue for 60 days unless dismissed, bonded or
discharged; or
          8.7 Voluntary Bankruptcy; Appointment of Receiver, Etc.
               (i) Company or any of its Subsidiaries shall have an order for
relief entered with respect to it or commence a voluntary case under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect, or shall consent to the entry of an order for
relief in an involuntary case, or to the conversion of an involuntary case to a
voluntary case, under any such law, or shall consent to the appointment of or
taking possession by a receiver, trustee or other custodian for all or a
substantial part of its property; or Company or any of its Subsidiaries shall
make any assignment for the benefit of creditors; or (ii) Company or any of its
Subsidiaries shall fail generally, or shall admit in writing its inability, to
pay its debts as such debts become due; or the Board of Directors of Company or
any of its Subsidiaries (or any committee thereof) shall adopt any resolution or
otherwise authorize any action to approve any of the actions referred to in
clause (i) above or this clause (ii); or
          8.8 Judgments and Attachments
          Any money judgment, writ or warrant of attachment or similar process
involving (i) in any individual case an amount in excess of $100,000,000 or
(ii) in the aggregate at any time an amount in excess of $100,000,000 (in either
case not adequately covered by insurance as to which a solvent and unaffiliated
insurance company has not disputed coverage) shall be entered or filed against
Company or any of its Subsidiaries or any of their respective assets and shall
remain undischarged, unvacated, unbonded or unstayed for a period of 60 days (or
in any event later than five days prior to the date of any proposed sale
thereunder); or
          8.9 Dissolution
          Any order, judgment or decree shall be entered against Company or any
of its Subsidiaries decreeing the dissolution or split up of Company or that
Subsidiary and such order shall remain undischarged or unstayed for a period in
excess of 60 days; or

92



--------------------------------------------------------------------------------



 



          8.10 Employee Benefit Plans
          There shall occur one or more ERISA Events which individually or in
the aggregate results in or could reasonably be expected to result in a Material
Adverse Effect; or
          8.11 Change in Control
               (i) Any Person or any two or more Persons acting in concert
(other than Aristotle, as contemplated by the Merger Agreement) shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 of the SEC under
the Exchange Act), directly or indirectly, of Securities of Company (or other
Securities convertible into such Securities) representing 35% or more of the
combined voting power of all Securities of Company entitled to vote in the
election of directors, other than Securities having such power only by reason of
the happening of a contingency; or (ii) during any period of up to twenty-four
(24) consecutive months, commencing after the date of this Agreement,
individuals who at the beginning of such 24-month period were directors of
Company shall cease for any reason (other than solely as a result of (A) death
or disability or (B) voluntary retirement or resignation of any individual in
the ordinary course and not for reasons related to an actual or proposed change
of control of Company) to constitute a majority of the board of directors of
Company; or
          8.12 Invalidity of Subsidiary Guaranty; Repudiation of Obligations
          At any time after the execution and delivery thereof, (i) the
Subsidiary Guaranty for any reason, other than the satisfaction in full of all
Obligations, shall cease to be in full force and effect (other than in
accordance with its terms) or shall be declared to be null and void or (ii) any
Loan Party shall contest the validity or enforceability of any Loan Document in
writing or deny in writing that it has any further liability, including with
respect to future advances by Lenders, under any Loan Document to which it is a
party;
then (i) upon the occurrence of any Event of Default described in subsection 8.6
or 8.7, each of (a) the unpaid principal amount of and accrued interest on the
Loans, (b) an amount equal to the maximum amount that may at any time be drawn
under all Letters of Credit then outstanding (whether or not any beneficiary
under any such Letter of Credit shall have presented, or shall be entitled at
such time to present, the drafts or other documents or certificates required to
draw under such Letter of Credit), and (c) all other Obligations shall
automatically become immediately due and payable, without presentment, demand,
protest or other requirements of any kind, all of which are hereby expressly
waived by Company, and the obligation of each Lender to make any Loan, the
obligation of Administrative Agent to issue any Letter of Credit and the right
of any Lender to issue any Letter of Credit hereunder shall thereupon terminate,
and (ii) upon the occurrence and during the continuation of any other Event of
Default, Administrative Agent shall, upon the written request or with the
written consent of Requisite Lenders, by written

93



--------------------------------------------------------------------------------



 



notice to Company, declare all or any portion of the amounts described in
clauses (a) through (c) above to be, and the same shall forthwith become,
immediately due and payable, and the obligation of each Revolving Lender to make
any Revolving Loan, the obligation of any Issuing Lender to issue any Letter of
Credit and the right of any Lender to issue any Letter of Credit hereunder shall
thereupon terminate; provided that the foregoing shall not affect in any way the
obligations of Lenders under subsection 3.3C(i) or the obligations of Lenders to
purchase participations in any unpaid Swing Line Loans as provided in subsection
2.1A(iii).
          In addition, upon the occurrence and during the continuance of any
Event of Default, Administrative Agent shall, at the request of, or may, with
the consent of, the Requisite Lenders, require that Company deposit, in a cash
collateral account opened by Administrative Agent for the benefit of the Issuing
Lender and the Revolving Lenders, an amount equal to the aggregate then undrawn
and unexpired amount of all Letters of Credit, which amount shall be applied by
Administrative Agent to the payment of drafts drawn under such Letters of
Credits as such drafts are presented for payment; provided that, upon the
occurrence of any Event of Default described in Section 8.6 or 8.7, Company’s
obligation to deposit such cash collateral shall become effective immediately
without demand or notice of any kind.
     Section 9. AGENTS
          9.1 Appointment
          Credit Suisse is hereby appointed as Administrative Agent hereunder
and under the other Loan Documents, and each Lender hereby authorizes
Administrative Agent to act as its agent in accordance with the terms of this
Agreement and the other Loan Documents. Administrative Agent agrees to act upon
the express conditions contained in this Agreement and the other Loan Documents,
as applicable. The provisions of this Section 9 are solely for the benefit of
Administrative Agent and Lenders and Company shall have no rights as a third
party beneficiary of any of the provisions thereof. In performing its functions
and duties under this Agreement, Administrative Agent shall act solely as an
agent of Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for Company or any
of its Subsidiaries. Anything herein to the contrary notwithstanding, none of
the financial institutions listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as Administrative Agent, a
Lender or an Issuing Lender hereunder.
          9.2 Powers and Duties; General Immunity
          A. Powers; Duties Specified. Each Lender irrevocably authorizes
Administrative Agent to take such action on such Lender’s behalf and to exercise
such powers, rights and remedies hereunder and under the other Loan Documents as
are specifically delegated

94



--------------------------------------------------------------------------------



 



or granted to Administrative Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto.
Administrative Agent shall have only those duties and responsibilities that are
expressly specified in this Agreement and the other Loan Documents.
Administrative Agent may exercise such powers, rights and remedies and perform
such duties by or through its agents or employees. Administrative Agent shall
not have, by reason of this Agreement or any of the other Loan Documents, a
fiduciary relationship in respect of any Lender; and nothing in this Agreement
or any of the other Loan Documents, expressed or implied, is intended to or
shall be so construed as to impose upon Administrative Agent any obligations in
respect of this Agreement or any of the other Loan Documents except as expressly
set forth herein or therein.
          B. No Responsibility for Certain Matters. Administrative Agent shall
not be responsible to any Lender for the execution, effectiveness, genuineness,
validity, enforceability, collectibility or sufficiency of this Agreement or any
other Loan Document or for any representations, warranties, recitals or
statements made herein or therein or made in any written or oral statements or
in any financial or other statements, instruments, reports or certificates or
any other documents furnished or made by Administrative Agent to Lenders or by
or on behalf of Company to Administrative Agent or any Lender in connection with
the Loan Documents and the transactions contemplated thereby or for the
financial condition or business affairs of Company or any other Person liable
for the payment of any Obligations, nor shall Administrative Agent be required
to ascertain or inquire as to the performance or observance of any of the terms,
conditions, provisions, covenants or agreements contained in any of the Loan
Documents or as to the use of the proceeds of the Loans or the use of the
Letters of Credit or as to the existence or possible existence of any Event of
Default or Potential Event of Default. Anything contained in this Agreement to
the contrary notwithstanding, Administrative Agent shall not have any liability
arising from confirmations of the amount of outstanding Loans or the Letter of
Credit Usage or the component amounts thereof.
          C. Exculpatory Provisions. Neither Administrative Agent nor any of its
officers, directors, employees or agents shall be liable to Lenders for any
action taken or omitted by it under or in connection with any of the Loan
Documents except to the extent caused by Administrative Agent’s gross negligence
or willful misconduct. Administrative Agent shall be entitled to refrain from
any act or the taking of any action (including the failure to take an action) in
connection with this Agreement or any of the other Loan Documents or from the
exercise of any power, discretion or authority vested in it hereunder or
thereunder unless and until Administrative Agent shall have received
instructions in respect thereof from Requisite Lenders (or such other Lenders as
may be required to give such instructions under subsection 10.6) and, upon
receipt of such instructions from Requisite Lenders (or such other Lenders, as
the case may be), Administrative Agent shall be entitled to act or (where so
instructed) refrain from acting, or to exercise such power, discretion or
authority, in accordance with such instructions. Administrative Agent shall be
deemed to have no knowledge of any Potential Event of Default unless and until
written notice thereof is given to Administrative Agent by Company or any
Lender. Without prejudice to the generality of the foregoing, (i) Administrative
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any communication, instrument or document believed by it to be genuine and
correct and to have been signed or sent by the proper

95



--------------------------------------------------------------------------------



 



person or persons, and shall be entitled to rely and shall be protected in
relying on opinions and judgments of attorneys (who may be attorneys for Company
and its Subsidiaries), accountants, experts and other professional advisors
selected by it; and (ii) no Lender shall have any right of action whatsoever
against Administrative Agent as a result of Administrative Agent acting or
(where so instructed) refraining from acting under this Agreement or any of the
other Loan Documents in accordance with the instructions of Requisite Lenders
(or such other Lenders as may be required to give such instructions under
subsection 10.6).
          D. Administrative Agent Entitled to Act as Lender. The agency hereby
created shall in no way impair or affect any of the rights and powers of, or
impose any duties or obligations upon, Administrative Agent in its individual
capacity as a Lender hereunder. With respect to its participation in the Loans
and the Letters of Credit, Administrative Agent shall have the same rights and
powers hereunder as any other Lender and may exercise the same as though it were
not performing the duties and functions delegated to it hereunder, and the term
“Lender” or “Lenders” or any similar term shall, unless the context clearly
otherwise indicates, include Administrative Agent in its individual capacity.
Administrative Agent and its Affiliates may accept deposits from, lend money to
and generally engage in any kind of banking, trust, financial advisory or other
business with Company or any of its Affiliates as if it were not performing the
duties specified herein, and may accept fees and other consideration from
Company for services in connection with this Agreement and otherwise without
having to account for the same to Lenders.
          9.3 Representations and Warranties; No Responsibility for Appraisal of
Creditworthiness
          Each Lender represents and warrants that it has made its own
independent investigation of the financial condition and affairs of Company and
its Subsidiaries in connection with the making of the Loans and the issuance of
Letters of Credit hereunder and that it has made and shall continue to make its
own appraisal of the creditworthiness of Company and its Subsidiaries.
Administrative Agent shall not have any duty or responsibility, either initially
or on a continuing basis, to make any such investigation or any such appraisal
on behalf of Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and Administrative Agent
shall not have any responsibility with respect to the accuracy of or the
completeness of any information provided to Lenders.
          9.4 Right to Indemnity
          Each Lender, in proportion to its Pro Rata Share, severally agrees to
indemnify Administrative Agent, to the extent that Administrative Agent shall
not have been reimbursed by Company, for and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including counsel fees and disbursements) or disbursements of any kind
or nature whatsoever which may be imposed on, incurred by or asserted against

96



--------------------------------------------------------------------------------



 



Administrative Agent in exercising its powers, rights and remedies or performing
its duties hereunder or under the other Loan Documents or otherwise in its
capacity as Administrative Agent, in any way relating to or arising out of this
Agreement or the other Loan Documents; provided that no Lender shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Administrative Agent’s gross negligence or willful misconduct. If any indemnity
furnished to an Administrative Agent for any purpose shall, in the opinion of
such Administrative Agent, be insufficient or become impaired, such
Administrative Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished.
          9.5 Successor Agent and Swing Line Lender
          A. Successor Agent. Administrative Agent may resign at any time by
giving 30 days’ prior written notice thereof to Lenders and Company. Upon any
such notice of resignation, Requisite Lenders shall have the right, with, so
long as no Potential Event of Default or Event of Default shall have occurred
and be continuing, the consent of Company (not to be unreasonably withheld or
delayed), to appoint a successor. If no successor shall have been so appointed
by the Requisite Lenders and shall have accepted such appointment within 30 days
after the resigning Administrative Agent gives notice of its resignation, then
the resigning Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent which shall be a bank with an office in New York,
New York, or an Affiliate of any such bank. If no successor Administrative Agent
has been appointed pursuant to the immediately preceding sentence by the 30th
day after the date such notice of resignation was given by such Administrative
Agent, such Administrative Agent’s resignation shall become effective and the
Requisite Lenders shall thereafter perform all the duties of such Administrative
Agent hereunder and/or under any other Loan Document until such time, if any, as
the Requisite Lenders appoint a successor Administrative Agent. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, that successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, as the case may be, and the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement. After any retiring Administrative Agent’s resignation hereunder
as Administrative Agent, the provisions of this Section 9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.
          B. Successor Swing Line Lender. Any resignation of Administrative
Agent pursuant to subsection 9.5A shall also constitute the resignation of
Credit Suisse or its successor as Swing Line Lender, and any successor
Administrative Agent appointed pursuant to subsection 9.5A shall, upon its
acceptance of such appointment, become the successor Swing Line Lender for all
purposes hereunder. In such event (i) Company shall prepay any outstanding Swing
Line Loans made by the retiring Administrative Agent in its capacity as Swing
Line Lender, (ii) upon such prepayment, the retiring Administrative Agent and
Swing Line Lender shall surrender the Swing Line Note held by it to Company for
cancellation and (iii) Company shall issue a new

97



--------------------------------------------------------------------------------



 



Swing Line Note to the successor Administrative Agent and Swing Line Lender
substantially in the form of Exhibit IV-C annexed hereto, in the principal
amount of the Swing Line Loan Commitment then in effect and with other
appropriate insertions.
          9.6 Guarantees
          Each Lender hereby further authorizes Administrative Agent, on behalf
of and for the benefit of Lenders, to be the agent for and representative of
Lenders under the Subsidiary Guaranty, and each Lender agrees to be bound by the
terms of the Subsidiary Guaranty; provided that Administrative Agent shall not
enter into or consent to any amendment, modification, termination or waiver of
any provision contained in the Subsidiary Guaranty; provided further, however,
that, without further written consent or authorization from Lenders,
Administrative Agent may execute any documents or instruments necessary to
release any Subsidiary Guarantor from the Subsidiary Guaranty if all of the
capital stock of such Subsidiary Guarantor is sold to any Person pursuant to a
sale or other disposition permitted hereunder or to which Requisite Lenders have
otherwise consented. Anything contained in any of the Loan Documents to the
contrary notwithstanding, Company, Administrative Agent and each Lender hereby
agree that no Lender shall have any right individually to enforce the Subsidiary
Guaranty, it being understood and agreed that all rights and remedies under the
Subsidiary Guaranty may be exercised solely by Administrative Agent for the
benefit of Lenders in accordance with the terms thereof.
     Section 10. MISCELLANEOUS
          10.1 Assignments and Participations in Loans and Letters of Credit
          A. General. Subject to subsection 10.1B, each Lender shall have the
right at any time to (i) sell, assign or transfer to any Eligible Assignee, or
(ii) sell participations to any Person (a “Participant”) in, all or any part of
its Commitments or any Loan or Loans made by it or its Letters of Credit or in
any case its rights or obligations with respect thereto or participations
therein or any other interest herein or in any other obligations owed to it;
provided, further, that no such sale, assignment or transfer described in clause
(i) above shall be effective unless and until an Assignment Agreement effecting
such sale, assignment or transfer shall have been accepted by Administrative
Agent and recorded in the Register as provided in subsection 10.1B(ii);
provided, further that no such sale, assignment, transfer or participation of
any Letter of Credit or any participation therein may be made separately from a
sale, assignment, transfer or participation of a corresponding interest in the
Revolving Loan Commitment and the Revolving Loans of the Lender effecting such
sale, assignment, transfer or participation; and provided, further that,
anything contained herein to the contrary notwithstanding, the Swing Line Loan
Commitment and the Swing Line Loans of Swing Line Lender may not be sold,
assigned or transferred as described in clause (i) above to any Person other
than a successor Administrative Agent and Swing Line Lender to the extent
contemplated by subsection 9.5. Except as otherwise provided in this subsection
10.1, no Lender shall, as between Company and such Lender, be relieved of any of
its obligations hereunder as a result of any sale, assignment or transfer of, or

98



--------------------------------------------------------------------------------



 



any granting of participations in, all or any part of its Commitments or the
Loans, the Letters of Credit or participations therein or the other Obligations
owed to such Lender. Each Lender that sells a participation to any Participant
shall, acting solely for this purpose as a non-fiduciary agent of Company,
maintain a register on which it enters the name and address of each Participant
and the principal and interest amounts of each Participant’s interest in the
Loans or other obligations under this Agreement (a “Participant Register”). The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Participant whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary; provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register to Company or any other Person (including the identity of any
Participant or any information relating to a Participant’s interest under the
Loan Documents) except to the extent that such disclosure is necessary to
establish that the Loans or other obligations under the Loan Documents are in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.
          B. Assignments.
               (i) Amounts and Terms of Assignments. Each Commitment, Loan,
Letter of Credit or participation therein, or other Obligation may be assigned
in an aggregate amount of not less than $1,000,000 in the case of Revolving
Loans, Revolving Loan Commitments, Term Loans and Term Loan Commitments (or
(x) in each case, such lesser amount as shall constitute the aggregate amount of
the Commitments, Loans, Letters of Credit and participations therein, and other
Obligations of the assigning Lender or (y) in the event of simultaneous
assignments by or to two or more Approved Funds such assignments shall be
combined for purposes of determining whether the minimum assignment requirement
as set forth above is met) to any other Eligible Assignee with the consent of
Company, Administrative Agent and, in the case of an assignment of Revolving
Loans, each Issuing Lender and Swing Line Lender (which consent of Company,
Administrative Agent, each Issuing Lender and Swing Line Lender shall not be
unreasonably withheld or delayed); provided that the consent of Company shall
not be required for any assignment (x) to another Lender, or to an Affiliate of
the assigning Lender or another Lender or to an Approved Fund and (y) after an
Event of Default occurs and is continuing; provided, further, that an assignment
to an Affiliate (or an Approved Fund) of the assigning Lender that would result
in increased costs to Company shall also require the prior written consent of
Company and such prior written consent of Company may not be unreasonably
withheld and may be conditioned on the Eligible Assignee agreeing not to require
reimbursement from Company of such increased costs. If Company has not responded
within ten Business Days to any request for an assignment, Company shall be
deemed to have consented to such assignment. To the extent of any such
assignment in accordance with the above, the assigning Lender shall be relieved
of its obligations with respect to its Commitments, Loans, Letters of Credit or
participations therein or other obligations or the portion thereof so assigned.
The parties to each such assignment shall (i) electronically execute and deliver
to Administrative Agent an Assignment Agreement via an electronic settlement
system acceptable to Administrative Agent (which initially shall be ClearPar,
LLC) or (ii) manually execute and deliver to

99



--------------------------------------------------------------------------------



 



Administrative Agent an Assignment Agreement, in each case, together with a (x)
processing and recordation fee of US$3,500 (which may be reduced or waived in
the sole discretion of Administrative Agent), (y) an Administrative
Questionnaire, substantially in the form of Exhibit VIII annexed hereto, if the
Eligible Assignee shall not already be a Lender hereunder and (z) such forms,
certificates or other evidence, if any, with respect to United States federal
income tax withholding matters as the assignee under such Assignment Agreement
may be required to deliver to Administrative Agent pursuant to subsection
2.7B(iii)(a). Upon such execution, delivery, acceptance and recordation, from
and after the effective date specified in such Assignment Agreement, (y) the
assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment
Agreement, shall have the rights and obligations of a Lender hereunder and
(z) the assigning Lender thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment
Agreement, relinquish its rights (other than any rights which survive the
termination of this Agreement under subsection 10.9B) and be released from its
obligations under this Agreement (and, in the case of an Assignment Agreement
covering all or the remaining portion of an assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto;
provided that, anything contained in any of the Loan Documents to the contrary
notwithstanding, if such Lender is the Issuing Lender with respect to any
outstanding Letters of Credit, such Lender shall continue to have all rights and
obligations of an Issuing Lender with respect to such Letters of Credit until
the cancellation or expiration of such Letters of Credit and the reimbursement
of any amounts drawn thereunder). The Commitments hereunder shall be modified to
reflect the Commitment of such assignee and any remaining Commitment of such
assigning Lender and, if any such assignment occurs after the issuance of the
Notes hereunder, the assigning Lender shall, upon the effectiveness of such
assignment or as promptly thereafter as practicable, surrender its applicable
Notes to Administrative Agent for cancellation, and thereupon new Notes shall be
issued to the assignee and/or to the assigning Lender, substantially in the form
of Exhibit IV-A or Exhibit IV-B annexed hereto, as the case may be, with
appropriate insertions, to reflect the new Commitments and/or outstanding Loans,
as the case may be, of the assignee and/or the assigning Lender.
               (ii) Acceptance by Administrative Agent; Recordation in Register.
Upon its receipt of an Assignment Agreement executed by an assigning Lender and
an assignee representing that it is an Eligible Assignee, together with (x) the
processing and recordation fee referred to in subsection 10.1B(i), (y) an
Administrative Questionnaire, substantially in the form of Exhibit VIII annexed
hereto, completed in respect of the Eligible Assignee (unless the Eligible
Assignee shall already be a Lender hereunder) and (z) any forms, certificates or
other evidence with respect to United States federal income tax withholding
matters that such assignee may be required to deliver to Administrative Agent
pursuant to subsection 2.7B(iii)(a), Administrative Agent shall, if
Administrative Agent, each Issuing Lender, Swing Line Lender and Company have
consented to the assignment evidenced thereby (in each case to the extent such
consent is required pursuant to subsection 10.1B(i)), (a) accept such Assignment
Agreement by executing a counterpart thereof as provided therein (which
acceptance shall evidence any required consent of Administrative Agent to such
assignment) and (b) promptly record

100



--------------------------------------------------------------------------------



 



the information contained therein in the Register. The Register shall be
available for inspection by Company and any Lender at any reasonable time and
from time to time upon reasonable prior notice. Administrative Agent shall
maintain a copy of each Assignment Agreement delivered to and accepted by it as
provided in this subsection 10.1B(ii).
          C. Participations. Each Participant, other than any Participant that
is an Affiliate of the Lender granting such participation, shall not be entitled
to require such Lender to take or omit to take any action hereunder except
action directly affecting (i) the extension of the scheduled final maturity date
or the date of any scheduled installment of principal of any Loan or Commitment
allocated to such participation, (ii) a reduction of the principal amount of,
the rate of interest payable or the fees payable on any Loan or Commitment
allocated to such participation or (iii) a release of all or substantially all
the value of the Subsidiary Guaranty, in each case other than in accordance with
the terms of the Loan Documents, and all amounts payable by Company hereunder
(including amounts payable to such Lender pursuant to subsections 2.6D, 2.7 and
3.6) shall be determined as if such Lender had not sold such participation.
Company and each Lender hereby acknowledge and agree that, solely for purposes
of subsections 10.4 and 10.5, (a) any participation will give rise to a direct
obligation of Company to the Participant and (b) the Participant shall be
considered to be a “Lender”.
          D. Pledges of Obligations. In addition to the assignments and
participations permitted under the foregoing provisions of this subsection 10.1,
any Lender may assign and pledge all or any portion of its Loans, the other
Obligations owed to such Lender, and its Notes to secure obligations of such
Lender including without limitation any assignment or pledge to a Federal
Reserve Bank as collateral security pursuant to Regulation A of the Board of
Governors of the Federal Reserve System and any operating circular issued by
such Federal Reserve Bank; provided that (i) no Lender shall, as between Company
and such Lender, be relieved of any of its obligations hereunder as a result of
any such assignment and pledge and (ii) in no event shall such Federal Reserve
Bank be considered to be a “Lender” or be entitled to require the assigning
Lender to take or omit to take any action hereunder.
          E. Assignments to Special Purpose Funding Vehicles. In addition to the
assignments and participations permitted under the foregoing provisions of this
subsection 10.1, any Lender (a “Granting Lender”) may grant to special purpose
funding vehicle (an “SPV”), identified as such in writing from time to time by
the Granting Lender to Administrative Agent and Company, the option to provide
to Company all or any part of any Loan that such Granting Lender would otherwise
be obligated to make Company pursuant to this Agreement; provided, (i) nothing
herein shall constitute a commitment by any SPV to make any Loan and (ii) if an
SPV elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPV hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPV shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the

101



--------------------------------------------------------------------------------



 



foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPV, it will not institute against, or join any other
person in instituting against, such SPV, any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof. In addition, notwithstanding anything to the
contrary contained in this subsection 10.1E(i), any SPV may (i) with notice to,
but without the prior written consent of, Company and Administrative Agent and
without paying any processing fee therefor, assign all or a portion of its
interests in any Loan to the Granting Lender or to any financial institutions
(consented to by Company and Administrative Agent) providing liquidity and/or
credit support to or for the account of such SPV to support the funding or
maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit liquidity enhancement to such
SPV. After the date of a grant to any SPV, this section may not be amended
without the written consent of such SPV.
          F. Information. Each Lender may furnish any information concerning
Company and its Subsidiaries in the possession of that Lender from time to time
to assignees and participants (including prospective assignee and participants),
subject to subsection 10.19.
          G. Representations of Lenders. Each Lender listed on the signature
pages hereof hereby represents and warrants (i) that it is an Eligible Assignee
described in clause (A) of the definition thereof; (ii) that it has experience
and expertise in the making of or investing in loans such as the Loans; and
(iii) that it will make or invest in its Loans for its own account in the
ordinary course of its business and without a view to distribution of such Loans
within the meaning of the Securities Act or the Exchange Act or other federal
securities laws (it being understood that, subject to the provisions of this
subsection 10.1, the disposition of such Loans or any interests therein shall at
all times remain within its exclusive control). Each Lender that becomes a party
hereto pursuant to an Assignment Agreement shall be deemed to agree that the
representations and warranties of such Lender contained in Section 2(c) of such
Assignment Agreement are incorporated herein by this reference.
          10.2 Expenses
          Whether or not the transactions contemplated hereby shall be
consummated, Company agrees to pay promptly after the presentation of invoices
(i) all the actual and reasonable costs and expenses of Administrative Agent in
connection with the preparation of the Loan Documents and any consents,
amendments, waivers or other modifications thereto; (ii) all reasonable costs of
furnishing all opinions by counsel for Company (including any opinions requested
by Lenders as to any legal matters arising hereunder) and of Company’s
performance of and compliance with all agreements and conditions on its part to
be performed or complied with under this Agreement and the other Loan Documents
including with respect to confirming compliance with environmental, insurance
and solvency requirements; (iii) the reasonable fees, expenses and disbursements
of counsel to Administrative Agent in connection with the

102



--------------------------------------------------------------------------------



 



negotiation, preparation, execution and administration of the Loan Documents and
any consents, amendments, waivers or other modifications thereto and any other
documents or matters requested by Company; (iv) all other actual and reasonable
costs and expenses incurred by Administrative Agent in connection with the
syndication of the Commitments and any due diligence investigation performed by
Administrative Agent; provided that, without Company’s written consent (not to
be unreasonably withheld or delayed), Company shall not be responsible for
reimbursement of such costs, fees and expenses set forth in clauses (i) through
(iv) above (other than legal, consultants’ and other professional fees and
expenses) in an aggregate amount in excess of $50,000 and (v) after the
occurrence of an Event of Default, all costs and expenses, including reasonable
attorneys’ fees and costs of settlement, incurred by Administrative Agent and
Lenders in enforcing any Obligations of or in collecting any payments due from
any Loan Party hereunder or under the other Loan Documents by reason of such
Event of Default (including in connection with the enforcement of the Subsidiary
Guaranty) or in connection with any refinancing or restructuring of the credit
arrangements provided under this Agreement in the nature of a “work-out” or
pursuant to any insolvency or bankruptcy proceedings.
          10.3 Indemnity
          In addition to the payment of expenses pursuant to subsection 10.2,
whether or not the transactions contemplated hereby shall be consummated,
Company agrees to defend (subject to Indemnitees’ selection of counsel),
indemnify, pay and hold harmless Agents and Lenders, and the officers,
directors, employees, trustee, agents and affiliates of Agents and Lenders
(collectively called the “Indemnitees”), from and against any and all
Indemnified Liabilities (as hereinafter defined); provided that Company shall
not have any obligation to any Indemnitee hereunder with respect to any
Indemnified Liabilities to the extent such Indemnified Liabilities arise solely
from the gross negligence or willful misconduct of that Indemnitee as determined
by a final judgment of a court of competent jurisdiction.
          As used herein, “Indemnified Liabilities” means, collectively, any and
all liabilities, obligations, losses, damages (including natural resource
damages), penalties, actions, judgments, suits, claims (including Environmental
Claims), costs, expenses and disbursements of any kind or nature whatsoever
(including the reasonable fees and disbursements of counsel for Indemnitees in
connection with any investigative, administrative or judicial proceeding
commenced or threatened by any Person, whether or not any such Indemnitee shall
be designated as a party or a potential party thereto, and any fees or expenses
incurred by Indemnitees in enforcing this indemnity), whether direct, indirect
or consequential and whether based on any federal, state or foreign laws,
statutes, rules or regulations (including securities and commercial laws,
statutes, rules or regulations and Environmental Laws), on common law or
equitable cause or on contract or otherwise, that may be imposed on, incurred
by, or asserted against any such Indemnitee, in any manner relating to or
arising out of (i) this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby (including Lenders’ agreement to
make the Loans hereunder or the use or intended use of the proceeds thereof or
the issuance of Letters of Credit hereunder or the use or intended use of any
thereof, or any enforcement of any of the Loan Documents (including the
enforcement of the Subsidiary Guaranty) or (ii) the

103



--------------------------------------------------------------------------------



 



statements contained in the commitment letter delivered by any Lender to Company
with respect thereto.
          To the extent that the undertakings to defend, indemnify, pay and hold
harmless set forth in this subsection 10.3 may be unenforceable in whole or in
part because they are violative of any law or public policy, Company shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.
          10.4 Set-Off
          In addition to any rights now or hereafter granted under applicable
law and not by way of limitation of any such rights, upon the occurrence and
during the continuance of any Event of Default each Lender is hereby authorized
by Company at any time or from time to time, without notice to Company or to any
other Person, any such notice being hereby expressly waived, to set off and to
appropriate and to apply any and all deposits (general or special, including
Indebtedness evidenced by certificates of deposit, whether matured or unmatured,
but not including trust accounts) and any other Indebtedness at any time held or
owing by that Lender to or for the credit or the account of Company against and
on account of the obligations and liabilities of Company to that Lender under
this Agreement, the Letters of Credit and participations therein and the other
Loan Documents, including all claims of any nature or description arising out of
or connected with this Agreement, the Letters of Credit and participations
therein or any other Loan Document, provided that said obligations and
liabilities shall then be due and payable (whether by acceleration or
otherwise).
          10.5 Ratable Sharing
          Lenders hereby agree among themselves that if any of them shall,
whether by voluntary payment (other than a voluntary prepayment of Loans made
and applied in accordance with the terms of this Agreement), by realization upon
security, through the exercise of any right of set-off or banker’s lien, by
counterclaim or cross action or by the enforcement of any right under the Loan
Documents or otherwise, or as adequate protection of a deposit treated as cash
collateral under the Bankruptcy Code, receive payment or reduction of a
proportion of the aggregate amount of principal, interest, amounts payable in
respect of Letters of Credit, fees and other amounts owing to that Lender
hereunder or under the other Loan Documents (collectively, the “Aggregate
Amounts Owing” to such Lender) which is greater than the proportion received by
any other Lender in respect of the Aggregate Amounts Owing to such other Lender,
then the Lender receiving such proportionately greater payment shall (i) notify
Administrative Agent and each other Lender of the receipt of such payment and
(ii) apply a portion of such payment to purchase participations (which it shall
be deemed to have purchased from each seller of a participation simultaneously
upon the receipt by such seller of its portion of such payment) in the Aggregate
Amounts Owing to the other Lenders so that all such recoveries of Aggregate
Amounts Owing shall be shared by all Lenders in proportion to the Aggregate
Amounts Owing

104



--------------------------------------------------------------------------------



 



to them; provided that if all or part of such proportionately greater payment
received by such purchasing Lender is thereafter recovered from such Lender upon
the bankruptcy or reorganization of Company or otherwise, those purchases shall
be rescinded and the purchase prices paid for such participations shall be
returned to such purchasing Lender ratably to the extent of such recovery, but
without interest. Company expressly consents to the foregoing arrangement and
agrees that any holder of a participation so purchased may exercise any and all
rights of banker’s lien, set-off or counterclaim with respect to any and all
monies owing by Company to that holder with respect thereto as fully as if that
holder were owed the amount of the participation held by that holder.
          10.6 Amendments and Waivers
          A. Except as provided in subsection 2.9, no amendment, modification,
termination or waiver of any provision of this Agreement or of the Notes, and no
consent to any departure by Company therefrom, shall in any event be effective
without the written concurrence of Requisite Lenders; provided that no
amendment, modification, termination, waiver or consent shall, without the
written consent of each Lender directly and adversely affected thereby,
(i) reduce the principal amount of any of the Loans; (ii) postpone the scheduled
final maturity date or the date of any scheduled installment of principal of any
of the Loans or the date on which any interest or any fees are payable;
(iii) decrease the interest rate borne by any of the Loans (other than any
waiver of any increase in the interest rate applicable to any of the Loans
pursuant to subsection 2.2E or any waiver or amendment to subsection 7.4) or the
amount of any fees payable to the Lenders hereunder; (iv) increase the maximum
duration of Interest Periods permitted hereunder; (v) extend the required
expiration date of any Letter of Credit beyond the Revolving Loan Commitment
Termination Date; or (vi) change in any manner the obligations of Lenders
relating to the purchase of participations in Letters of Credit; provided,
further, that no such amendment, modification, termination, waiver or consent
shall (i) increase the Commitments of a Lender over the amount hereof then in
effect, or extend the period of availability of (A) the Revolving Loan
Commitment of a Lender beyond the Revolving Commitment Termination Date or
(B) the Term Loan Commitment of a Lender beyond the expiration date provided by
subsection 2.1A(i), without the consent of such Lender, (ii) change in any
manner the definition of “Requisite Lenders” or the definition of “Pro Rata
Share” without the written consent of each Lender, (iii) change in any manner
any provision of this Agreement which, by its terms, expressly requires the
approval or concurrence of all Lenders without the written consent of each
Lender, (iv) release all or substantially all the value of the Subsidiary
Guaranty, in each case other than in accordance with the terms of the Loan
Documents, without the written consent of each Lender or (v) change in any
manner the provisions contained in subsection 8.1 or this subsection 10.6
without the written consent of each Lender; provided, further, that, if any
matter described above requiring the consent of each Lender relates only to
(a) all Term Loans or all Term Loan Commitments, the approval of each Term
Lender shall be sufficient and (b) a Revolving Loan or Revolving Loan
Commitment, the approval of each Revolving Lender shall be sufficient. In
addition, (i) no amendment, modification, termination or waiver of any provision
of any Note shall be effective without the written concurrence of the Lender
which is the holder of that Note, (ii) no amendment, modification, termination
or waiver of any provision of subsection 2.1A(iii) or of any other

105



--------------------------------------------------------------------------------



 



provision of this Agreement relating to the Swing Line Loan Commitment or the
Swing Line Loans shall be effective without the written concurrence of Swing
Line Lender, (iii) no amendment, modification, termination or waiver of any
Letter of Credit and no amendment, modification, termination or waiver of
Section 3 that changes in any manner the rights and obligations of an Issuing
Lender with respect to an outstanding Letter of Credit shall be effective
without the written concurrence of the Issuing Lender of such Letter of Credit
and, with respect to any reduction of the amount or postponement of the due date
of any amount payable in respect of any Letter of Credit, 100% of the Revolving
Lenders, (iv) no amendment, modification, termination or waiver of any provision
of Section 9 or of any other provision of this Agreement which, by its terms,
expressly requires the approval or concurrence of Administrative Agent shall be
effective without the written concurrence of Administrative Agent and (v) any
amendment, modification, termination or waiver of any provision of this
Agreement that adversely affects the rights of Lenders holding Loans of any
Class differently than those holding Loans of any other Class shall not be
effective without the written consent of Lenders holding a majority in interest
of the outstanding Loans and unused Commitments of each affected Class.
Administrative Agent may, but shall have no obligation to, with the concurrence
of any Lender, execute amendments, modifications, waivers or consents on behalf
of that Lender. Any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it was given. No notice to or
demand on Company in any case shall entitle Company to any other or further
notice or demand in similar or other circumstances. Any amendment, modification,
termination, waiver or consent effected in accordance with this subsection 10.6
shall be binding upon each Lender at the time outstanding, each future Lender
and, if signed by Company, on Company.
          B. Replacement of Lender. If, in connection with any proposed change,
waiver, discharge or termination to any of the provisions of this Agreement that
requires the consent of each Lender or each Lender affected thereby, the consent
of the Requisite Lenders is obtained but the consent of one or more of such
other Lenders whose consent is required is not obtained, then Administrative
Agent shall have the right with the consent of Company, so long as all
non-consenting Lenders whose individual consent is required are treated as
described in either clause (A) or (B) below, to either (A) replace each such
non-consenting Lender or Lenders with one or more Replacement Lenders pursuant
to subsection 2.8 so long as at the time of such replacement each outstanding
Loan of each such Lender being replaced is repaid in full (including accrued and
unpaid interest or any fees or other amounts then due and payable) and so long
as each such Replacement Lender consents to the proposed change, waiver,
discharge or termination or (B) terminate such non-consenting Lender’s
Commitments and/or repay in full each outstanding Loan of such Lender, provided
that, unless the Commitments that are terminated, and Loans repaid, pursuant to
preceding clause (B) are immediately replaced in full at such time through the
addition of new Lenders or the increase of the Commitments and/or outstanding
Loans of existing Lenders (who in each case must specifically consent thereto),
then in the case of any action pursuant to preceding clause (B) the Requisite
Lenders (determined after giving effect to the proposed action) shall
specifically consent thereto; provided, further, that Company shall not have the
right to terminate such non-consenting Lender’s Commitments and repay in full
its outstanding Loans pursuant to clause (B) if, immediately after the
termination of such Lender’s Revolving Loan Commitment, the Revolving Loan
Exposure of all Lenders would exceed the Revolving Loan Commitments of all
Lenders; and provided, further,

106



--------------------------------------------------------------------------------



 



that in any event Administrative Agent shall not have the right to replace a
Lender, terminate its Commitments or repay its Loans solely as a result of the
exercise of such Lender’s rights (and the withholding of any required consent by
such Lender) to refuse to increase its Commitment over the amount then in effect
pursuant to the second proviso contained in the first sentence of subsection
10.6A.
          10.7 Independence of Covenants
          All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of an Event
of Default or Potential Event of Default if such action is taken or condition
exists.
          10.8 Notices
          Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given shall be in writing and
may be personally served or sent by telefacsimile or United States mail or
courier service and shall be deemed to have been given when delivered in person
or by courier service, upon receipt of telefacsimile, or three Business Days
after depositing it in the United States mail with postage prepaid and properly
addressed; provided that notices to Agents shall not be effective until
received; provided further, that Administrative Agent may make all notices,
requests, financial statements, financial and other reports, certificates and
other information materials, but excluding any such communication that (i) is or
relates to a borrowing request or a conversion/continuation notice, (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any Potential Event of
Default or Event of Default under this Agreement or any other Loan Document or
(iv) is required to be delivered to satisfy any condition precedent to the
effectiveness of this Agreement and/or the Borrowing (all such non-excluded
communications being referred to herein collectively as “Communications”)
available to the Lenders by posting the Communications on Intralinks or a
substantially similar electronic transmission system. For the purposes hereof,
the address of each party hereto shall be as set forth under such party’s name
on the signature pages hereof or (i) as to Company and Administrative Agent,
such other address as shall be designated by such Person in a written notice
delivered to the other parties hereto and (ii) as to each other party, such
other address as shall be designated by such party in a written notice delivered
to Administrative Agent.
          10.9 Survival of Representations, Warranties and Agreements
          A. All representations, warranties and agreements made herein shall
survive the execution and delivery of this Agreement and the making of the Loans
and the issuance of the Letters of Credit hereunder.

107



--------------------------------------------------------------------------------



 



          B. Notwithstanding anything in this Agreement or implied by law to the
contrary, the agreements of Company set forth in subsections 2.6D, 2.7, 3.5A,
3.6, 10.2, 10.3 and 10.4 and the agreements of Lenders set forth in subsections
9.2C, 9.4 and 10.5 shall to the extent set forth therein survive the payment of
the Loans, the cancellation or expiration of the Letters of Credit and the
reimbursement of any amounts drawn thereunder, and the termination of this
Agreement.
          10.10 Failure or Indulgence Not Waiver; Remedies Cumulative
          No failure or delay on the part of Administrative Agent or any Lender
in the exercise of any power, right or privilege hereunder or under any other
Loan Document shall impair such power, right or privilege or be construed to be
a waiver of any default or acquiescence therein, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other power, right or privilege. All rights and
remedies existing under this Agreement and the other Loan Documents are
cumulative to, and not exclusive of, any rights or remedies otherwise available.
          10.11 Marshalling; Payments Set Aside
          Neither Administrative Agent nor any Lender shall be under any
obligation to marshal any assets in favor of Company or any other party or
against or in payment of any or all of the Obligations. To the extent that
Company makes a payment or payments to Administrative Agent or Lenders (or to
Administrative Agent for the benefit of Lenders), or Administrative Agent or
Lenders enforce any security interests or exercise their rights of set-off, and
such payment or payments or the proceeds of such enforcement or set-off or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, any other state or federal law, common
law or any equitable cause, then, to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor or related thereto, shall be revived and continued in full
force and effect as if such payment or payments had not been made or such
enforcement or setoff had not occurred.
          10.12 Severability
          In case any provision in or obligation under this Agreement or the
Notes shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.
          10.13 Obligations Several; Independent Nature of Lenders’ Rights

108



--------------------------------------------------------------------------------



 



          The obligations of Lenders hereunder are several and no Lender shall
be responsible for the obligations or Commitments of any other Lender hereunder.
Nothing contained herein or in any other Loan Document, and no action taken by
Lenders pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out of this Agreement and it shall not be necessary for any other
Lender to be joined as an additional party in any proceeding for such purpose.
          10.14 Headings
          Section and subsection headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.
          10.15 Applicable Law
          THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NEW YORK.
          10.16 Successors and Assigns
          This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders (it being understood that
Lenders’ rights of assignment are subject to subsection 10.1). Neither Company’s
rights or obligations hereunder nor any interest therein may be assigned or
delegated by Company without the prior written consent of all Lenders.
          10.17 CONSENT TO JURISDICTION AND SERVICE OF PROCESS
          ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST COMPANY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY OBLIGATIONS
THEREUNDER, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, COMPANY, FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, IRREVOCABLY

109



--------------------------------------------------------------------------------



 



               (i) ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE
JURISDICTION AND VENUE OF SUCH COURTS;
               (ii) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS WITH RESPECT TO
ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND
CITY OF NEW YORK;
               (iii) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING
IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO COMPANY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SUBSECTION
10.8;
               (iv) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (iii) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER COMPANY IN ANY SUCH PROCEEDING
IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN
EVERY RESPECT;
               (v) AGREES THAT LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST COMPANY IN THE
COURTS OF ANY OTHER JURISDICTION; AND
               (vi) AGREES THAT THE PROVISIONS OF THIS SUBSECTION 10.17 RELATING
TO JURISDICTION AND VENUE SHALL BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT
PERMISSIBLE UNDER NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402 OR OTHERWISE.
          10.18 WAIVER OF JURY TRIAL
          EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. The scope of this waiver
is intended to be all-encompassing of any and all disputes that may be filed in
any court and that relate to the subject matter of this transaction, including
contract claims, tort claims, breach of duty claims and all other common law and
statutory claims. Each party hereto

110



--------------------------------------------------------------------------------



 



acknowledges that this waiver is a material inducement to enter into a business
relationship, that each has already relied on this waiver in entering into this
Agreement, and that each will continue to rely on this waiver in their related
future dealings. Each party hereto further warrants and represents that it has
reviewed this waiver with its legal counsel and that it knowingly and
voluntarily waives its jury trial rights following consultation with legal
counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SUBSECTION 10.18 AND EXECUTED BY EACH OF THE PARTIES HERETO),
AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS
OR MODIFICATIONS TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY
OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. In the event
of litigation, this Agreement may be filed as a written consent to a trial by
the court.
          10.19 Confidentiality
          Each Lender shall hold all non-public information obtained pursuant to
the requirements of this Agreement which has been identified as confidential by
Company in accordance with such Lender’s customary procedures for handling
confidential information of this nature and in accordance with safe and sound
banking practices, if applicable, it being understood and agreed by Company that
in any event a Lender may make disclosures to the accountants, auditors,
attorneys, Affiliates of such Lender and numbering, administration and
settlement service providers or disclosures reasonably required by any bona fide
assignee, transferee or participant or to any actual or prospective contractual
counterparty (or its advisor) to any securitization, hedge or other derivative
transaction in connection with the contemplated assignment or transfer by such
Lender of any Loans or any participations therein or disclosures required or
requested by any governmental agency, self-regulatory body or representative
thereof or pursuant to legal process; provided that, in each of the foregoing
cases, the Person to which disclosure is to be made is informed of the
confidential nature of such information and agrees to maintain its
confidentiality; provided, further, that, unless specifically prohibited by
applicable law or court order, each Lender shall notify Company of any request
by any governmental agency or representative thereof (other than any such
request in connection with any routine compliance examination or examination of
the financial condition of such Lender by such governmental agency) for
disclosure of any such non-public information prior to disclosure of such
information; and provided, further, that in no event shall any Lender be
obligated or required to return any materials furnished by Company or any of its
Subsidiaries. Any Person required to maintain the confidentiality of information
as provided in this subsection shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such information as such person would accord to
its own confidential information.
          10.20 Counterparts; Effectiveness

111



--------------------------------------------------------------------------------



 



          This Agreement and any amendments, waivers, consents or supplements
hereto or in connection herewith may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. This Agreement shall become effective upon the execution of a
counterpart hereof by each of the parties hereto and receipt by Company and
Administrative Agent of written or telephonic notification of such execution and
authorization of delivery thereof. Delivery of an executed counterpart of a
signature page of this Agreement by telefacsimile or electronic transmission (in
PDF format) shall be effective as delivery of a manually executed counterpart of
this Agreement.
          10.21 USA Patriot Act
          Each Lender that is subject to the Patriot Act and Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies Company that
pursuant to the requirements of the Patriot Act, they are required to obtain,
verify and record information that identifies Company, which information
includes the name and address of Company and other information that will allow
such Lender or Administrative Agent, as applicable, to identify Company in
accordance with the Patriot Act.
          10.22 Assumption and Release
          Upon the consummation of the Aristotle Merger (as defined in the
Merger Agreement), Aristotle shall immediately assume all the Obligations of
ESRX hereunder as borrower, and ESRX shall automatically be released from its
Obligations hereunder as borrower without any further actions or consent from
any party and without affecting its liability as a Subsidiary Guarantor.
Promptly following such assumption and release, ESRX shall execute and deliver
to the Administrative Agent a counterpart of the Subsidiary Guaranty.
[Signature Pages Follow]

112



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

            COMPANY:
ARISTOTLE HOLDING, INC.
      By:   /s/ Jeffrey Hall         Name:   Jeffrey Hall        Title:   Vice
President and Treasurer        EXPRESS SCRIPTS, INC.
      By:   /s/ Jeffrey Hall         Name:   Jeffrey Hall        Title:  
Executive Vice President and
Chief Financial Officer        Notice Address:
One Express Way
St. Louis, Missouri 63121
Attention: Jeffrey Hall
                     

 



--------------------------------------------------------------------------------



 



         

            ADMINISTRATIVE AGENT:
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Administrative Agent
      By:   /s/ John Toronto         Name:   John Toronto        Title:  
Managing Director              By:   /s/ Vipul Dhadda         Name:   Vipul
Dhadda        Title:   Associate        Notice Address:
Eleven Madison Avenue
New York, New York 10010
Attention: Sean Portrait, Agency Manager
Telephone: (919) 994-6369
Facsimile: (212) 322-2291
                     

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

          Name of Lender:  CITIBANK, N.A.
      By   /s/ Maureen Maroney         Name:   Maureen Maroney        Title:  
Vice President        Notice Address:
388 Greenwich St., 32nd Fl.,
New York, NY 10013
Attention: Nadine Burnett
Telephone: (212) 816-0378
Facsimile: (646) 688-2103
                     

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

          Name of Lender:  BANK OF AMERICA, N.A.
      By   /s/ Robert LaPorte         Name:   Robert LaPorte        Title:  
Vice President        Notice Address:
100 N Tryon Street
NC1-007-17-11
Attention: Robert LaPorte
Telephone: 980-387-1282
Facsimile: 404-720-1599
                     

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

          Name of Lender:  Deutsche Bank AG New York Branch
      By   /s/ Heidi Sandquist         Name:   Heidi Sandquist        Title:  
Director              By   /s/ Ming K Chu         Name:   Ming K Chu       
Title:   Vice President        Notice Address:
60 Wall Street
New York, NY 10005
Attention: Ming K Chu
Telephone: 212-250-5451
Facsimile: 212-797-4420
                     

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

          Name of Lender:  MIZUHO CORPORATE BANK, LTD.
      By   /s/ Bertram H. Tang         Name:   Bertram H. Tang        Title:  
Authorized Signatory        Notice Address:
Mizuho Corporate Bank, Ltd.
1251 Avenue of the Americas
New York, NY 10020
Attention: Takuya Yamada
Telephone: (212) 282-3282
Facsimile: (212) 282-4488
                     

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

          Name of Lender:  Morgan Stanley Bank, N.A.
      By   /s/ Anish Shah         Name:   Anish Shah        Title:   Authorized
Signatory        Notice Address:
Morgan Stanley Loan Servicing
1000 Lancaster Street
Baltimore, MD 21202

Attention: Servicing Team
Telephone: 443-627-4355
Facsimile: 718-233-2140
                     

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

          Name of Lender:  Sumitomo Mitsui Banking Corporation
      By   /s/ Shuji Yabe         Name:   Shuji Yabe        Title:   General
Manager        Notice Address:
601 S. Figueroa Street, Suite # 1800
Los Angeles, CA 90017

Attention: Gail Motonaga
Telephone: (213) 452-7839
Facsimile: (213) 623-6832
                     

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

          Name of Lender:  The Bank of Tokyo-Mitsubishi UFJ, Ltd.
      By   /s/ Victor Pierzchalski         Name:   Victor Pierzchalski       
Title:   Authorized Signatory        Notice Address:
1251 Avenue of the Americas
New York, NY 10020-1104

Attention: US Corporate Banking
                 William Murray
Telephone: 312-696-4653
Facsimile: 212-782-6440 with a copy
                 to 312-696-4535
                     

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

          Name of Lender:  THE BANK OF NOVA SCOTIA
      By   /s/ Michelle C. Phillips         Name:   Michelle C. Phillips       
Title:   Director        Notice Address:
711 Louisiana St, Ste 1400
Houston, TX 77002-2716

Attention: Michelle C. Phillips
Telephone: 713-759-3464
Facsimile: 832-426-6023
                     

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

          Name of Lender:  Credit Agricole Corporate and Investment Bank
      By   /s/ John Bosco         Name:   John Bosco        Title:   Vice
President              By   /s/ David Christiansen         Name:   David
Christiansen        Title:   Director        Notice Address:
1301 Avenue of the Americas, 18th Fl.
New York, NY 10019

Attention: John Bosco
Telephone: 212-261-7279
Facsimile: 212-459-3174
                     

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

          Name of Lender:  The Royal Bank of Scotland plc
      By   /s/ William McGinty         Name:   William McGinty        Title:  
Director        Notice Address:
600 Washington Blvd
Stamford, CT 06901

Attention: Jayaprakash Srinivas
Telephone: 203-897-4431
Facsimile: 203-897-9019
                     

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

          Name of Lender:  SUNTRUST BANK
      By   /s/ J. Ben Cumming         Name:   J. Ben Cumming        Title:  
Vice President        Notice Address:
303 Peachtree St. NE, 23rd Floor
Atlanta, GA 30308

Attention: Dana Dhaliwal
Telephone: 404-588-8329
Facsimile: 404-588-7497
                     

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

          Name of Lender:  Wells Fargo Bank, National Association
      By   /s/ Kirk Tesch         Name:   Kirk Tesch        Title:   Director: 
      Notice Address:
301 South College Street
15th Floor
MAC-D1053-150
Charlotte, NC 28202

Attention: Kirk Tesch
Telephone: (704) 715-1708
Facsimile: (704) 715-1438
                     

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

          Name of Lender:  ROYAL BANK OF CANADA
      By   /s/ Sharon Liss         Name:   Sharon Liss        Title:  
Authorized Signatory        Notice Address:
Royal Bank of Canada

Attention: Sharon Liss
Telephone: (212) 428-7979
Facsimile: (212) 428-6268
                     

 



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE
                     

          Name of Lender:  U.S. Bank, National Association
      By   /s/ Christopher Kordes         Name:   Christopher Kordes       
Title:   Senior Vice President        Notice Address:
461 Fifth Avenue
New York, NY 10017
Attention: Christopher T. Kordes
Telephone: (646) 935-4505
Facsimile: (917) 256-2863
                     

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

          Name of Lender:  Lloyds TSB Bank plc
      By   /s/ Windsor R. Davies         Name:   Windsor R. Davies       
Title:   Managing Director Corporate Banking USA D061              By   /s/
Deborah Carlson         Name:   Deborah Carlson        Title:   Director
Corporate Banking USA C103        Notice Address:
1095 Avenue of the Americas, 34th Floor
New York, NY 10036

Attention: Loans Admin
Telephone: 212-450-0876/ 212-930-8943
Facsimile: 212-930-5033
                     

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

          Name of Lender:  UBS Loan Finance, LLC
      By   /s/ Mary E. Evans         Name:   Mary E. Evans        Title:  
Associate Director              By   /s/ Irja R. Otsa         Name:   Irja R.
Otsa        Title:   Associate Director        Notice Address:
677 Washington Blvd
Stamford, CT 06904
Attention: Jitesh Hotwani
Telephone: 203-719-6391
Facsimile: 203-719-3888
                     

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

          Name of Lender:  DnB NOR Bank ASA
      By   /s/ Barbara Gronquist         Name:   Barbara Gronquist       
Title:   Senior Vice President              By   /s/ Cathleen Buckley        
Name:   Cathleen Buckley        Title:   Senior Vice President        Notice
Address:
200 Park Avenue, 31st Floor
New York, NY 10166-0396

Attention: Marybelle Ortiz
Telephone: (212) 681-3848
Facsimile: (212) 681-4123
                       

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

          Name of Lender:  PNC BANK, ASSOCIATION
      By  /s/ Thomas S. Sherman         Name:   Thomas S. Sherman       
Title:   Senior Vice President        Notice Address:
120 South Central Avenue
St. Louis, MO 63141
Attention: Thomas Sherman
Telephone: 314.898.1205
Facsimile: 314.898.1401
   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

          Name of Lender:  TD Bank, N.A.
      By  /s/ Marla Willner         Name:   Marla Willner        Title:   Senior
Vice President        Notice Address:
31 West 52nd Street
New York, NY 10019

Attention: Cindy Smiler
Telephone: (212) 827-7581
Facsimile: (212) 827-7807
   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

          Name of Lender:  Fifth Third Bank
      By  /s/ David Gorelick         Name:   David Gorelick        Title:   Vice
President        Notice Address:
Fifth Third Bank
National Healthcare Group
222 S. Riverside Plaza, 30th Floor
MD GRVR 30B
Chicago, IL 60606         Attention: Ned Sher
Telephone: (312) 704-2989
Facsimile: (312) 704-4376
   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

          Name of Lender:  KEYBANK NATIONAL ASSOCIATION
      By  /s/ David A. Wild         Name:   David A. Wild        Title:   Senior
Vice President        Notice Address:
4900 Tiedeman Rd
Brooklyn, OH 44144
Mailcode: OH-01-49-0114         Attention: Kathy Gosnell
Telephone: (216) 813-4823
Facsimile: (216) 370-5996
   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

          Name of Lender:  The Northern Trust Company
      By  /s/ Thomas Hasenauer         Name:   Thomas Hasenauer        Title:  
Vice President        Notice Address:
50 S. LaSalle St
Chicago, IL 60603         Attention: Thomas Hasenauer
Telephone: 312-444-3003
Facsimile: 312-630-5007
   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

          Name of Lender:  JPMorgan Chase Bank, N.A.
      By  /s/ Gregory J. Heim         Name:   Gregory J. Heim        Title:  
Vice President        Notice Address:
10 S. Dearborn, 7th Floor
Chicago, IL 60603         Attention: Non-Agent Servicing Team
Telephone: 312 385-7072
Facsimile: 312 256-2608
   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

          Name of Lender:  Sovereign Bank
      By  /s/ John W. Deegan         Name:   John W. Deegan        Title:  
Senior Vice President        Notice Address:
551 Fifth Avenue
New York, NY 10176         Attention: Tawana Marie Rivera
Telephone: 212-209-9274
Facsimile: 212-682-7450
   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

          Name of Lender:  BANK HAPOALIM B.M.
      By  /s/ Charles McLaughlin         Name:   Charles McLaughlin       
Title:   Senior Vice President        By  /s/ Frederic S. Becker         Name:  
Frederic S. Becker        Title:   Senior Vice President        Notice Address:
Bank Hapoalim B.M.
1177 Avenue of the Americas
New York, NY 10036         Attention: Charles McLaughlin SVP
Telephone: (212) 782-2342
Facsimile: (212) 782-2382
   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

          Name of Lender:  CATHAY UNITED BANK, LTD.
      By  /s/ Grace Chou         Name:   Grace Chou        Title:   SVP &
General Manager        Notice Address:
725 S. Figueroa Street, Suite 4150
Los Angeles, California 90017         Attention: Clement Au
Telephone: (213) 243-1234
Facsimile: (213) 627-6817
   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

          Name of Lender:  First Commercial Bank, New York Branch
      By  /s/ Jason Lee         Name:   Jason Lee        Title:   General
Manager        Notice Address:
750 3rd Avenue, 34th Floor
New York, NY 10017         Attention: Kai Chang
Telephone: 212-599-6868
Facsimile: 212-599-6133
   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

          Name of Lender:  Stifel Bank & Trust
      By  /s/ John D. Haffenreffer         Name:   John D. Haffenreffer       
Title:   President        Notice Address:
955 Executive Parkway, Suite 216
St. Louis, MO 63141         Attention: Heather Levin
Telephone: (314) 317-1243
Facsimile: (866) 294-9247
   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

          Name of Lender:  The Bank of East Asia, Limited, New York Branch
      By  /s/ Kenneth Pettis         Name:   Kenneth Pettis        Title:   SVP 
      By  /s/ Kitty Sin         Name:   Kitty Sin        Title:   SVP       
Notice Address:
202 Canal Street
New York, NY 10013
Attention: Kenneth Pettis
Telephone: 212-238-8393
Facsimile: 212-962-1334
   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

          Name of Lender:  Bank of Taiwan, Los Angeles Branch
      By  /s/ Chwan-Ming Ho         Name:   Chwan-Ming Ho        Title:   Vice
President & General Manager        Notice Address:
601 S. Figueroa St., #4525
Los Angeles, CA 90017         Attention: Rick Wang
Telephone: (213) 629-6600 Ext. 154
Facsimile: (213) 629-6610
   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

          Name of Lender:  Chang Hwa Commercial Bank, Ltd., New York Branch
      By  /s/ Dawn L.M. Cheng         Name:   Dawn L.M. Cheng        Title:  
AVP & AGM        Notice Address:
685 Third Avenue, 29th Floor
New York, NY 10017         Attention: Loan Department
Telephone: (212) 651-9770 Ext. 26
Facsimile: (212) 651-9785
   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

          Name of Lender:  Commerce Bank
      By  /s/ J. Anthony Clarkson         Name:   J. Anthony Clarkson       
Title:   VP & Sr. Relationship Manager        Notice Address:
8000 Forsyth
Clayton, MO 63105         Attention: Anthony Clarkson
Telephone: 314-746-3943
Facsimile: 314-746-3783
   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

          Name of Lender:  Mega International Commercial Bank Co., Ltd. New York
Branch
      By  /s/ Priscilla Hsing         Name:   Priscilla Hsing        Title:   VP
& DGM        Notice Address:
65 Liberty Street
New York, NY 10005         Attention: Ifen Lee
Telephone: (212) 815-9107
Facsimile: (212) 766-5006
   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

          Name of Lender:  Bank of China, Los Angeles Branch
      By  /s/ Feng Chang         Name:   Feng Chang        Title:   FVP & Branch
Manager        Notice Address:
444. S. Flower Street #3900
Los Angeles, CA 90071         Attention: Edwin Chan/Yu Lin
Telephone: 213-688-8700 ext. 225/234
Facsimile: 213-688-7720
   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

          Name of Lender:  Land Bank of Taiwan Los Angeles Branch
      By  /s/ Arthur C.F. Chen         Name:   Arthur C.F. Chen        Title:  
AVP & Deputy General Manager        Notice Address:
811 Wilshire Blvd., Ste 1900
Los Angeles, CA 90017         Attention: Jess Chiang
Telephone: (213) 532-3789 ext. 118
Facsimile: (213) 532-3766
   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

          Name of Lender:  Taiwan Cooperative Bank, Los Angeles Branch
      By  /s/ Li Hua Huang         Name:   Li Hua Huang        Title:   VP &
General Manager        Notice Address:
35FL, 601 S. Figueroa St., #3500
Los Angeles, CA 90017         Attention: Kevin Lu
Telephone: (213) 489-5433 (x 240)
Facsimile: (213) 489-5195
   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

          Name of Lender:  Taipei Fubon Commercial Bank Co., Ltd.
      By  /s/ Robin Wu         Name:   Robin Wu        Title:   VP & DGM       
Notice Address:
700 South Flower Street, Suite 3300
Los Angeles, CA 90017         Attention: Robin Wu
Telephone: 1-213-236-9151
Facsimile: 1-213-236-9155
   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

          Name of Lender:  TAIWAN BUSINESS BANK
      By  /s/ Alex Wang         Name:   Alex Wang        Title:   S.V.P. &
General Manager        Notice Address:
633 W. 5th Street Suite 2280
Los Angeles, CA 90071         Attention: Josephine Huang
Telephone: 213-892-1260 Ext. 138
Facsimile: 213-892-1270
   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

          Name of Lender:  Hua Nan Commercial Bank Ltd., Los Angeles Branch
      By  /s/ Oliver C.H. Hsu         Name:   Oliver C.H. Hsu        Title:   VP
& General Manager        Notice Address:
707 Wilshire Blvd., Suite 3100
Los Angeles, CA 90017         Attention: Howard Hung
Telephone: (213) 362-6666
Facsimile: (213) 362-6617
   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

          Name of Lender:  HUA NAN COMMERCIAL BANK, LTD., NEW YORK AGENCY
      By  /s/ Henry Hsieh         Name:   Henry Hsieh        Title:   Assistant
Vice President        Notice Address:
330 Madison Ave. 38th FL
New York, NY 10017         Attention: Henry Hsieh
Telephone: 212-286-1999
Facsimile: 212-286-1212
   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

          Name of Lender:  Mega International Commercial Bank Co., Ltd. Los
Angeles Branch
      By  /s/ Chia Jang Liu         Name:   Chia Jang Liu        Title:   SVP &
GM        Notice Address:
445 S. Figueroa St., #1900
Los Angeles, CA 90071         Attention: Angela Sheu
Telephone: 213-426-3872
Facsimile: 213-489-1160
   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE
EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT DATED
AS OF THE DATE FIRST WRITTEN ABOVE

          Name of Lender:  FIRSTMERIT BANK, N.A.
      By  /s/ Robert G. Morlan         Name:   Robert G. Morlan        Title:  
Senior Vice President        Notice Address:
106 South Main Street, TOW91
Akron, OH 44308         Attention: Brett A. Johnson
Telephone: 330.996.8026
Facsimile: 330.996.6394      

 